Exhibit 10.1

 

EXECUTION COPY

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

among

 

MANITOWOC FUNDING, LLC

and

MANITOWOC CAYMAN ISLANDS FUNDING LTD.

 

as Sellers,

 

THE MANITOWOC COMPANY, INC.,

GARLAND COMMERCIAL RANGES LIMITED,

CONVOTHERM ELEKTROGERÄTE GMBH

and

THE OTHER PERSONS FROM TIME TO TIME PARTY HERETO,

 

as Servicers,

 

and

 

WELLS FARGO BANK, N.A.,

 

as Purchaser and as Agent

 

Dated as of September 26, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

AMOUNTS AND TERMS OF THE PURCHASES

2

Section 1.1

Purchase Facility

2

Section 1.2

Making Investments

3

Section 1.3

Transfer of 100% of Pool Receivables and other Purchased Assets

4

Section 1.4

Terms and Conditions for Sale, Assignment, Conveyance, and Transfer

5

Section 1.5

Computation of the Purchased Assets Coverage Percentage; Application of
Collections by Currency; Conversion of Currencies

6

Section 1.6

Settlement Procedures

8

Section 1.7

Discount and Fees

11

Section 1.8

Payments and Computations, Etc.

11

Section 1.9

Increased Costs

12

Section 1.10

Requirements of Law

13

Section 1.11

Inability to Determine Eurodollar Rate

14

Section 1.12

Sellers Jointly and Severally Liable for Obligations

14

 

 

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES; COVENANTS; TERMINATION EVENTS

17

Section 2.1

Representations and Warranties; Covenants

17

Section 2.2

Termination Events

18

 

 

 

ARTICLE III

INDEMNIFICATION

18

Section 3.1

Indemnification

18

 

 

 

ARTICLE IV

ADMINISTRATION AND COLLECTIONS

21

Section 4.1

Appointment of Servicers

21

Section 4.2

Duties of Servicer

23

Section 4.3

Establishment and Use of Certain Accounts

24

Section 4.4

Enforcement Rights

26

Section 4.5

Responsibilities of the Sellers

27

Section 4.6

Servicing Fee

27

 

 

 

ARTICLE V

MISCELLANEOUS

27

Section 5.1

Amendments, Etc.

27

Section 5.2

Notices, Etc.

27

Section 5.3

Assignability

28

Section 5.4

Costs, Expenses and Taxes

28

Section 5.5

[Reserved]

29

Section 5.6

Confidentiality

29

Section 5.7

GOVERNING LAW AND JURISDICTION

29

Section 5.8

Execution in Counterparts

30

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 5.9

Survival of Termination

30

Section 5.10

WAIVER OF JURY TRIAL

30

Section 5.11

Entire Agreement

30

Section 5.12

Headings

30

Section 5.13

Purchaser’s and Agent’s Liabilities

30

Section 5.14

Mutual Negotiations

31

Section 5.15

USA Patriot Act

31

 

 

 

EXHIBITS

 

 

Exhibit I

Definitions

 

Exhibit II

Conditions of Investments and Reinvestments

 

Exhibit III

Representations and Warranties

 

Exhibit IV

Covenants

 

Exhibit V

Termination Events

 

Exhibit VI

Supplemental Representations, Warranties and Covenants

 

 

 

 

SCHEDULES

 

 

Schedule I

Notices

 

Schedule II

Lock-Box Banks, Lock-Box Accounts, Lock-Boxes and Post Office Boxes; Collection
Accounts

 

Schedule III

Trade Names

 

Schedule IV

Credit and Collection Policy

 

Schedule V

Special Obligors

 

Schedule VI

Purchaser’s Account

 

Schedule VII

Sellers’ Accounts

 

Schedule VIII

Excluded Accounts, Lock-Box Accounts, Lock-Boxes and Post Office Boxes

 

 

 

 

ANNEXES

 

 

Annex A

Form of Investment Notice

 

Annex B

Form of Monthly Report

 

Annex C

Form of Paydown Notice

 

 

ii

--------------------------------------------------------------------------------


 

FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

This FOURTH AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT (this
“Agreement”) is entered into as of September 26, 2012 by and among the following
parties:

 

(i)            MANITOWOC FUNDING, LLC, a Nevada limited liability company (the
“U.S. Seller”);

 

(ii)           MANITOWOC CAYMAN ISLANDS FUNDING LTD., an exempted company
limited by shares established under the laws of the Cayman Islands (the “Cayman
Seller”; together with the U.S. Seller, collectively, the “Sellers”);

 

(iii)          THE MANITOWOC COMPANY, INC., a Wisconsin corporation
(“Manitowoc”), as a Servicer;

 

(iv)          GARLAND COMMERCIAL RANGES LIMITED, a corporation amalgamated under
the laws of Ontario (“Garland”), as a Servicer;

 

(v)           CONVOTHERM ELEKTROGERÄTE GMBH, a limited liability company (GmbH)
organized under the laws of the Federal Republic of Germany (“Convotherm”), as a
Servicer;

 

(vi)          WELLS FARGO BANK, N.A. (“Wells”), as purchaser (in such capacity,
together with its successors and assigns in such capacity, the “Purchaser”), and
as agent for the Purchaser (in such capacity, together with its successors and
assigns in such capacity, the “Agent”).

 

PRELIMINARY STATEMENTS.  Certain terms that are capitalized and used throughout
this Agreement are defined in Exhibit I to this Agreement.  References in the
Exhibits hereto to “the Agreement” refer to this Agreement, as amended, amended
and restated, modified or supplemented from time to time.

 

On the terms and subject to the conditions set forth herein, (i) each Seller
desires to sell, transfer and assign receivables to the Purchaser, (ii) the
Purchaser desires to acquire such receivables from time to time and (iii) the
Servicers desire to service such receivables.

 

This Agreement amends and restates in its entirety, as of the Closing Date, that
certain Third Amended and Restated Receivables Purchase Agreement, dated as of
September 27, 2011 (as amended, restated, supplemented or otherwise modified
prior to the Closing Date, the “Existing Agreement”), among the U.S. Seller,
Manitowoc, the Purchaser (as assignee of Hannover Funding Company LLC) and the
Agent (as assignee of Norddeutsche Landesbank Girozentrale).  Notwithstanding
the amendment and restatement of the Existing Agreement by this Agreement, (i)
the U.S. Seller and Manitowoc shall continue to be liable to the Purchaser, the
Agent or any other Indemnified Party or Affected Person (as such terms are
defined in the

 

--------------------------------------------------------------------------------


 

Existing Agreement) for fees and expenses which are accrued and unpaid under the
Existing Agreement on the Closing Date (collectively, the “Existing Agreement
Outstanding Amounts”) and all agreements to indemnify such parties in connection
with events or conditions arising or existing prior to the Closing Date and (ii)
the security interest created under the Existing Agreement shall remain in full
force and effect as security for such Existing Agreement Outstanding Amounts
until such Existing Agreement Outstanding Amounts have been paid in full.  Upon
the effectiveness of this Agreement, each reference to the Existing Agreement in
any Transaction Document or in any other document, instrument or agreement shall
mean and be a reference to this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

 

AMOUNTS AND TERMS OF THE PURCHASES

 

Section 1.1            Purchase Facility.

 

(a)           On the terms and conditions hereinafter set forth, including the
conditions set forth in Exhibit II hereto, the Purchaser hereby agrees to make
Investments (as such term is defined in Section 1.4(a) below) and Reinvestments
(as such term is defined in Section 1.4(b) below) in the Purchased Assets from
time to time from the Closing Date to the Facility Termination Date; provided,
however, that under no circumstances shall the Purchaser make any such
Investment or Reinvestment if, after giving effect thereto:

 

(i)              (A) the Aggregate Capital would exceed the Investment Limit or
(B) solely with respect to (I) any Investment and (II) the first Reinvestment
occurring on or after each Settlement Date, the Aggregate Capital would exceed
the Net Investment Limit;

 

(ii)             the Purchased Assets Coverage Percentage would exceed 100%;

 

(iii)            solely with respect to (A) any Investment and (B) the first
Reinvestment occurring on or after each Settlement Date, the U.S. Capital would
exceed the aggregate Net Outstanding Balance of all Eligible Receivables
denominated in U.S. Dollars that are then included in the Receivables Pool;

 

(iv)            solely with respect to (A) any Investment and (B) the first
Reinvestment occurring on or after each Settlement Date, the CAD Capital would
exceed the aggregate Net Outstanding Balance of all Eligible Receivables
denominated in Canadian Dollars that are then included in the Receivables Pool;

 

(v)             solely with respect to (A) any Investment and (B) the first
Reinvestment occurring on or after each Settlement Date, the Euro Capital would
exceed the aggregate Net Outstanding Balance of all Eligible Receivables
denominated in Euro that are then included in the Receivables Pool;

 

2

--------------------------------------------------------------------------------


 

(vi)            the Euro Capital would exceed the Euro Limit; or

 

(vii)           the CAD Capital would exceed the CAD Limit.

 

(b)           The Sellers may, upon at least five (5) Business Days’ joint
written notice to the Agent, reduce the unused portion of the Investment Limit
in whole or in part (but not below the amount that would cause the Aggregate
Capital to exceed the Net Investment Limit after giving effect to such
reduction); provided that each partial reduction shall be in the amount of at
least one million dollars ($1,000,000) or an integral multiple of one hundred
thousand dollars ($100,000) in excess thereof; provided, further, that unless
reduced to zero, the Investment Limit shall in no event be reduced below thirty
million dollars ($30,000,000) pursuant to this clause (b).

 

Section 1.2            Making Investments.

 

(a)           Each Investment by the Purchaser hereunder shall be made upon a
Seller’s request evidenced by an irrevocable written notice in the form of Annex
A (each, an “Investment Notice”) delivered to the Agent in accordance with
Section 5.2, which Investment Notice must be received by the Agent (I) with
respect to Investments in U.S. Dollars, prior to 1:00 p.m., New York time on or
before one (1) Business Day prior to the requested Investment Date and (II) with
respect to Investments in either Canadian Dollars or Euros, prior to 1:00 p.m.,
London time on or before three (3) Business Days prior to the requested
Investment Date.  The Sellers hereby agree (I) to deliver no more than 6
Investment Notices, in the aggregate, to the Agent during any calendar month,
(II) not to deliver any Investment Notice to the Agent requesting an Investment
in a currency for which any other Investment Notice for an Investment
denominated in such currency is currently outstanding and (III) that an
Investment denominated in any Approved Currency other than U.S. Dollars shall be
funded only to the Cayman Seller.  Neither the Purchaser nor the Agent shall
have any obligation (including any obligation to fund any requested Investment)
with respect to any Investment Notice delivered in violation of the immediately
preceding sentence.  Each such Investment Notice shall specify:

 

(i)              the amount and Approved Currency of the Capital requested to be
paid by the Purchaser to the Seller in connection with such Investment; provided
that such amount shall not be less than (A) one million U.S. Dollars
($1,000,000) or an integral multiple of one hundred thousand Dollars ($100,000)
in excess thereof for Investments in U.S. Dollars, (B) one million Euros
(€1,000,000) or an integral multiple of one hundred thousand Euros (€100,000) in
excess thereof for Investments in Euros, and (C) one million Canadian Dollars
(CAD 1,000,000) or an integral multiple of one hundred thousand Canadian Dollars
(CAD 100,000) in excess thereof for Investments in Canadian Dollars;

 

(ii)             the requested Investment Date (which shall be a Business Day);

 

(iii)            a pro forma calculation of the Purchased Assets Coverage
Percentage after giving effect to the requested Investment; and

 

(iv)            the other information contemplated by Annex A.

 

3

--------------------------------------------------------------------------------


 

(b)           On each Investment Date, the Purchaser shall, upon satisfaction of
the applicable conditions set forth in Exhibit II hereto, make available to the
Agent at the Agent’s office at its address determined pursuant to Section 5.2,
an amount equal to the Capital of the Investment being funded by the Purchaser
(set forth in the related Investment Notice delivered in accordance with Section
1.2(a)) in same day funds denominated in the applicable Approved Currency, and
after the Agent’s receipt of such funds, the Agent shall make such funds
immediately available to the applicable Seller at the applicable account set
forth on Schedule VII.  The Purchaser may, if it so elects, fulfill its
commitment to make any Investment in an Approved Currency other than U.S.
Dollars by causing a foreign branch (a “Foreign Branch”) or Affiliate of the
Purchaser to make such Investment; provided that in such event for the purposes
of this Agreement such Investment shall be deemed to have been made by the
Purchaser and the obligation of the Sellers to repay the Capital of such
Investment shall nevertheless be to the Purchaser and shall be deemed held by
it, to the extent of the Capital of such Investment, for the account of such
branch or Affiliate.

 

Section 1.3            Transfer of 100% of Pool Receivables and other Purchased
Assets.

 

(a)           Sale of Receivables.  Notwithstanding the otherwise applicable
conditions precedent to Investments hereunder, upon effectiveness of this
Agreement and the Assignment Agreement in accordance with their applicable
terms, (i) the Purchaser shall be deemed to have made a U.S. Capital Investment
equal to the outstanding “Capital” under, and as defined in, the Existing
Agreement, and (ii) the Purchaser’s outstanding U.S. Capital hereunder after
giving effect to such deemed Investment (but prior to giving effect to any other
Investment hereunder) shall be equal to the “Capital” that was outstanding
under, and as defined in, the Existing Agreement immediately prior to the
effectiveness of this Agreement.  In consideration of such initial Investment,
the entry into this Agreement and the Assignment Agreement by the Agent and the
Purchaser and the Purchaser’s agreement to make payments to the Sellers from
time to time in accordance with Section 1.4, effective on the Closing Date, each
Seller hereby sells, conveys, transfers and assigns to the Purchaser, all of
such Seller’s right, title and interest in and to the following (collectively,
the “Purchased Assets”): (i) all such Seller’s Pool Receivables existing on the
Closing Date or thereafter arising or acquired by such Seller from time to time
prior to the Facility Termination Date, (ii) all Related Security, whether
existing on the Closing Date or thereafter arising at any time and acquired by
such Seller, (iii) all Collections with respect to the foregoing and (iv) the
Purchase and Sale Agreements.

 

(b)           Purchase of Purchased Assets.  On the terms and subject to the
conditions hereof, the Purchaser hereby purchases and accepts from each Seller
all such Seller’s Purchased Assets.

 

(c)           Obligations Not Assumed.  The foregoing sale, assignment,
conveyance, and transfer does not constitute and is not intended to result in
the creation, or an assumption by the Purchaser or the Agent, of any obligation
of any Seller, any Originator, any Servicer or any other Person under or in
connection with the Receivables, any other Related Security or any Purchase and
Sale Agreement, all of which shall remain the obligations and liabilities of
such Seller, Originator, Servicer and/or other Person, as applicable.

 

(d)           Transfer of 100% of Financial Assets; No Offset.  For the
avoidance of doubt, on the terms and subject to the conditions set forth herein,
(i) the Sellers are hereby selling to the

 

4

--------------------------------------------------------------------------------


 

Purchaser, and the Purchaser is hereby purchasing, 100% of the Sellers’ right,
title and interest in the Purchased Assets (including, without limitation, 100%
of the financial assets constituting the Pool Receivables), and accordingly
(unless, notwithstanding the intent of the parties, such sale is not treated as
a sale), the Sellers shall cease being creditors of the Obligors on the Pool
Receivables and rather, the Purchaser shall be a creditor of such Obligors, and
(ii) the Purchaser shall not offset the new Receivables acquired against the
obligation to the Sellers to pay the Deferred Purchase Price.

 

Section 1.4            Terms and Conditions for Sale, Assignment, Conveyance,
and Transfer.  On the terms and subject to the conditions set forth herein,
including Exhibit II, in consideration for the sale, assignment, conveyance and
transfer of the Purchased Assets by each Seller to the Purchaser hereunder:

 

(a)           Investments.  On the Closing Date, and thereafter from time to
time prior to the Facility Termination Date, on request of a Seller for an
Investment in accordance with Section 1.2(a), the Purchaser, in accordance with
Section 1.2(b), shall pay to such Seller the amount of Capital in the Approved
Currency requested by such Seller under Section 1.2(a).  Each such payment is
herein referred to as an “Investment”.

 

(b)           Reinvestments.  On each Business Day prior to the Facility
Termination Date, the Applicable Servicer, on behalf of the Purchaser, shall pay
to the applicable Seller, out of Collections, the amount available for
reinvestment in accordance with Section 1.6(b)(ii).  Each such payment is herein
referred to as a “Reinvestment”.

 

(c)           Deferred Purchase Price.  The Applicable Servicer, on behalf of
the Purchaser, shall pay to the applicable Seller, from Collections, the amounts
payable to such Seller from time to time pursuant to Section 1.6(b)(ii), Section
1.6(b)(iv) and the last paragraph of Section 1.6(d) (such amounts, the “Deferred
Purchase Price” with respect to the Purchased Assets) at the times specified in
such Sections and determined in accordance with Section 1.8(f).

 

(d)           Payments to Sellers Limited to Collections.  Notwithstanding any
provision contained in this Agreement to the contrary, neither the Agent nor the
Purchaser shall be obligated to pay any amount to any Seller as the purchase
price (including, without limitation, in respect of the Deferred Purchase Price)
for the Purchased Assets pursuant to clauses (b) and (c) above except to the
extent of Collections on the Pool Receivables available for distribution to such
Seller in accordance with this Agreement.  Any amount that the Agent or the
Purchaser does not pay pursuant to the preceding sentence shall not constitute a
claim (as defined in § 101 of the Bankruptcy Code) against or corporate
obligation of the Agent or the Purchaser for any such insufficiency unless and
until such amount becomes available for distribution to the applicable Seller in
accordance with the last paragraph of Section 1.6(d).

 

(e)           Intent of the Parties.  The Sellers, the Servicers, the Agent and
the Purchaser intend that each sale, conveyance, assignment and transfer of
Purchased Assets to the Purchaser shall be treated as a sale for all purposes
(other than for federal, state and local income and franchise tax purposes as
provided in the following paragraph of this clause (e)).  If notwithstanding the
intent of the parties, any such sale, conveyance, transfer and assignment is not
treated as a sale for such purposes, such sale, conveyance, assignment and
transfer shall be

 

5

--------------------------------------------------------------------------------


 

treated as the grant of, and each Seller does hereby grant to the Purchaser a
security interest in the following property to secure all of such Seller’s
obligations (monetary or otherwise) under this Agreement and the other
Transaction Documents to which it is a party, whether now or hereafter existing
or arising, due or to become due, direct or indirect, absolute or contingent:
all of such Seller’s right, title and interest in, to and under all of the
following, whether now or hereafter owned, existing or arising: (i) all Pool
Receivables, (ii) all Related Security with respect to each such Pool
Receivable, (iii) all Collections with respect to each such Pool Receivable,
(iv) the Lock-Box Accounts (other than any German Account, which shall instead
be subject to an Account Pledge Agreement) and all amounts on deposit therein
representing proceeds of the Pool Receivables and proceeds of the Related
Security with respect thereto, the Collection Accounts (other than any German
Collection Account, which shall instead be subject to an Account Pledge
Agreement) and all amounts on deposit therein and all certificates and
instruments, if any, from time to time evidencing such Lock-Box Accounts and
Collection Accounts and such amounts on deposit therein and any such amounts
that are invested in Permitted Investments and any securities or other account
into which such Permitted Investments, if any, may from time to time be
deposited and any other amounts from time to time on deposit in any such
account, (v) the Purchase and Sale Agreements, (vi) all other accounts, deposit
accounts, chattel paper, documents, fixtures, general intangibles (including
payment intangibles), goods, instruments, investment property, letter-of-credit
rights, letters of credit, money, and supporting obligations and proceeds from
commercial tort claims, (vii) all other personal property of any nature or type,
and (viii) all accessions, products, substitutions, replacements and proceeds of
any of the foregoing, and all other personal property of any nature or type, and
cash and non-cash proceeds of any of the foregoing (collectively, the “Pool
Assets”).  Each Seller hereby authorizes the Purchaser to file financing
statements describing as the collateral covered thereby as “all of the debtor’s
personal property or assets” or words to that effect, notwithstanding that such
wording may be broader in scope than the collateral described in this
Agreement.  The Purchaser shall have, with respect to the Pool Assets, and in
addition to all the other rights and remedies available to the Purchaser and the
Agent, all the rights and remedies of a secured party under the UCC and the
PPSA.

 

Notwithstanding the foregoing paragraph of this clause (e), the Sellers, the
Servicers, the Agent and the Purchaser intend and agree to treat, for purposes
only of federal, state and local income and franchise tax and any other tax
measured in whole or in part by income, the sales, conveyances, assignments and
transfers of the Purchased Assets to the Purchaser as loans to the Sellers
secured by the Pool Assets.  The provisions of this Agreement and all related
Transaction Documents shall be construed to further these intentions of the
parties.

 

Section 1.5            Computation of the Purchased Assets Coverage Percentage;
Application of Collections by Currency; Conversion of Currencies.

 

(a)           Computation of the Purchased Assets Coverage Percentage.  The
Purchased Assets Coverage Percentage shall be initially computed on the Closing
Date.  Thereafter, until the Facility Termination Date, such Purchased Assets
Coverage Percentage shall be automatically recomputed (or deemed to be
recomputed) on each Business Day other than a Termination Day.  From and after
the occurrence of any Termination Day, the Purchased Assets Coverage Percentage
shall (until the event(s) or circumstance(s) giving rise to such Termination

 

6

--------------------------------------------------------------------------------


 

Day are cured and at all times on and after the Termination Date) be deemed to
be 100% until the occurrence of the Final Payout Date.

 

(b)           Application of Collections by Currency.  In making the
distributions and payments out of Collections hereunder and in setting aside and
reserving Collections for future distributions and payments hereunder
(including, without limitation, distributions and payments in respect of
Reinvestments, the Deferred Purchase Price, Capital, Discount and fees), the
Servicers shall, to the extent Collections are available therefor and subject to
any applicable priorities of payment set forth herein, (i) first, apply
Collections received in a particular Approved Currency to amounts distributable
or payable in such Approved Currency, and (ii) second, to the extent that
Collections received in a particular Approved Currency are not sufficient to
distribute, pay, set aside or reserve for amounts distributable or payable in
such Approved Currency, apply any excess Collections received in another
Approved Currency to such amounts.

 

(c)           Conversion of Currencies.

 

(i)              If on any Settlement Date or any other day a payment is due and
payable hereunder it is necessary for funds in one Approved Currency to be
converted into any other Approved Currency in order to make any payment required
to be made hereunder, the applicable Seller shall (or shall cause the Applicable
Servicer to) solicit offer quotations from at least two (2) foreign exchange
dealers reasonably acceptable to the Agent for effecting such exchange and shall
select the quotation which provides for the best exchange rate.  The applicable
Seller or the Applicable Servicer on its behalf shall effect such exchange on
such Settlement Date or other day, as the case may be.

 

(ii)             On any day when any computation or calculation hereunder
requires the aggregation of amounts denominated in more than one currency, all
amounts that are denominated in an Approved Currency shall be converted to the
U.S. Dollar Equivalent on such day.

 

(iii)            Without limiting the generality of the foregoing, for the
purpose of calculating the terms set out below on any day, all Receivables or
other amounts that are denominated in an Approved Currency other than U.S.
Dollars will be converted to the U.S. Dollar Equivalent on such day:

 

A.            Average Remaining Maturity;

 

B.            Dilution;

 

C.            Eligible Dilution;

 

D.            Eligible Sales;

 

E.            Eligible Unapplied Cash and Credits;

 

F.             Excess Concentration;

 

7

--------------------------------------------------------------------------------


 

G.            Net Eligible Pool Balance;

 

H.            Net Outstanding Balance;

 

I.             Outstanding Balance;

 

J.             Servicing Fee; and

 

K.            Total Reserve.

 

Section 1.6            Settlement Procedures.

 

(a)           Collection of the Pool Receivables shall be administered by the
Servicers in accordance with the terms of this Agreement.  Each Seller shall
provide to the Servicers on a timely basis all information needed for such
administration, including notice of the occurrence of any Termination Day and
current computations of the Purchased Assets Coverage Percentage.

 

(b)           Each Applicable Servicer shall, on each day on which Collections
of Pool Receivables are received (or deemed received) by a Seller or Servicer,
transfer (or cause to be transferred) such Collections from the Lock-Box
Accounts and deposit (or cause to be deposited) such Collections into a
Collection Account, except as otherwise permitted pursuant to Section 4.3(a) or
Section 4.3(e).  With respect to all Collections on deposit in the Collection
Accounts on such day, the Servicers shall:

 

(i)              set aside and maintain in the Collection Accounts for the
benefit of the Purchaser (and, in the case of clause fourth below, the other
applicable Purchaser Parties, subject to their right to receive such amounts
solely in accordance with the priorities for payment set forth in
Section 1.6(d) below), out of such Collections, first an amount equal to all
Discount accrued through such day and not previously set aside, second, an
amount equal to the sum of the Used Fees, Unused Fees and Breakage Costs accrued
through such day and not previously set aside, third, to the extent funds are
available therefor, an amount equal to the Servicing Fee accrued through such
day and not previously set aside and fourth, to the extent funds are available
therefor, any other amounts (other than return of Capital) owed to any Purchaser
Party pursuant to Section 1.9, Section 1.10, Section 3.1, or Section 5.4 and not
previously set aside;

 

(ii)             subject to Section 1.6(f), if such day is not a Termination
Day, remit to the Sellers, on behalf of the Purchaser, the remainder of such
Collections.  Such remainder shall, (x) to the extent representing a return of
Capital, be automatically reinvested in Purchased Assets and other proceeds with
respect thereto and (y) to the extent not representing a return of Capital, be
paid (on behalf of the Purchaser) to the Sellers in respect of the Deferred
Purchase Price for the Purchased Assets; provided, however, that if, after
giving effect to such Reinvestment, the Purchased Assets Coverage Percentage
would exceed 100%, then the Servicers shall set aside and maintain in the
Collection Accounts for the benefit of the Purchaser in accordance with clause
(iii) below the portion of such remaining Collections that, together with any
other Collections set aside pursuant to this clause (ii), equals the amount
necessary to reduce the Purchased Assets Coverage Percentage to 100% (or, if all
such remaining Collections are not

 

8

--------------------------------------------------------------------------------


 

sufficient to reduce the Purchased Assets Coverage Percentage to 100%, then all
such remaining Collections shall be so set aside for the benefit of the
Purchaser), rather than remitting all of such remaining Collections to the
Sellers for Reinvestment or for payment of the Deferred Purchase Price;

 

(iii)            if such day is a Termination Day, set aside and maintain in the
Collection Account for the benefit of the Purchaser Parties the entire remainder
of such Collections; and

 

(iv)            subject to Section 1.6(f), pay to the Sellers (on behalf of the
Purchaser) for the Sellers’ own accounts and in payment of the Deferred Purchase
Price for the Purchased Assets, any Collections in excess of:  (x) amounts
required to be reinvested in accordance with clause (ii) above, plus (y) the
amounts that are required to be set aside pursuant to clause (i) above, pursuant
to the proviso to clause (ii) above and pursuant to clause (iii) above, plus
(z) all reasonable and appropriate out-of-pocket costs and expenses of the
Servicers for servicing, collecting and administering the Pool Receivables.

 

(c)           On each Settlement Date, each Applicable Servicer shall
(i) deposit into the applicable Purchaser’s Account (or such other account
designated by the Agent) all Collections held on deposit in each Collection
Account for the benefit of the Purchaser Parties pursuant to Section 1.6(b) and
Section 1.6(f) and (ii) deposit to each Servicer’s own account, from Collections
held on deposit in the Collection Account pursuant to clause third of
Section 1.6(b)(i) in respect of the accrued Servicing Fee, an amount equal to
such Servicer’s portion of such accrued Servicing Fee; provided, however, that
no amounts shall be payable to Garland under clause (ii) above.

 

(d)           Upon receipt of funds deposited into any of the Purchaser’s
Accounts pursuant to Section 1.6(c), the Agent shall cause such funds to be
distributed as follows:

 

(i)              if such distribution occurs on a day that is not a Termination
Day, such funds shall be distributed in the following order of priority: first
to the Purchaser in payment in full of all unpaid Discount accrued during the
most recently ended Discount Accrual Period, second to the Purchaser in payment
in full of all unpaid Used Fees, Unused Fees and Breakage Costs accrued during
the most recently ended Discount Accrual Period, third to the Purchaser in
payment of outstanding Capital (and accrued Discount thereon) to the extent that
funds have been set aside for such purpose pursuant to Section 1.6(f), fourth to
the Purchaser, the Agent and any other Purchaser Party in payment in full of any
other amounts owed thereto pursuant to Section 1.9, Section 1.10, Section 3.1,
or Section 5.4 and fifth, any remaining amounts shall be paid to the Purchaser
in payment of outstanding Capital; and

 

(ii)             if such distribution occurs on a Termination Day, such funds
shall be distributed in the following order of priority: first to the Purchaser
in payment in full of all accrued and unpaid Discount, second to the Purchaser
in payment in full of all accrued and unpaid Used Fees, Unused Fees and Breakage
Costs, third to the Purchaser in payment in full of all outstanding Capital,
fourth to the Purchaser, the Agent and any

 

9

--------------------------------------------------------------------------------


 

other Purchaser Party in payment in full of any other amounts owed thereto by
any Seller or any Servicer hereunder (including, without limitation, pursuant to
Section 1.9, Section 1.10, Section 3.1, or Section 5.4) or under any other
Transaction Document.

 

After the occurrence of the Final Payout Date, all additional Collections with
respect to the Purchased Assets shall be paid to the Sellers for their own
accounts in payment of the Deferred Purchase Price for the Purchased Assets.

 

(e)           For the purposes of this Section 1.6:

 

(i)              if on any day the Outstanding Balance of any Pool Receivable is
reduced or adjusted as a result of any defective, damaged, rejected, returned,
repossessed or foreclosed goods or services, or any discount, rebate, credit,
counterclaim, billing error or other adjustment made by any Seller, Originator
or Servicer, or any setoff or dispute between any Seller, Originator or Servicer
and any Obligor, the Seller of such Pool Receivable shall be deemed to have
received on such day a Collection of such Pool Receivable in the amount of such
reduction or adjustment;

 

(ii)             if on any day any of the representations or warranties in
paragraphs (e), (f) or (k) of Section 1 of Exhibit III is not true with respect
to any Pool Receivable, the Seller of such Pool Receivable shall be deemed to
have received on such day a Collection of such Pool Receivable in full;

 

(iii)            If an Obligor makes a payment but does not designate the
Receivable to which such payment applies, then the Applicable Servicer shall
contact such Obligor promptly in order to determine to which Receivable such
payment relates; provided, that if the Obligor does not direct the Applicable
Servicer to apply such payment to a particular Receivable or Receivables within
thirty (30) days after such payment has been received in a Lock-Box Account or
by the Applicable Servicer, then, except as otherwise required by applicable law
or the relevant Contract, such payment shall be applied to the Receivables of
such Obligor in the order of the age of such Receivables, starting with the
oldest such Receivable; and

 

(iv)            if and to the extent the Agent, the Purchaser or any other
Indemnified Party shall be required for any reason to pay over to an Obligor (or
any trustee, receiver, custodian or similar official in any Insolvency
Proceeding) any amount received by it hereunder, such amount shall be deemed not
to have been so received but rather to have been retained by the Seller of the
relevant Pool Receivable and, accordingly, the Agent or the Purchaser, as the
case may be, shall have a claim against such Seller for such amount, payable
when and to the extent that any distribution from or on behalf of such Obligor
is made in respect thereof.

 

(f)            If at any time a Seller shall wish to cause the reduction of the
Aggregate Capital (in whole or in part), such Seller may do so as follows:

 

(i)              such Seller shall give the Agent at least (x) one (1) Business
Day’s prior written notice thereof in the case of any reduction of the aggregate
U.S. Capital or (y) three (3) Business Days’ prior written notice in the case of
any reduction of the aggregate

 

10

--------------------------------------------------------------------------------


 

CAD Capital or EUR Capital, in either case, in the form of Annex C (each, a
“Paydown Notice”) setting forth the proposed amount of such reduction, the
proposed date on which such reduction will commence (the “Paydown Date”) and the
Approved Currency of the Capital to be reduced;

 

(ii)             on the proposed date of commencement of such reduction and on
each day thereafter, the Servicer shall cause Collections in the applicable
Approved Currency with respect to the Capital or portion thereof to be reduced
(including to any related Discount) not to be reinvested or used to pay the
Deferred Purchase Price until the amount thereof not so reinvested shall equal
the desired amount of reduction; and

 

(iii)            the Applicable Servicer shall hold such Collections in a
Collection Account for the benefit of the Purchaser, for payment to the
Purchaser’s Account on the next Settlement Date (and in the case of a reduction
of the entire Investment, the Servicers shall hold in the Collection Accounts
for payment on such date an amount equal to all other obligations of the Sellers
or Servicers to the Purchaser, the Agent and each other Purchaser Party
hereunder) in accordance with Section 1.6(c), and the Aggregate Capital shall be
deemed reduced in the amount to be paid to the Purchaser’s Account only when in
fact finally so paid;

 

provided that, the amount of any such reduction shall be not less than (A) one
million U.S. Dollars ($1,000,000) or an integral multiple of one hundred
thousand Dollars ($100,000) in excess thereof for reductions of U.S. Capital,
(B) one million Euros (€1,000,000) or an integral multiple of one hundred
thousand Euros (€100,000) in excess thereof for reductions of Euro Capital, and
(C) one million Canadian Dollars (CAD 1,000,000) or an integral multiple of one
hundred thousand Canadian Dollars (CAD 100,000) in excess thereof for reductions
of CAD Capital, in each case, unless the aggregate U.S. Capital, Euro Capital or
CAD Capital, as applicable, shall have been reduced to zero.

 

Section 1.7            Discount and Fees.

 

(a)           The Sellers shall pay to the Purchaser certain fees in the amounts
and on the dates set forth in a letter agreement, dated as of the Closing Date,
among the Sellers, the Agent, the Purchaser and Manitowoc (as the same may be
amended, amended and restated, supplemented or modified, the “Fee Letter”)
delivered pursuant to Section 1 of Exhibit II, as such letter agreement may be
amended, supplemented or otherwise modified from time to time.

 

(b)           The Sellers shall pay to the Purchaser on each Settlement Date, to
the extent not paid pursuant to Section 1.6, all accrued and unpaid Discount for
the related Discount Accrual Period.

 

(c)           Nothing in this Agreement shall limit in any way the obligation of
the Sellers to pay the amounts set forth in this Section 1.7.

 

Section 1.8            Payments and Computations, Etc.

 

(a)           Timing of Payments.  All amounts to be paid or deposited by any
Seller or Servicer hereunder shall be paid or deposited no later than
(I) 1:00 p.m. (New York time) with

 

11

--------------------------------------------------------------------------------


 

respect to amounts owing in U.S. Dollars and (II) 1:00 p.m. (London time) with
respect to amounts owing in any other Approved Currency, in each case on the day
when due in same day funds in the appropriate Approved Currency to
the Purchaser’s Account.  All amounts received after 1:00 p.m. (New York time)
or 1:00 p.m. (London time), as applicable, will be deemed to have been received
on the immediately succeeding Business Day.

 

(b)           Interest on Unpaid Amounts.  The Sellers shall, to the extent
permitted by law, pay interest on any amount not paid or deposited by any Seller
or Servicer when due hereunder, at an interest rate equal to two and one-half
percent (2.50%) per annum above the Base Rate, payable on demand.

 

(c)           Computation Conventions.  All computations of interest under
clause (b) above and all computations of Discount, fees, and other amounts
hereunder shall be made on the basis of a year of three hundred sixty (360) days
(other than Discount calculated by reference to the Base Rate which shall be
computed on the basis of a year of three hundred sixty-five (365) or three
hundred sixty-six (366) days, as the case may be) for the actual number of days
elapsed.  Whenever any payment or deposit to be made hereunder shall be due on a
day other than a Business Day, such payment or deposit shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of such payment or deposit.

 

(d)           Changes in Rates.  From time to time, upon reasonable request by
any Seller or Servicer, the Agent shall notify such Seller or Servicer, in
response to such request, as to changes in the Base Rate, the Eurodollar Rate
and LIBOR; provided that the failure of such notice to be requested or given
shall not waive, preclude, delay or otherwise limit the effectiveness of any
such change.

 

(e)           Payments in Approved Currencies.  All Capital denominated in a
particular Approved Currency shall be repaid to the Purchaser from time to time
in such Approved Currency, and all Discount, fees (unless otherwise provided for
in the Fee Letter) and other amounts accrued and payable from time to time in
respect of (or attributable to) such Capital shall accrue and be paid in such
Approved Currency.

 

(f)            Allocation of Deferred Purchase Price Payments between Sellers.
Collections remitted to the Sellers for their own accounts in payment of the
Deferred Purchase Price pursuant to Section 1.6 above shall be allocated between
the Sellers ratably in proportion to the amounts of Collections received on
their respective assets and the amounts paid from the aggregate Collections on
account of their respective liabilities, in each case, as reasonably determined
by the Servicers.  The Servicers shall maintain such books of account and other
records necessary to determine such allocations.

 

Section 1.9            Increased Costs.  (a) If the Agent, the Purchaser, any
Foreign Branch or any of their respective Affiliates (each an “Affected Person”)
determines that the existence of or compliance with (i) any law, rule or
regulation of any Governmental Authority (including, without limitation, any
Specified Law) or any change therein or in the interpretation or application
thereof, in each case (except with respect to a Specified Law) adopted, issued
or occurring after the Closing Date or (ii) any request, guideline or directive
from any central bank or other Governmental Authority (whether or not having the
force of law) issued or occurring

 

12

--------------------------------------------------------------------------------


 

after the Closing Date (or, if related to any Specified Law, issued or occurring
on any date) affects or would affect the amount of capital required or expected
to be maintained by such Affected Person and such Affected Person determines
that the amount of such capital is increased by or based upon the existence of
any commitment to make purchases of or Investments or Reinvestments in (or
otherwise to maintain purchases of or Investments or Reinvestments in) Pool
Receivables related to this Agreement, then, upon demand by such Affected Person
(with a copy to the Agent), the Sellers, jointly and severally, shall promptly
pay to the Agent, for the account of such Affected Person, from time to time as
specified by such Affected Person, additional amounts sufficient to compensate
such Affected Person in the light of such circumstances, to the extent that such
Affected Person determines such increase in capital to be allocable to the
existence of any of such commitments.  A certificate as to such amounts
submitted to the Sellers and the Agent by such Affected Person certifying, in
reasonably specific detail, the basis for, and calculation of such amounts,
shall be conclusive and binding for all purposes, absent manifest error.

 

(b)           If, due to either (i) the introduction of or any change (other
than any change by way of imposition or increase of reserve requirements
referred to in Section 1.10) in or in the interpretation of any law or
regulation or (ii) compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
in either case (except with respect to any Specified Law), after the Closing
Date, there shall be any increase in the cost to any Affected Person of agreeing
to make purchases, Investments or Reinvestments hereunder (or otherwise to
maintain such purchases, Investments or Reinvestments) in respect of which
Discount is computed by reference to the Eurodollar Rate, then, upon demand by
such Affected Person, the Sellers, jointly and severally, shall immediately pay
to such Affected Person, from time to time as specified, additional amounts
sufficient to compensate such Affected Person for such increased costs.  A
certificate as to such amounts submitted to the Sellers by such Affected Person
certifying, in reasonably specific detail, the basis for, and calculation of
such amounts, shall be conclusive and binding for all purposes, absent manifest
error.

 

Section 1.10          Requirements of Law.  In the event that any Affected
Person determines that the existence of or compliance with (i) any law, rule or
regulation of any Governmental Authority or any change therein or in the
interpretation or application thereof or (ii) any request, guideline or
directive from any central bank or other Governmental Authority (whether or not
having the force of law), in each case (except with respect to any Specified
Law), adopted, issued or occurring after the Closing Date:

 

(i)              does or shall subject such Affected Person to any Tax of any
kind whatsoever with respect to this Agreement, any purchase of or Investment or
Reinvestment in the Purchased Assets or any increase in the amount of Capital
relating thereto, or does or shall change the basis of taxation of payments to
such Affected Person on account of Collections, Discount or any other amounts
payable hereunder (excluding taxes imposed on the overall net income or gross
receipts of such Affected Person, and franchise taxes imposed on such Affected
Person, by the jurisdiction under the laws of which such Affected Person is
organized or a political subdivision thereof);

 

13

--------------------------------------------------------------------------------


 

(ii)             does or shall impose, modify or hold applicable any reserve,
special deposit, compulsory loan or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, purchases, advances
or loans by, or other credit extended by, or any other acquisition of funds by,
any office of such Affected Person which are not otherwise included in the
determination of the Eurodollar Rate or the Base Rate hereunder; or

 

(iii)            does or shall impose on such Affected Person any other
condition;

 

and the result of any of the foregoing is (x) to increase the cost to such
Affected Person of acting as Agent, or of agreeing to make
purchases, Investments or Reinvestments hereunder (or otherwise maintain such
purchases, Investments or Reinvestments) or (y) to reduce any amount receivable
hereunder (whether directly or indirectly), then, in any such case, upon demand
by such Affected Person the Sellers, jointly and severally, shall pay such
Affected Person any additional amounts sufficient to compensate such Affected
Person for such additional cost or reduced amount receivable.  All such amounts
shall be payable as incurred.  A certificate from such Affected Person to the
Sellers certifying, in reasonably specific detail, the basis for, calculation
of, and amount of such additional costs or reduced amount receivable shall be
conclusive and binding for all purposes, absent manifest error.

 

Section 1.11          Inability to Determine Eurodollar Rate.  In the event that
the Agent shall have determined on any day during any Discount Accrual Period
(which determination shall be conclusive and binding upon the parties hereto) by
reason of circumstances affecting the interbank Eurodollar market, either
(a) dollar deposits in the relevant amounts for such day are not available,
(b) adequate and reasonable means do not exist for ascertaining the Eurodollar
Rate for such day or (c) the Eurodollar Rate determined pursuant hereto does not
accurately reflect the cost to the Purchaser (as conclusively determined by the
Agent) of maintaining any Portion of Capital for such day, the Agent shall
promptly give telephonic notice of such determination, confirmed in writing, to
the Sellers prior on such day.  Upon delivery of such notice (a) no Portion of
Capital shall be funded thereafter at the Bank Rate determined by reference to
the Eurodollar Rate, unless and until the Agent shall have given notice to the
Sellers that the circumstances giving rise to such determination no longer
exist, and (b) with respect to any outstanding Portions of Capital then funded
at the Bank Rate determined by reference to the Eurodollar Rate, such Bank Rate
shall automatically be converted to the Bank Rate determined by reference to the
Base Rate on such day.

 

Section 1.12          Sellers Jointly and Severally Liable for Obligations.

 

(a)           Joint and Several Liability.  Each Seller shall be jointly and
severally liable for all the Other Seller’s Obligations.  Each Seller
acknowledges, agrees, represents and warrants the following:

 

(i)              Inducement.  The Purchaser and the Agent have been induced to
enter into this Agreement and the Purchaser has been induced to make Investments
and reinvestments in part based upon the assurances by each Seller that such
Seller desires that the Other Seller’s Obligations be honored and enforced as
separate obligations of such Seller, should the Agent (on behalf of the
Purchaser Parties) desire to do so.

 

14

--------------------------------------------------------------------------------


 

(ii)             Combined Liability.  Notwithstanding the foregoing, Sellers
shall be jointly and severally liable to the Purchaser Parties for all the
Sellers’ Obligations, including, without limitation, all their respective
representations, warranties, covenants, payment obligations and indemnities, and
the Agent (on behalf of the Purchaser Parties) may at its option enforce any
Obligation of a Seller against any one or both of the Sellers.

 

(iii)            Separate Exercise of Remedies.  The Agent (on behalf of the
Purchaser Parties) may exercise remedies against each Seller and its property
(including the Collateral) separately, whether or not the Agent exercises
remedies against the Other Seller or its property.  The Agent may enforce one or
both Sellers’ Obligations without enforcing the Other Seller’s Obligations and
vice versa.  Any failure or inability of the Agent to enforce a Seller’s
Obligations shall not in any way limit the Agent’s right to enforce the
Obligations of the Other Seller.

 

(b)           Guaranty.  Without limiting clause (a) above, each Seller hereby
unconditionally guarantees to each Purchaser Party the prompt payment of the
Obligations of the Other Seller in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration or otherwise) and the timely performance
by the Other Seller of all its other obligations under this Agreement and the
other Transaction Documents.  This guaranty is a guaranty of payment and not of
collection and is a continuing guaranty and shall apply to all of the Sellers’
Obligations whenever arising.  Notwithstanding any provision to the contrary
contained herein or in any other Transaction Document, to the extent the
liability of a Seller for the Obligations of the Other Seller under this
Section 1.12 shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or federal law
relating to fraudulent conveyances or transfers) then the liability of such
Seller for the Obligations of the Other Seller under this Section 1.12 shall be
limited to the maximum amount that is permissible under applicable law (whether
federal or state or otherwise).

 

(c)           Obligations Unconditional.  The obligations of each Seller under
this Section 1.12 are absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any of the Transaction
Documents or any other agreement or instrument referred to therein, to the
fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor.  Each Seller agrees that this
Section 1.12 may be enforced by the Purchaser Parties without the necessity at
any time of resorting to or exhausting any other security or collateral and
without the necessity at any time of having recourse to any other Transaction
Documents or any collateral hereafter securing the Obligations of a Seller or
otherwise, and each Seller hereby waives the right to require any Purchaser
Party to make demand on or proceed against any Seller, any Servicer, any
Originator or any other Person (including a co-guarantor) or to require any
Purchaser Party to pursue any other remedy or enforce any other right.  Each
Seller further agrees that it shall have no right of subrogation, indemnity,
reimbursement or contribution against the Other Seller or any other guarantor of
any Seller’s Obligations for amounts paid under this Section 1.12 until the
Final Payout Date.  Each Seller further agrees that nothing contained herein
shall prevent any Purchaser Party from suing on any of the other Transaction
Documents or foreclosing its or their, as applicable, security interest in or
lien on any collateral securing the Obligations or from exercising any other
rights available to it or them, as applicable, under this Agreement, any other
Transaction Document, or

 

15

--------------------------------------------------------------------------------


 

any other instrument of security, if any, and the exercise of any of the
aforesaid rights and the completion of any foreclosure proceedings shall not
constitute a discharge of such Seller’s obligations hereunder; it being the
purpose and intent of each Seller that its obligations under this Section 1.12
shall be absolute, independent and unconditional under any and all
circumstances.  Neither any Seller’s obligations under this Section 1.12 nor any
remedy for the enforcement thereof shall be impaired, modified, changed or
released in any manner whatsoever by an impairment, modification, change,
release, increase or limitation of the liability of the Other Seller, of any
Servicer or of any Originator or by reason of the bankruptcy or insolvency of
the Other Seller, of any Servicer or of any Originator.  Each Seller waives any
and all notice of the creation, renewal, extension or accrual of any of the
Obligations of the Other Seller and notice of or proof of reliance by any
Purchaser Party on the guarantees set forth in this Section 1.12 or acceptance
thereof.  The Obligations, and any part of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guarantees set forth in this Section 1.12.  All
dealings between any Seller (or any of its Affiliates, including the initial
Servicers and the Originators), on the one hand, and the Purchaser Parties, on
the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantees set forth in this Section 1.12. 
Each Seller hereby subordinates to the Obligations of the Other Seller all
debts, liabilities and other obligations, whether direct, indirect, primary,
secondary, several, joint and several or otherwise, and irrespective of whether
such debts, liabilities and obligations be evidenced by note, contract, open
account, book entry or otherwise, owing to such Seller by the Other Seller, any
Servicer, any Originator or any of their respective Affiliates.

 

(d)           Modifications.  Each Seller agrees that (i) all or any part of the
Other Seller’s Collateral now or hereafter held for the Obligations, if any, may
be exchanged, compromised or surrendered from time to time; (ii) none of the
Purchaser Parties shall have any obligation to protect, perfect, secure or
insure any such security interests, liens or encumbrances now or hereafter held,
if any, for the Obligations; (iii) the time or place of payment of the Other
Seller’s Obligations may be changed or extended, in whole or in part, to a time
certain or otherwise, and may be renewed or accelerated, in whole or in part;
(iv) the Other Seller and any other party liable for payment of the Other
Seller’s Obligations may be granted indulgences generally; (v) any of the Other
Seller’s rights, duties, obligations or liabilities under any of the Transaction
Documents may be modified, amended or waived; (vi) any party (including any
co-guarantor) liable for the payment of all or any part of the Obligations may
be granted indulgences or be released; and (vii) any deposit balance for the
credit of the Other Seller or any other party liable for the payment of the
Obligations or liable upon any security therefor may be released, in whole or in
part, at, before or after the stated, extended or accelerated maturity of the
Obligations, all without notice to or further assent by such Seller.

 

(e)           Waiver of Rights.  Each Seller expressly waives to the fullest
extent permitted by applicable law: (i) notice of acceptance of the guarantees
set forth in this Section 1.12 by any Person and of all extensions of credit to
the Other Seller by the Purchaser; (ii) presentment and demand for payment or
performance of any of the Other Seller’s Obligations; (iii) protest and notice
of dishonor or of default with respect to the Other Seller’s Obligations or with
respect to any security therefor; and (iv) notice of any Purchaser Party
obtaining, amending, substituting for, releasing, waiving or modifying any
security interest, lien or encumbrance, if any, hereafter

 

16

--------------------------------------------------------------------------------


 

securing the Other Seller’s Obligations, or any Purchaser Party subordinating,
compromising, discharging or releasing such security interests, liens or
encumbrances, if any.

 

(f)            Reinstatement.  Notwithstanding anything contained in this
Agreement or the other Transaction Documents, the obligations of each Seller
under this Section 1.12 shall be automatically reinstated if and to the extent
that for any reason any payment by or on behalf of any Person in respect of the
Other Seller’s Obligations is rescinded or must be otherwise restored by any
holder of any of the Other Seller’s Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Seller agrees
that it will indemnify each Purchaser Party on demand for all reasonable costs
and expenses (including, without limitation, reasonable fees of counsel)
incurred by such Person in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any bankruptcy, insolvency or similar law.

 

(g)           Remedies.  Each Seller agrees that, as such Seller, on the one
hand, and the Purchaser Parties, on the other hand, the Other Seller’s
Obligations may be declared to be forthwith due and payable (or become
automatically due and payable) as provided in Section 2.2 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
such Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or such Obligations
being deemed to have become automatically due and payable), such Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by such Seller.  Each Seller acknowledges and agrees that its
obligations under this Section 1.12 are secured in accordance with the terms of
this Agreement (including, without limitation, the terms of Sections 1.4(e)).

 

(h)           Subrogation.  Each Seller agrees that, until the indefeasible
payment of all the Obligations in full in cash and the termination of the
Commitments, it will not exercise, and hereby waives, any right of
reimbursement, subrogation, contribution, offset or other claims against the
Other Seller arising by contract or operation of law in connection with any
payment made or required to be made by such Seller under this Section 1.12. 
After the indefeasible payment in full in cash of all the Obligations and the
termination of the Commitments, each Seller shall be entitled to exercise
against the Other Seller all such rights of reimbursement, subrogation,
contribution, and offset, and all such other claims, to the fullest extent
permitted by law.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES; COVENANTS;
TERMINATION EVENTS

 

Section 2.1            Representations and Warranties; Covenants.  Each Seller
hereby makes the representations and warranties, and hereby agrees to perform
and observe the covenants, set forth in Exhibits III, IV and VI, respectively
hereto.

 

Section 2.2            Termination Events.  If any of the Termination Events
contemplated by Exhibit V hereto shall occur and be continuing, the Agent may,
by notice to the Sellers, declare

 

17

--------------------------------------------------------------------------------


 

the Facility Termination Date to have occurred (in which case the Facility
Termination Date shall be deemed to have occurred); provided that, automatically
upon the occurrence of any event (without any requirement for the passage of
time or the giving of notice) described in subsection (g) of Exhibit V, the
Facility Termination Date shall occur.  Upon any such declaration, occurrence or
deemed occurrence of the Facility Termination Date, the Purchaser and the Agent
shall have, in addition to the rights and remedies which they may have under
this Agreement, all other rights and remedies provided after default under the
UCC, the PPSA and under all other applicable law (including, without limitation,
the applicable laws of Germany and the Cayman Islands), which rights and
remedies shall be cumulative.

 

ARTICLE III

 

INDEMNIFICATION

 

Section 3.1            Indemnification.

 

(a)           Indemnities by the Sellers.  Without limiting any other rights
that the Agent, the Purchaser, any Foreign Branch or any of their respective
Affiliates, employees, agents, successors, transferees or assigns (each of the
Agent, the Purchaser and their respective Affiliates, employees, agents,
successors, transferees and assigns may be referred to as an “Indemnified
Party”) may have hereunder or under applicable law, the Sellers, jointly and
severally, hereby agree to indemnify each Indemnified Party from and against any
and all claims, damages, Taxes, costs, expenses, losses, judgments, liabilities
and other amounts (including Attorney Costs) (all of the foregoing being
collectively referred to as “Indemnified Amounts”) arising out of or resulting
from this Agreement or other Transaction Documents (whether directly or
indirectly) or the use of proceeds of purchases, Investments or Reinvestments
hereunder, the ownership of the Purchased Assets (or any portion thereof or any
interest therein), the payment, or use of proceeds, of the Deferred Purchase
Price, or in respect of any Receivable or any Contract, excluding, however,
(a) Indemnified Amounts to the extent resulting from gross negligence or willful
misconduct on the part of such Indemnified Party, or (b) any net income taxes or
franchise taxes imposed on such Indemnified Party by the jurisdiction under the
laws of which such Indemnified Party is organized or is doing business (except
solely as a result of the transactions contemplated by this Agreement and the
other Transaction Documents) or any political subdivision thereof.  Without
limiting or being limited by the foregoing, but subject to the exclusions set
forth in the preceding sentence, the Sellers, jointly and severally, shall pay
within five (5) Business Days of demand to each Indemnified Party any and all
amounts necessary to indemnify such Indemnified Party from and against any and
all Indemnified Amounts relating to or resulting from any of the following:

 

(i)              the failure of any Receivable included in the calculation of
the Net Eligible Pool Balance to be an Eligible Receivable, the failure of any
information contained in a Monthly Report or Daily Report to be true and
correct, or the failure of any other information provided to the Purchaser or
the Agent with respect to Receivables or this Agreement to be true and correct;

 

18

--------------------------------------------------------------------------------


 

(ii)             the failure of any representation or warranty or statement made
or deemed made by any Seller (or any of its officers) under or in connection
with this Agreement to have been true and correct in all respects when made;

 

(iii)            the failure by any Seller to comply with any applicable law,
rule or regulation with respect to any Pool Receivable or the related Contract;
or the failure of any Pool Receivable or the related Contract to conform to any
such applicable law, rule or regulation;

 

(iv)            the failure to vest and maintain vested in the Purchaser a valid
and enforceable first priority perfected ownership or security interest in all
the Pool Assets free and clear of any Adverse Claim;

 

(v)             the failure to have filed, or any delay in filing, financing
statements, financing statement amendments, continuation statements or other
similar instruments or documents under the UCC, the PPSA or any other applicable
laws (including, without limitation, any applicable laws of Germany or the
Cayman Islands) with respect to any Receivables in, or purporting to be in, the
Receivables Pool and the Related Security and Collections in respect thereof,
whether at the time of any Investment or Reinvestment or at any subsequent time;

 

(vi)            any dispute, claim, offset or defense of the Obligor to the
payment of any Receivable in, or purporting to be in, the Receivables Pool
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the goods or services related to such Receivable or
the furnishing or failure to furnish such goods or services or relating to
collection activities with respect to such Receivable;

 

(vii)           any failure of any Seller to perform its duties or obligations
in accordance with the provisions hereof or to perform its duties or obligations
under the Contracts;

 

(viii)          any products liability or other claim, investigation, litigation
or proceeding arising out of or in connection with merchandise, insurance or
services which are the subject of any Contract;

 

(ix)            the commingling of Collections of Pool Receivables at any time
with other funds;

 

(x)             any investigation, litigation or proceeding related to this
Agreement or the use of proceeds of any Investment, Reinvestment or any Deferred
Purchase Price (or the payment thereof) or the ownership of the Purchased Assets
(or any interest therein or portion thereof);

 

(xi)            any reduction in Capital as a result of the distribution of
Collections pursuant to Section 1.6, in the event that all or a portion of such
distributions shall thereafter be rescinded or otherwise must be returned for
any reason;

 

19

--------------------------------------------------------------------------------


 

(xii)           any Tax or governmental fee or charge (other than any tax upon
or measured by net income or gross receipts or franchise tax), all interest and
penalties thereon or with respect thereto, and all reasonable out-of-pocket
costs and expenses, including the reasonable fees and expenses of counsel in
defending against the same, which are required to be paid by reason of any
Investment, Reinvestment or Deferred Purchase Price or the ownership of the
Purchased Assets (or any interest therein or portion thereof);

 

(xiii)          any Lock-Box Agreement, Account Pledge Agreement or Collection
Account Agreement; or

 

(xiv)          (A) funding or maintaining Capital or Pool Receivables
denominated in currencies other than U.S. Dollars and (B) without limiting the
generality of the foregoing, any costs of, or arising in connection with, any
Hedge Agreement.

 

Without limiting or being limited by the foregoing, if any Indemnified Party
incurs any loss or expense (including any loss or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Indemnified Party or the termination of all or any portion of any Hedge
Agreement) (such loss or expense may be referred to as “Breakage Costs”) as a
result of (i) the full or partial repayment of any Portion of Capital on any day
other than the scheduled last day of a Discount Accrual Period with respect
thereto or on any day in an amount greater than the amount specified by the
applicable Seller or Servicer, (ii) any reduction of the Aggregate Capital not
being made in accordance with a notice pursuant to Section 1.6(f) or (iii) any
Investment not being made (other than as a result of a default by the Purchaser)
in accordance with a notice pursuant to Section 1.2(a), then upon demand by such
Indemnified Party, the Sellers, jointly and severally, shall pay to such
Indemnified Party the amount of such Breakage Costs.

 

The obligations of the Sellers under this Section 3.1(a) shall survive the
resignation or removal of the Agent and the execution, delivery, performance and
termination of this Agreement, regardless of any investigation made by any
Indemnified Party.

 

(b)           Indemnity by the Servicers.  Without limiting any other rights
which any Indemnified Party may have hereunder or under applicable law, the
Servicers, jointly and severally, hereby agree to indemnify each Indemnified
Party, forthwith within five (5) Business Days of demand, from and against any
and all Indemnified Amounts awarded against or incurred by any of them arising
out of or relating to:

 

(i)              any representation or warranty made by any Servicer under or in
connection with any Transaction Document or any information or report delivered
by or on behalf of any Servicer pursuant hereto, which shall have been false,
incorrect or misleading in any respect when made or deemed made (except any such
amounts to the extent representing recourse due to the insolvency or other
financial inability to pay of any Obligor);

 

(ii)             the failure by any Servicer to comply with any applicable law,
rule or regulation (including truth in lending, fair credit billing, usury, fair
credit reporting, equal

 

20

--------------------------------------------------------------------------------


 

credit opportunity, fair debt collection practices and privacy) with respect to
any Pool Receivable or other related Contract;

 

(iii)            any failure of any Servicer to perform its duties, covenants
and obligations in accordance with the applicable provisions of this Agreement;

 

(iv)            any dispute, claim, offset or defense (other than a discharge in
bankruptcy of the related Obligor) of an Obligor to the payment of any
Receivable in or purporting to be in the Receivables Pool resulting solely from
collection or other servicing activities of any Servicer with respect to such
Receivable; or

 

(v)             costs and expenses (including Attorney Costs) in connection with
litigation relating to any Transaction Document.

 

The obligations of the Servicers under this Section 3.1(b) shall survive the
resignation or removal of the Agent and the execution, delivery, performance and
termination of this Agreement for a period of three years following the Final
Payout Date, regardless of any investigation made by any Indemnified Party.

 

(c)           Currency Indemnity.  If, for the purpose of obtaining judgment in
any court, it is necessary to convert an amount owing hereunder in one currency
into another currency, each party hereto agrees, to the fullest extent that it
may effectively do so, that the rate of exchange used shall be that provided for
in the definition of Spot Rate.

 

The obligations of each Seller and each Servicer in respect of any amount due to
any party hereto (or their respective assigns) or any holder of the obligations
owing hereunder or under any other Transaction Document (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such amount is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any amount
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the applicable Seller or
Servicer, as the case may be, shall, as a separate obligation and
notwithstanding any such judgment, indemnify the Applicable Creditor against
such loss.

 

The obligations of the Sellers and the Servicers under this Section 3.1(c) shall
survive the resignation or removal of the Agent and the execution, delivery,
performance and termination of this Agreement, regardless of any investigation
made by any Applicable Creditor.

 

ARTICLE IV

 

ADMINISTRATION AND COLLECTIONS

 

Section 4.1            Appointment of Servicers.  (a) The servicing,
administering and collection of the Pool Receivables shall be conducted by the
Persons so designated from time to time as

 

21

--------------------------------------------------------------------------------


 

Servicer in accordance with this Section 4.1.  Until the Agent gives notice to
the Sellers and the Servicers (in accordance with this Section 4.1) of the
designation of a new Servicer:

 

(i)              Manitowoc is hereby designated as, and hereby agrees to perform
the duties and obligations of, the Servicer with respect to all Pool Receivables
other than the Canadian Receivables and the Euro Receivables;

 

(ii)             Garland is hereby designated as, and hereby agrees to perform
the duties and obligations of, the Servicer with respect to all Canadian
Receivables from time to time included in the Pool Receivables; and

 

(iii)            Convotherm is hereby designated as, and hereby agrees to
perform the duties and obligations of, the Servicer with respect to all Euro
Receivables from time to time included in the Pool Receivables;

 

in each case, in accordance with the terms hereof.  Upon the occurrence and
during the continuance of a Termination Event, the Agent may designate as
Servicer of any or all Pool Receivables any Person (including itself) to succeed
the foregoing Servicers or any successor thereto, on the condition, in each
case, that any such Person so designated shall agree to perform the duties and
obligations of such Servicer pursuant to the terms hereof.  Without limiting the
generality of the foregoing, effective immediately upon the occurrence of a
German Insolvency Event with respect to any German Servicer, such German
Servicer shall automatically and without further action by any Person be
terminated as a Servicer hereunder, and the Agent may designate a successor to
such German Servicer as described above; provided, however, that absent such
designation, Manitowoc shall cause all the related Pool Receivables to be
serviced in accordance with the terms hereof.

 

(b)           Upon the designation of a successor Servicer as set forth in
Section 4.1(a) hereof, the applicable existing Servicer agrees that it will
terminate its activities as Servicer hereunder in a manner which the Agent
determines will facilitate the transition of the performance of such activities
to the new Servicer, and all existing Servicers shall cooperate with and assist
such new Servicer.  Such cooperation shall include (without limitation) access
to and transfer of records and use by the new Servicer of all licenses or
software necessary or desirable to collect the Pool Receivables and the Related
Security.

 

(c)           Each Servicer acknowledges that, in making its decision to execute
and deliver this Agreement, the Agent and the Purchaser have relied on such
Servicer’s agreement to act as Servicer hereunder.  Accordingly, each Servicer
agrees that it will not voluntarily resign as Servicer.

 

(d)           Each Servicer may delegate its duties and obligations hereunder to
any sub-servicer (each, a “Sub-Servicer”); provided that, in each such
delegation (i) such Sub-Servicer shall agree in a separate agreement, to perform
the duties and obligations of such Servicer pursuant to the terms hereof,
(ii) such Servicer shall remain solely liable to the Purchaser and the Agent for
the performance of the duties and obligations so delegated, (iii) the Sellers,
the Agent and the Purchaser shall have the right to look solely to such Servicer
for performance and (iv) the terms of any agreement with any Sub-Servicer shall
provide that the Agent may terminate such

 

22

--------------------------------------------------------------------------------


 

agreement upon the termination of such Servicer hereunder by giving notice of
its desire to terminate such agreement to such Servicer (and such Servicer shall
provide appropriate notice to such Sub-Servicer).  For avoidance of doubt, the
existence of the Bond Administration Agreement shall not limit or diminish the
obligations of any Servicer under this Agreement.

 

(e)           No Servicer or any of its sub-servicers, employees, agents or
other delegates shall (nor shall it have the authority to) (i) while acting in
Canada or Germany, negotiate or enter into contracts or other agreements in the
name of any Seller, the Purchaser, the Agent or any other Purchaser Party,
(ii) delegate to any Person acting in Canada or Germany the authority to, or
permit any such Person to, negotiate or enter into contracts or other agreements
in the name of any Seller, the Purchaser, the Agent or any other Purchaser Party
or (iii) establish an office or other place of business of any Seller, the
Purchaser, the Agent or any other Purchaser Party in Canada or Germany.

 

Section 4.2            Duties of Servicer.  (a) Each Servicer shall take or
cause to be taken all such action as may be necessary or advisable to collect
each Pool Receivable for which it is the Applicable Servicer from time to time,
all in accordance with this Agreement and all applicable laws, rules and
regulations, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy.  With respect to each Pool Receivable for which it
is the Applicable Servicer, each Servicer also shall perform the duties of the
Servicer set forth in the applicable Purchase and Sale Agreement(s), in
accordance with all applicable laws, rules and regulations and with reasonable
care and diligence.  Each Servicer shall set aside for the accounts of the
Sellers and the Purchaser the amount of the Collections to which each is
entitled in accordance with Article I hereto.  Each Servicer may, in accordance
with the Credit and Collection Policy, extend the maturity of any Pool
Receivable for which it is the Applicable Servicer (but not beyond thirty (30)
days) and extend the maturity or adjust the Outstanding Balance of any such Pool
Receivable that is a Defaulted Receivable or Delinquent Receivable as such
Servicer may determine to be appropriate to maximize Collections thereof;
provided, however, that (i) such extension or adjustment shall not alter the
status of such Pool Receivable as a Delinquent Receivable or a Defaulted
Receivable or limit the rights of the Purchaser or the Agent under this
Agreement and (ii) if a Termination Event has occurred and is continuing and
Manitowoc or any of its Affiliates is still serving as a Servicer, no Servicer
shall make any such extension or adjustment without the prior written approval
of the Agent.  The Sellers shall deliver to the Applicable Servicers and such
Servicers shall hold for the benefit of the Sellers and the Agent (for the
benefit of the Purchaser and individually) in accordance with their respective
interests, all records and documents (including without limitation computer
tapes or disks) with respect to each Pool Receivable.  Notwithstanding anything
to the contrary contained herein, the Agent may direct any Servicer to commence
or settle any legal action to enforce collection of any Pool Receivable or to
foreclose upon or repossess any Related Security; provided, however, that no
such direction may be given unless either: (A) a Termination Event has occurred
and is continuing or (B) the Agent believes in good faith that the failure to
commence, settle or effect such legal action, foreclosure or repossession could
adversely affect the collectibility of such Pool Receivable.

 

(b)           On each Business Day, the Servicers shall provide to the Agent a
report (each such report, a “Daily Report”), in form and substance reasonably
satisfactory to the Agent, as to: (i) all outstanding Receivables that have been
sold or contributed by the Originators to the

 

23

--------------------------------------------------------------------------------


 

Sellers pursuant to the Purchase and Sale Agreements since the most recent Daily
Report; (ii) the Net Eligible Pool Balance as of the beginning of the day on the
date of Daily Report; (iii) the Purchased Assets Coverage Percentage;
(iv) Receivables that became Defaulted Receivables since the most recent such
Daily Report; (v) agings of Pool Receivables as of the beginning of the day on
the date of such Daily Report; and (vi) the sum of the Outstanding Balances of
the Eligible Receivables in the Receivables Pool.

 

(c)           The Servicers’ obligations hereunder shall terminate on the Final
Payout Date. After such termination, each Servicer shall promptly deliver to the
Seller all books, records and related materials that the Sellers previously
provided to such Servicer in connection with this Agreement.

 

Section 4.3            Establishment and Use of Certain Accounts.

 

(a)           Lock-Box Accounts.  Prior to the Closing Date, the Sellers shall
have entered into Lock-Box Agreements (or, with respect to German Accounts,
Account Pledge Agreements) covering each Lock-Box Account listed on Schedule II
with all of the Lock-Box Banks, and shall have delivered fully executed copies
thereof to the Agent.  All Lock-Box Accounts (other than German Accounts and
Excluded Accounts) shall be maintained in the name of a Seller.  Each German
Account shall be maintained in the name of a Seller or an Originator.  Each
Excluded Account may be maintained in the name of an Originator or a Seller. 
The Sellers and the Servicers shall have directed (and shall continue to direct)
each Lock-Box Bank to cause all Collections received in the applicable Lock-Box
Accounts to be automatically (and without further action, notice to or consent
of any Seller or Servicer) wire transferred to a Collection Account within one
(1) Business Day following the receipt thereof into such Lock-Box Account;
provided that, unless a Termination Event has occurred and is continuing, M&T
Account Collections need not be transferred automatically to a Collection
Account and, instead, the Applicable Servicer shall cause M&T Account
Collections to be deposited in a Collection Account on the first Business Day
after any day on which the aggregate amount of M&T Account Collections exceeds
fifteen thousand dollars ($15,000) and, in any event, the Applicable Servicer
shall cause all M&T Account Collections to be transferred to a Collection
Account at least once each calendar month; provided, further that, BMO Account
Collections need not be transferred to a Collection Account; provided, further,
however, that Excluded Account Collections need not be transferred automatically
to a Collection Account and, instead, the Applicable Servicer shall cause
Excluded Account Collections to be deposited in a Collection Account within one
(1) Business Day following the receipt thereof in an Excluded Account.

 

The Agent (for the benefit of the Purchaser) shall have sole dominion and
control over each Lock-Box Account (other than the Excluded Accounts) together
with the ability, in the circumstances contemplated by Section 4.3(d), to
exercise all rights with respect thereto, including without limitation, the
exclusive right to receive all Collections deposited therein.  Unless otherwise
provided for in this Section 4.3(a), neither the Sellers nor the Servicers shall
have any ability to control or direct the application of any Collections
deposited in the Lock-Box Accounts; provided that unless a Termination Event or
an Unmatured Termination Event has occurred and is continuing, Collections shall
continue to be automatically transferred to the Collection Accounts as required
pursuant to this Section 4.3(a).

 

24

--------------------------------------------------------------------------------


 

(b)           Collection Accounts.  Prior to the Closing Date, the Sellers (or
the Servicers on their behalf) shall have established the Collection Accounts
listed on Schedule II and shall have entered into Collection Account Control
Agreements (or, with respect to the German Collection Account, an Account Pledge
Agreement) covering each such Collection Account with all of the Collection
Account Banks, and shall have delivered fully executed copies thereof to the
Agent.  All Collection Accounts shall be maintained in the name of a Seller. 
The Collection Accounts shall be used to accept the transfer of Collections of
Pool Receivables from the Lock-Box Accounts pursuant to Section 1.6(b) and for
such other purposes described in the Transaction Documents.

 

(c)           Permitted Investments.  Prior to the occurrence and continuation
of any Termination Event, any amounts in the Collection Account may be invested
by the Collection Account Bank at the direction of one or more Servicers, in
Permitted Investments, so long as (i) either (A) such Permitted Investments are
credited to a “securities account” (as defined in the applicable UCC) over which
the Purchaser shall have a first priority perfected security interest, (B) such
Permitted Investments are purchased in the name of the Purchaser or (C) such
Permitted Investments are held in another manner sufficient to establish the
Purchaser’s first priority perfected security interest over such Permitted
Investments and (ii) such Permitted Investments are scheduled to mature prior to
the last day of the Discount Accrual Period during which such investment is
made.

 

(d)           Control of Accounts.  The Agent may at any time following the
occurrence and during the continuance of a Termination Event or Unmatured
Termination Event give notice to any or all of the Lock-Box Banks and Collection
Account Banks that the Agent is exercising its rights under the Lock-Box
Agreements, Collection Account Agreements and/or Account Pledge Agreements to do
any or all of the following: (i) to have the exclusive ownership and control of
the Lock-Box Accounts and/or the Collection Accounts, as the case may be,
transferred to the Agent, to the extent provided in the related Lock-Box
Agreement and/or Collection Account Agreement, as applicable, (ii) to have the
proceeds that are sent to the respective Lock-Box Accounts and/or Collection
Accounts, as the case may be, be redirected pursuant to its instructions rather
than deposited in the applicable Lock-Box Account and/or Collection Account, as
the case may be, and (iii) to take any or all other actions permitted under the
applicable Lock-Box Agreement and/or Collection Account Agreement.  Each Seller
hereby agrees that if the Agent at any time takes any action set forth in the
preceding sentence, the Agent shall have exclusive control of the proceeds
(including Collections) of all Pool Receivables, and each Seller hereby further
agrees to take any other action that the Agent may reasonably request to
transfer such control.  Any proceeds of Pool Receivables received by a Seller or
Servicer, thereafter shall be sent immediately to the Agent.  The parties hereto
hereby acknowledge that if at any time the Agent takes control of any Lock-Box
Account or Collection Account, the Agent shall not have any rights to the funds
therein in excess of the unpaid amounts due to the Agent, the Purchaser or any
other Person hereunder and any such funds shall be distributed by the Agent in
accordance with the provisions set forth in Section 1.6.

 

(e)           Temporary Account Provisions.  Notwithstanding anything to the
contrary herein or in any other Transaction Document:

 

25

--------------------------------------------------------------------------------


 

(i)              the Sellers and the Servicers shall not be required to cause
the applicable Lock-Box Bank or Collection Account Bank with respect to each
German Account and the German Collection Account to acknowledge receipt of the
Account Pledge Agreements until required pursuant to clause (ee) of Exhibit IV
hereto; and

 

(ii)             if the Sellers and the Servicers fail to timely perform the
covenant under clause (ee) of Exhibit IV hereto, then each Receivable, the
Obligor of which has been instructed to remit payment with respect to such
Receivable to a German Account for which the applicable Lock-Box Bank has not
acknowledged receipt of the applicable Account Pledge Agreement, shall cease to
qualify as an Eligible Receivable.

 

Section 4.4            Enforcement Rights.  (a) At any time following the
occurrence and during the continuance of a Termination Event:

 

(i)              the Agent may direct the Obligors that payment of all amounts
payable under any Pool Receivable be made directly to the Agent or its designee;

 

(ii)             the Agent may instruct the applicable Seller or the Applicable
Servicer to give notice of the Purchaser’s ownership of the Pool Receivables to
each Obligor, which notice shall direct that payments be made directly to the
Agent or its designee, and upon such instruction from the Agent, such Seller or
Servicer, as applicable, shall give such notice at the expense of such Seller;
provided, that if such Seller or Servicer fails to so notify each Obligor, the
Agent may so notify the Obligors; and

 

(iii)            the Agent may request any Seller or Servicer to, and upon such
request such Seller or Servicer, as applicable, shall (A) assemble all of the
records necessary or desirable to collect the Pool Receivables and the Related
Security, and transfer or license to any new Servicer the use of all software
necessary or desirable to collect the Pool Receivables and the Related Security,
and make the same available to the Agent or its designee at a place selected by
the Agent, and (B) segregate all cash, checks and other instruments received by
it from time to time constituting Collections with respect to the Pool
Receivables in a manner acceptable to the Agent and, promptly upon receipt,
remit all such cash, checks and instruments, duly endorsed or with duly executed
instruments of transfer, to the Agent or its designee.

 

(b)           Each Seller hereby authorizes the Agent, and irrevocably appoints
the Agent as its attorney-in-fact with full power of substitution and with full
authority in the place and stead of such Seller, which appointment is coupled
with an interest, during the occurrence and continuance of a Termination Event
or Unmatured Termination Event, to take any and all steps in the name of such
Seller and on behalf of such Seller necessary or desirable, in the determination
of the Agent, to collect any and all amounts or portions thereof due under any
and all Pool Receivables or Related Security, including, without limitation,
endorsing the name of such Seller on checks and other instruments representing
Collections and enforcing such Pool Receivables, Related Security and the
related Contracts.  Notwithstanding anything to the contrary contained in this
subsection (b), none of the powers conferred upon such attorney-in-fact pursuant
to the immediately preceding sentence shall subject such attorney-in-fact to any
liability if any action taken by it shall prove to be inadequate or invalid, nor
shall they confer any

 

26

--------------------------------------------------------------------------------


 

obligations upon such attorney-in-fact in any manner whatsoever, except to the
extent arising out of the negligence or willful misconduct of such
attorney-in-fact.

 

Section 4.5            Responsibilities of the Sellers.  Anything herein to the
contrary notwithstanding, each Seller shall (i) perform all of its obligations,
if any, and cause each Originator to perform all of such Originator’s
obligations, under the Contracts related to the Pool Receivables to the same
extent as if the Purchased Assets had not been sold hereunder or, in the case of
the Originators, under the Purchase and Sale Agreements, and the exercise by the
Agent or the Purchaser of its rights hereunder shall not relieve any Seller or
Originator from any such obligations and (ii) pay when due any Taxes payable by
such Seller when due.  The Agent and the Purchaser shall not have any obligation
or liability with respect to any Pool Receivable, any Related Security or any
related Contract, nor shall any of them be obligated to perform any of the
obligations of any Seller, any Originator or any Servicer under any of the
foregoing.

 

Section 4.6            Servicing Fee.  Each Servicer (other than Garland) shall
be paid a fee, through distributions permitted by Section 1.6(d), which shall
accrue for each day, equal to the result of (a) one percent (1%) multiplied by
(b) the Outstanding Balance of all Pool Receivables on such day for which such
Servicer is the Applicable Servicer, multiplied by (c) a fraction, the numerator
of which is one (1) and the denominator of which is three hundred sixty-five
(365).  Servicing Fees with respect to each Pool Receivable shall accrue and be
payable in the Approved Currency of such Pool Receivable.  The parties hereto
acknowledge that Canadian Receivables sold by Garland to the Cayman Seller under
the Canadian Purchase and Sale Agreement have been sold on a servicing-included
basis and no additional compensation is payable to Garland for acting as the
Applicable Servicer of the Canadian Receivables hereunder.

 

ARTICLE V

 

MISCELLANEOUS

 

Section 5.1            Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or consent to any departure by any Seller or Servicer
therefrom shall be effective unless in a writing signed by the Agent, and, in
the case of any amendment, by the Sellers and the Servicers and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that so long as
no Termination Event has occurred and is continuing, the CAD Limit and the Euro
Limit may be increased upon 10 Business Days’ prior written notice by any Seller
or Servicer to the Agent.  No failure on the part of the Purchaser or the Agent
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.

 

Section 5.2            Notices, Etc.  All notices and other communications
hereunder shall, unless otherwise stated herein, be in writing (which shall
include facsimile communication) and sent or delivered, to each party hereto, at
its address set forth under its name on Schedule I hereto, or at such other
address as shall be designated by such party in a written notice to the other
parties hereto.  Notices and communications by facsimile shall be effective when
sent (and shall be followed by hard copy sent by first class mail), and notices
and communications sent by other means shall be effective when received.

 

27

--------------------------------------------------------------------------------


 

Section 5.3             Assignability.  (a) This Agreement and the Purchaser’s
rights and obligations herein (including ownership of the Purchased Assets)
shall be assignable, in whole or in part, by the Purchaser and its successors
and assigns with the prior written consent of the Sellers; provided, however,
that such consent shall not be unreasonably withheld, and no such consent shall
be required if (i) such assignment is to an Affiliate of the Purchaser or (ii) a
Termination Event or an Unmatured Termination Event has occurred and is
continuing.  Subject to Section 5.6, each assignor may, in connection with the
assignment, disclose to the applicable assignee any information relating to the
Sellers, the Servicers or the Pool Receivables furnished to such assignor by or
on behalf of the Sellers, the Servicers, the Purchaser or the Agent.

 

Upon such an assignment the assignee shall have all of the rights of the
Purchaser with respect to the Transaction Documents, the Purchased Assets, the
Pool Assets and the Capital (or such portion thereof as has been assigned).

 

(b)           [Reserved].

 

(c)           This Agreement and the rights and obligations of the Agent
hereunder shall be assignable, in whole or in part, by the Agent and its
successors and assigns.

 

(d)           Except as provided in Section 4.1(d), no Seller or Servicer may
assign its rights or delegate its obligations hereunder or any interest herein
without the prior written consent of the Agent.

 

(e)           Without limiting any other rights that may be available under
applicable law, the rights of the Purchaser may be enforced through it or by its
agents (including, without limitation, the Agent).

 

Section 5.4             Costs, Expenses and Taxes.  (a) In addition to the
rights of indemnification granted under Section 3.1 hereof, the Sellers, jointly
and severally, agree to pay, upon demand, all reasonable costs and expenses in
connection with the preparation, execution, delivery and administration
(including auditing Receivables prior to the Closing Date, periodic auditing of
Receivables and the servicing thereof from and after the Closing Date) of this
Agreement and the other Transaction Documents, including all reasonable costs
and expenses relating to the amending, amending and restating, modifying or
supplementing of this Agreement and the other Transaction Documents and the
waiving of any provisions hereof or thereof (whether or not any such amendment,
amendment and restatement, modification, supplement or waiver becomes
effective), and including in all cases, without limitation, Attorney Costs for
the Agent, the Purchaser and their respective Affiliates and agents with respect
thereto and with respect to advising the Agent, the Purchaser and their
respective Affiliates and agents as to their rights and remedies under this
Agreement and the other Transaction Documents, and all costs and expenses, if
any (including Attorney Costs), of the Agent, the Purchaser and their respective
Affiliates and agents, in connection with the enforcement of this Agreement and
the other Transaction Documents.

 

(b)           In addition, the Sellers, jointly and severally, shall pay on
demand any and all stamp and other Taxes and fees payable in connection with the
execution, delivery, filing and recording of this Agreement or the other
Transaction Documents, and agree to save each

 

28

--------------------------------------------------------------------------------


 

Indemnified Party harmless from and against any liabilities with respect to or
resulting from any delay in paying or omission to pay such Taxes and fees.

 

Section 5.5             [Reserved].

 

Section 5.6             Confidentiality.  Unless otherwise required by
applicable law (including the disclosure requirement of applicable securities
laws), each of the Sellers and the Servicers agrees to maintain the
confidentiality of this Agreement and the other Transaction Documents (and all
drafts thereof) in communications with third parties and otherwise; provided
that this Agreement may be disclosed to (a) third parties to the extent such
disclosure is made pursuant to a written agreement of confidentiality in form
and substance reasonably satisfactory to the Agent and (b) the Sellers’ and/or
the Servicers’ legal counsel and auditors if they agree to hold it confidential;
provided that only the terms and conditions of this Agreement may be revealed to
such parties and not the details of any fees, pricing or interest rates.  Unless
otherwise required by applicable law, each of the Agent and the Purchaser agrees
to maintain the confidentiality of non-public financial information regarding
Manitowoc and its Subsidiaries and other information marked as confidential by
the Servicers or the Sellers; provided, that such information may be disclosed
to: (i) third parties to the extent such disclosure is made pursuant to a
written agreement of confidentiality in form and substance reasonably
satisfactory to Manitowoc, (ii) legal counsel and auditors of the Purchaser or
the Agent if they agree to hold it confidential, (iii) any nationally recognized
statistical rating organization, (iv) any Affiliate of the Purchaser or the
Agent and (v) any regulatory authorities having jurisdiction over the Agent or
the Purchaser.  Nothing in this Section shall prevent disclosure of information
as part of a legal proceeding relating to litigation in respect of this
Agreement or any other Transaction Document.

 

Section 5.7             GOVERNING LAW AND JURISDICTION.  (a) THIS AGREEMENT
(WITH THE EXCEPTION OF Section 1.3 AS FAR AS IT RELATES TO THE ASSIGNMENT OF
EURO RECEIVABLES GOVERNED BY GERMAN LAW WHICH SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE FEDERAL REPUBLIC OF GERMANY), INCLUDING THE
RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT
WITHOUT REGARD TO ANY OTHER CONFLICT OF LAWS PROVISIONS THEREOF).

 

(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH OF THE PURCHASER, THE SELLERS, THE SERVICERS AND THE AGENT
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS.  EACH OF THE PURCHASER, THE SELLERS, THE SERVICERS
AND THE AGENT IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH

 

29

--------------------------------------------------------------------------------


 

JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO.  THE
PURCHASER, THE SELLERS, THE SERVICERS AND THE AGENT EACH WAIVE PERSONAL SERVICE
OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY NEW YORK LAW.

 

Section 5.8             Execution in Counterparts.  This Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement.

 

Section 5.9             Survival of Termination.  The provisions of Sections
1.9, 1.10, 1.11, 1.12, Article III and this Article V shall survive any
termination of this Agreement.

 

Section 5.10           WAIVER OF JURY TRIAL.  THE PURCHASER, THE SELLERS, THE
SERVICERS AND THE AGENT EACH WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY OR PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR
OTHERWISE.  THE PURCHASER, THE SELLERS, THE SERVICERS AND THE AGENT EACH AGREE
THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY.  WITHOUT LIMITING THE FOREGOING, EACH OF THE PARTIES HERETO FURTHER AGREES
THAT ITS RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS
SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE
OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY
PROVISION HEREOF.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

 

Section 5.11           Entire Agreement.  This Agreement and the other
Transaction Documents embodies the entire agreement and understanding between
the Purchaser, the Sellers, the Servicers and the Agent, and supersedes all
prior or contemporaneous agreements and understandings of such Persons, verbal
or written, relating to the subject matter hereof and thereof.

 

Section 5.12           Headings.  The captions and headings of this Agreement
and in any Exhibit hereto are for convenience of reference only and shall not
affect the interpretation hereof or thereof.

 

Section 5.13           Purchaser’s and Agent’s Liabilities.  The obligations of
the Purchaser and the Agent under this Agreement are solely the corporate
obligations of such Person.  No recourse shall be had for any obligation or
claim arising out of or based upon this Agreement against any stockholder,
employee, officer, director or incorporator of the Purchaser or the Agent;
provided, however, that this Section 5.13 shall not relieve any such Person of
any liability it might otherwise have for its own gross negligence or willful
misconduct.  The agreements provided in this Section 5.13 shall survive
termination of this Agreement.

 

30

--------------------------------------------------------------------------------


 

Section 5.14           Mutual Negotiations.  This Agreement and the other
Transaction Documents are the product of mutual negotiations by the parties
thereto and their counsel, and no party shall be deemed the draftsperson of this
Agreement or any other Transaction Document or any provision hereof or thereof
or to have provided the same.  Accordingly, in the event of any inconsistency or
ambiguity of any provision of this Agreement or any other Transaction Document,
such inconsistency or ambiguity shall not be interpreted against any party
because of such party’s involvement in the drafting thereof.

 

Section 5.15           USA Patriot Act.  Each of the Agent and the Purchaser
hereby notifies the Sellers and the Servicers that pursuant to the requirements
of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “PATRIOT Act”), the Agent and the Purchaser may be required to
obtain, verify and record information that identifies the Sellers, the Servicers
and Manitowoc, which information includes the name, address, tax identification
number and other information regarding the Sellers, the Servicers and Manitowoc
that will allow the Agent and the Purchaser to identify the Sellers, the
Servicers and Manitowoc in accordance with the PATRIOT Act. This notice is given
in accordance with the requirements of the PATRIOT Act.  Each of the Sellers,
the Servicers and Manitowoc agrees to provide the Agent and the Purchaser, from
time to time, with all documentation and other information required by bank
regulatory authorities under “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the PATRIOT Act.

 

[SIGNATURES FOLLOW]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 

 

MANITOWOC FUNDING, LLC, as a Seller

 

 

 

 

 

By:

/s/ Maurice D. Jones

 

Name:

Maurice D. Jones

 

Title:

Vice President & Secretary

 

Fourth A&R Receivables
Purchase Agreement

 

S-1

--------------------------------------------------------------------------------


 

 

MANITOWOC CAYMAN ISLANDS FUNDING LTD., as a Seller

 

 

 

 

 

By:

/s/ Maurice D. Jones

 

Name:

Maurice D. Jones

 

Title:

Director

 

Fourth A&R Receivables
Purchase Agreement

 

S-2

--------------------------------------------------------------------------------


 

 

THE MANITOWOC COMPANY, INC., as a Servicer

 

 

 

 

 

By:

/s/ Maurice D. Jones

 

Name:

Maurice D. Jones

 

Title:

Senior Vice President, General Counsel & Secretary

 

Fourth A&R Receivables
Purchase Agreement

 

S-3

--------------------------------------------------------------------------------


 

 

GARLAND COMMERCIAL RANGES LIMITED, as a Servicer

 

 

 

 

 

By:

/s/ Maurice D. Jones

 

Name:

Maurice D. Jones

 

Title:

Vice President & Secretary

 

Fourth A&R Receivables
Purchase Agreement

 

S-4

--------------------------------------------------------------------------------


 

 

CONVOTHERM ELEKTROGERÄTE GMBH, as a Servicer

 

 

 

 

 

By:

/s/ Ralf Klein

 

Name:

Ralf Klein

 

Title:

Managing Director

 

Fourth A&R Receivables
Purchase Agreement

 

S-5

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as Agent

 

 

 

 

 

By:

/s/ Eero Maki

 

Name:

Eero Maki

 

Title:

SVP

 

Fourth A&R Receivables
Purchase Agreement

 

S-6

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as Purchaser

 

 

 

 

 

By:

/s/ Eero Maki

 

Name:

Eero Maki

 

Title:

SVP

 

Fourth A&R Receivables
Purchase Agreement

 

S-7

--------------------------------------------------------------------------------


 

EXHIBIT I

 

DEFINITIONS

 

As used in the Agreement (including its Exhibits, Schedules and Annexes), the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined).  Unless
otherwise indicated, all Section, Annex, Exhibit and Schedule references in this
Exhibit are to Sections of and Annexes, Exhibits and Schedules to the Agreement.

 

“Account Pledge Agreement” means each agreement in form and substance acceptable
to the Agent granting security in favor of the Agent or the Purchaser over any
German Account or German Collection Account.

 

“Adverse Claim” means a lien, security interest, restriction on transfer or
other pledge, charge or encumbrance, or any other type of preferential
arrangement, including the interest of a consignor, it being understood that a
lien, security interest or other pledge, charge or encumbrance, or any other
type of preferential arrangement, in favor of or granted to any Seller or the
Purchaser pursuant to this Agreement and the other Transaction Documents shall
not constitute an Adverse Claim and excluding (i) liens for taxes, assessments
or other governmental charges which are not yet due and payable, and (ii) liens
granted to any Lock-Box Bank and/or the Collection Account Bank in the
Collections held by such bank in the related Lock-Box Account and/or Collection
Account, as the case may be, and solely for and relating to the payment of fees
and other charges to such bank and the ability of such bank to recover for
returned items, in each case, to the extent described and provided for in the
agreement, if any, relating to such account and/or the applicable Lock-Box
Agreement, Collection Account Agreement and/or Account Pledge Agreement.

 

“Affected Person” has the meaning set forth in Section 1.9 of the Agreement.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person.

 

“Affiliate Obligor” means any Obligor that is a Subsidiary of a Parent Obligor
or that is an Affiliate of a Parent Obligor.

 

“Agent” shall have the meaning set forth in the preamble to the Agreement.

 

“Aggregate Capital” means the U.S. Dollar Equivalent of all Capital (including,
without limitation, the CAD Capital, the Euro Capital and the U.S. Capital).

 

“Agreement Currency” has the meaning set forth in Section 3.1(c).

 

“Applicable Creditor” has the meaning set forth in Section 3.1(c).

 

“Applicable Servicer” means, with respect to any Pool Receivable, the Person
from time to time designated as the Servicer thereof pursuant to Section 4.1(a).

 

I-1

--------------------------------------------------------------------------------


 

“Approved Currency” means U.S. Dollars, Euro and CAD.

 

“Assignment Agreement” means that certain Payoff, Assignment and Assumption
Agreement, dated as of the date hereof, among the Sellers, the Originators,
Manitowoc, Hannover Funding Company LLC, Norddeutsche Landesbank Girozentrale
and Wells, as amended, restated, supplemented or otherwise modified from time to
time.

 

“Attorney Costs” means and includes all fees and disbursements of any law firm
or other external counsel, the allocated cost of internal legal services and all
disbursements of internal counsel.

 

“Average Remaining Maturity” means, for any day, the result of (i) the sum of,
for each Eligible Receivable then in the Receivables Pool, (a) the Remaining
Maturity times (b) the Net Outstanding Balance, divided by (ii) the sum of the
Net Outstanding Balances of all Eligible Receivables then in the Receivables
Pool.

 

“Bank Rate” for any day for any Portion of Capital, means an interest rate per
annum equal to the Eurodollar Rate on such day; provided, that if the Eurodollar
Rate is determined to be unavailable on such day during any Discount Accrual
Period pursuant to Section 1.11, the “Bank Rate” for such day shall be equal to
the Base Rate in effect on such day; provided further that the “Bank Rate” for
each day occurring during the continuance of a Termination Event shall be an
interest rate equal to plus two and one-half percent (2.50%) per annum above the
Base Rate in effect on such day.

 

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

 

“Base Concentration Limit” means, for any day, a percentage,  not to exceed five
and six-tenths percent (5.6%), determined by the Servicer.

 

“Base Rate” means for any day, a fluctuating interest rate per annum as shall be
in effect from time to time, which rate shall be at all times equal to the
greatest of (i) the rate of interest most recently announced by Wells at its
principal office in Atlanta, Georgia as its prime rate, which rate is not
necessarily intended to be the lowest rate of interest determined by Wells in
connection with extensions of credit plus one percent (1.00%) per annum, (ii)
the latest Federal Funds Rate plus one and one-half percent (1.50%) per annum
and (iii) the Eurodollar Rate applicable for such day.

 

“BASEL Accord” means, the second accord adopted by the BASEL Committee on
Banking Supervision (as defined below), to the extent and in the manner
implemented as an applicable law, guideline or request (or any combination
thereof) from any Governmental Authority (whether or not having the force of
law), as such accord and any related law, guideline or request may be amended,
supplemented, restated or otherwise modified, including, but not limited to,
each similar and subsequent accord that may be adopted by the BASEL Committee on
Banking Supervision (including, but not limited to, BASEL III) and all related
laws, guidelines or requests implementing each such accord as may be adopted and
amended or supplemented from time to time.  As used herein, “BASEL Committee on
Banking Supervision” means, the committee created in 1974 by the central bank
governors of the Group of Ten nations. For

 

I-2

--------------------------------------------------------------------------------


 

purposes hereof “Group of Ten” shall mean the eleven countries of Belgium,
Canada, France, Germany, Switzerland, the United States, Italy, Japan, the
Netherlands, Sweden and the United Kingdom, which are commonly referred to as
the “Group of Ten” or “G-10”, and any successor thereto.

 

“BMO Accounts” means each account held at Bank of Montreal and identified in
Schedule II to the Agreement.

 

“BMO Account Collections” means Collections received in or deposited in the BMO
Accounts.

 

“Bond Administration Agreement” means the Bond Administration Agreement dated as
of December 21, 2006 between Manitowoc and Finacity, as amended, amended and
restated, supplemented or otherwise modified from time to time.

 

“Breakage Costs” is defined in Section 3.1 of the Agreement.

 

“Business Day” means any day that is not a Saturday or Sunday on which both (A)
the Agent at its branch office in Atlanta, Georgia is open for business and (B)
commercial banks in New York City are not authorized or required to be closed
for business; provided, that if this definition of “Business Day” is utilized in
connection with (i) the Eurodollar Rate, “Business Day” shall exclude any day
that dealings are not carried out in the London interbank market, (ii) any Euro
Capital and the Eurodollar Rate, “Business Day” shall exclude any date that is
not a TARGET 2 Day, (iii) any CAD Capital and the Eurodollar Rate, “Business
Day” shall exclude any date that commercial banks in Toronto, Canada are
authorized or required to be closed for business and (iv) transactions to be (or
contemplated to be) conducted in the United Kingdom, “Business Day” shall
exclude any day on which banks in London, England are closed for the purposes of
making wire transfers or any other electronic transfer of funds.

 

“CAD Capital” means Capital initially funded by the Purchaser in Canadian
Dollars.

 

“CAD Limit” means ten million Canadian Dollars (CAD 10,000,000).

 

“Calculation Period” means a calendar month.

 

“Canadian Dollar” or “CAD” means lawful currency of Canada.

 

“Canadian Purchase and Sale Agreement” means the Purchase and Sale Agreement,
dated as of September 27, 2011, among Garland, as an Originator, the various
other Originators that may from time to time become a party thereto, and the
Cayman Seller, as the same may be modified, supplemented, amended and amended
and restated from time to time in accordance with its terms and this Agreement.

 

“Canadian Receivable” means a Receivable (a) that is denominated and payable in
Canadian Dollars or (b) the Obligor of which is a resident of Canada.

 

“Capital” means the amount paid to the Sellers in respect of Investments made by
the Purchaser pursuant to the Agreement, or such amount divided or combined in
order to determine

 

I-3

--------------------------------------------------------------------------------


 

the Discount applicable to any Portion of Capital, in each case, reduced from
time to time by Collections distributed and applied on account of such Capital
pursuant to Section 1.6(d) of the Agreement; provided, however, that if such
Capital shall have been reduced by any distribution and thereafter all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason, such Capital shall be increased by the amount of such rescinded or
returned distribution, as though it had not been made.

 

“Cayman Seller” has the meaning set forth in the preamble.

 

“Change in Control” means:

 

(a)           with respect to Manitowoc, (i) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or group
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the Closing Date)
of Equity Interests representing more than thirty percent (30%) of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of Manitowoc, (ii) occupation of a majority of the seats (other than vacant
seats) on the board of directors of Manitowoc by Persons who were neither (x)
nominated by the board of directors of Manitowoc nor (y) appointed by directors
so nominated, (iii) the acquisition of direct or indirect Control of Manitowoc
by any Person or group or (iv) a “Change of Control” as defined in the Senior
Note Documents;

 

(b)           with respect to any Originator, (i) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or group
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the Closing Date),
other than Manitowoc (or a Subsidiary of Manitowoc), of any membership interests
or Equity Interests of such Originator, (ii) occupation of a majority of the
seats (other than vacant seats) on the board of directors of such Originator by
Persons who were neither (x) nominated by the board of directors of such
Originator nor (y) appointed by directors so nominated, or (iii) the acquisition
of direct or indirect Control of such Originator by any Person or group other
than Manitowoc (or a Subsidiary of Manitowoc);

 

(c)           with respect to the U.S. Seller, (i) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or group
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the Closing Date),
other than Grove U.S. L.L.C., of any membership interests or Equity Interests of
the U.S. Seller, (ii) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the U.S. Seller by Persons who were neither
(x) nominated by the board of directors of the U.S. Seller nor (y) appointed by
directors so nominated, or (iii) the acquisition of direct or indirect Control
of the U.S. Seller by any Person or group other than Grove U.S. L.L.C.; and

 

(d)           with respect to the Cayman Seller, (i) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Securities Exchange Act of 1934 and the rules
of the Securities and

 

I-4

--------------------------------------------------------------------------------


 

Exchange Commission thereunder as in effect on the Closing Date), other than
Manitowoc, of any shares or Equity Interests of the Cayman Seller, (ii)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Cayman Seller by Persons who were neither (x) nominated by the
board of directors of the Cayman Seller nor (y) appointed by directors so
nominated, or (iii) the acquisition of direct or indirect Control of the Cayman
Seller by any Person or group other than Manitowoc.

 

For purposes of this definition of Change in Control, “Control” and “Equity
Interests” have the meanings assigned thereto in (or by reference in) the Credit
Agreement.

 

“Closing Date” means September 27, 2012.

 

“Collection Account” means each deposit account or securities account identified
on Schedule II hereto as a “Collection Account”.

 

“Collection Account Agreement” means, with respect to any Collection Account, an
agreement, in form and substance satisfactory to the Agent, among the applicable
Seller, the Agent, the Collection Account Bank, and such other Persons as may be
acceptable to the Agent, as the same may be amended, supplemented, amended and
restated, or otherwise modified from time to time in accordance with the
Agreement and with the consent of the Agent, which agreement establishes the
Agent’s control (and right to assume exclusive control) of such Collection
Account and funds on deposit therein.

 

“Collection Account Bank” means, with respect to any Collection Account, the
bank holding the Collection Account.

 

“Collections” means, with respect to any Pool Receivable, (a) all funds which
are received by any Seller, Servicer or Originator in payment of any amounts
owed in respect of such Receivable (including, without limitation, purchase
price, finance charges, interest, all other charges and, if applicable, any
value added or sales taxes), or applied to amounts owed in respect of such
Receivable (including, without limitation, insurance payments and net proceeds
of the sale or other disposition of repossessed goods or other collateral or
property of the related Obligor or any other Person directly or indirectly
liable for the payment of such Pool Receivable and available to be applied
thereon), (b) all Collections deemed to have been received pursuant to
Section 1.4(e) of the Agreement, (c) all other proceeds of such Receivable and
(d) if applicable, all recoveries of value added taxes from any relevant
Governmental Authority relating to any Pool Receivable that is a Defaulted
Receivable.

 

“Company Note” means any subordinated promissory note issued by a Seller to an
Originator under, or in connection with the transactions contemplated by, a
Purchase and Sale Agreement.

 

“Concentration Percentage” means, on any day, (I) for any Obligor that is not a
Special Obligor: (a) for any Group A Obligor, a percentage equal to forty
percent (40%), or any other percentage as agreed by the Servicer and the Agent
in writing, (b) for all Group B Obligors, a percentage equal to four (4) times
the Base Concentration Limit, (c) for all Group C Obligors, a percentage equal
to two (2) times the Base Concentration Limit and (d) for all Group D Obligors,

 

I-5

--------------------------------------------------------------------------------


 

a percentage equal to the Base Concentration Limit and (II) for any Special
Obligor, the Special Obligor Concentration Percentage for such Obligor.

 

“Consolidated Interest Coverage Ratio” has the meaning set forth in the Credit
Agreement, without giving effect to any amendment, amendment and restatement,
supplement or other modification to the Credit Agreement (unless such amendment,
amendment and restatement, supplement or other modification has been consented
to in writing by the Agent).

 

“Consolidated Senior Secured Leverage Ratio” has the meaning set forth in the
Credit Agreement, without giving effect to any amendment, amendment and
restatement, supplement or other modification to the Credit Agreement (unless
such amendment, amendment and restatement, supplement or other modification has
been consented to in writing by the Agent).

 

“Contract” means, with respect to any Receivable, any and all contracts,
understandings, instruments, agreements, invoices, notes, purchase orders or
other writings pursuant to which such Receivable arises or which evidences such
Receivable or under which an Obligor becomes or is obligated to make payment in
respect of such Receivable.

 

“Contractual Dilution” means any Dilution that is contractually limited prior to
the sale or contribution to the applicable Seller, pursuant to the applicable
Purchase and Sale Agreement, of the Receivable(s) that gave rise to such
Dilution, such as discounts or rebates.

 

“Contributed Receivables” is defined in Section 1.1(a) of the U.S. Purchase and
Sale Agreement.

 

“Contributed Value” is defined in Section 3.3(b) of the U.S. Purchase and Sale
Agreement.

 

“Convotherm” has the meaning set forth in the preamble.

 

“CRD” means, the Capital Requirements Directive which is comprised of Directives
2006/48/EC of the European Parliament of June 14, 2006 relating to the taking up
and pursuit of the business of credit institutions and Directive 2006/49/EC of
the European Parliament of June 14, 2006 on the capital adequacy of investment
firms and credit institutions, as amended from time to time.

 

“Crane Business” means the Crane business segment as described in Part I, Item 1
of Form 10-K filed by Manitowoc with the United States Securities and Exchange
Commission for the fiscal year ended December 31, 2011.

 

“Credit Agreement” means the Second Amended and Restated Credit Agreement, dated
as of May 13, 2011, among Manitowoc, the “Subsidiary Borrowers” party thereto,
the “Lenders” party thereto, and JPMorgan Chase Bank, N.A., as administrative
agent, as amended, supplemented or otherwise modified from time to time;
provided, however, that for purposes of any reference herein to a defined term
set forth in the Credit Agreement, such reference shall be deemed to be a
reference to the Credit Agreement as in effect on May 13, 2011 without giving
effect to any amendment, supplement or other modification thereto entered into
without the Agent’s written consent.

 

I-6

--------------------------------------------------------------------------------


 

“Credit and Collection Policy” means those receivables credit and collection
policies and practices of the Servicer in effect on the Closing Date and
attached as Schedule IV to the Agreement, as modified in compliance with the
Agreement.

 

“Cutoff Date” means, (a) for any Settlement Date, the final day of a preceding
Calculation Period, or (b) for any other date, the Cutoff Date for the
immediately preceding Settlement Date.

 

“Daily Report” has the meaning set forth in Section 4.2(b) of the Agreement.

 

“Days Sales Outstanding” means, for any calendar month, an amount computed as of
the last day of such calendar month equal to:  (a) the average of the
Outstanding Balance of all Pool Receivables as of the last day of each of the
three most recent calendar months ended on the last day of such calendar month,
divided by (b)(i) the aggregate credit sales made by the Originators giving rise
to Pool Receivables during the three calendar months ended on or before the last
day of such calendar month divided by (ii) ninety (90).

 

“Debt” means Indebtedness as defined in the Credit Agreement without giving
effect to any amendment, amendment and restatement, supplement or other
modification to the Credit Agreement.

 

“Default Horizon” means the number four (4).

 

“Default Horizon Calculation Period” means, for any day, a number, equal to the
Default Horizon, of consecutive Calculation Periods ending with the Cutoff Date.

 

“Default Ratio” means, for any day, the ratio computed as of the Cutoff Date by
dividing (i) the sum (without duplication) of the Net Outstanding Balances of
Pool Receivables that (a) were Defaulted Receivables as of the Cutoff Date, and
(b) were not Defaulted Receivables as of the previous Cutoff Date, and (c) were
Eligible Receivables on at least one day during the Calculation Period by (ii)
the Eligible Sales during the Loss Horizon Lookback Period.

 

“Defaulted Receivable” means a Receivable:

 

(i) as to which any payment, or part thereof, remains unpaid for at least
ninety-one (91) days from the original due date, or, if applicable, the adjusted
due date, provided that any such adjustments are consistent with the Credit and
Collection Policy therefor;

 

(ii) as to which the Obligor thereof or any other Person obligated thereon or
owning any Related Security in respect thereof has taken any action, or suffered
any event to occur, of the type described in paragraph (g) of Exhibit V to the
Agreement; or

 

(iii) which has been, or, consistent with the Credit and Collection Policy,
which should be, written off as uncollectible.

 

“Deferred Purchase Price” has the meaning set forth in Section 1.4(c) of the
Agreement.

 

“Delinquent Receivable” means a Receivable which is not a Defaulted Receivable
and:

 

I-7

--------------------------------------------------------------------------------


 

(i) as to which any payment, or part thereof, remains unpaid for at least 61
days from the original due date therefor; or

 

(ii) which, consistent with the Credit and Collection Policy, would be
classified as delinquent.

 

“Dilution” means any non-cash credit granted to an Obligor for the purpose of
reducing or canceling the Net Outstanding Balance of any Eligible Receivable of
such Obligor, except to the extent that such credit is offset by the sale or
contribution of an Eligible Receivable(s) to the applicable Seller pursuant to
the applicable Purchase and Sale Agreement, as part of a transfer, cancellation
(of invoice, not product), replacement (of invoice, not product), correction, or
any artifact of A/R tracking, or as part of a buyback/resell arrangement between
such Obligor and the applicable Originator.

 

“Dilution Component” means, for any day, the product of (i) the average of the
Dilution Ratios for the twelve most recent Calculation Periods and (ii) the
Dilution Horizon Ratio.

 

“Dilution Horizon” means the number one (1) (or such other number reasonably
determined by the Agent from time to time following any audit performed pursuant
to clause (h) of Exhibit IV and/or any other time in consultation with the
Sellers or the Servicers, in each case determined based upon the performance of
the Receivables Pool).

 

“Dilution Horizon Calculation Period” means, for any day, a number, equal to the
Dilution Horizon, of consecutive Calculation Periods ending with the Cutoff
Date.

 

“Dilution Horizon Lookback Period” means, for any day, the Calculation Period
preceding the Calculation Period containing the Cutoff Date by a number, equal
to the Dilution Horizon, of Calculation Periods.

 

“Dilution Horizon Ratio” means, for any Settlement Date (and any subsequent date
until the following Settlement Date), the result of (i) the Eligible Sales
during the Dilution Horizon Calculation Period, divided by (ii) the Net Eligible
Pool Balance as of such date.

 

“Dilution Ratio” means, for any day, the ratio computed as of the Cutoff Date by
dividing:  (a) the Eligible Dilution during the Calculation Period by (b) the
Eligible Sales during the Dilution Horizon Lookback Period.

 

“Dilution Reserve Percentage” means, on any Settlement Date (and any subsequent
date until the following Settlement Date), the product of (i) the Dilution
Horizon Ratio multiplied by (ii) the sum of (x) the Dilution Reserve Stress
Factor times the average of the Dilution Ratios for the twelve most recent
Calculation Periods and (y) the Spike Factor.

 

“Dilution Reserve Stress Factor” means the number two (2).

 

“Discount” means for any Portion of Capital for any Discount Accrual Period, the
sum of the following amounts calculated for each day in such Discount Accrual
Period,

 

BR x I x (1/Year)

 

I-8

--------------------------------------------------------------------------------


 

where:

 

BR          =              the Bank Rate for such Portion of Capital for such
day

 

I              =              the Portion of Capital for such day

 

Year       =              (i) if the Bank Rate for such day and such Portion of
Capital is being calculated based upon the Eurodollar Rate, then three hundred
sixty (360) days, and (ii) if the Bank Rate for such day and such Portion of
Capital is being calculated based upon the Base Rate, then three hundred
sixty-five (365) or three hundred sixty-six (366) days, as applicable

 

provided, however, that no provision of the Agreement shall require the payment
or permit the collection of Discount in excess of the maximum permitted by
applicable law; and provided, further, that Discount for the Portion of Capital
shall not be considered paid by any distribution to the extent that at any time
all or a portion of such distribution is rescinded or must otherwise be returned
for any reason.

 

“Discount Accrual Period” means, with respect to each Portion of Capital:

 

(a)           initially the period commencing on the Investment Date of the
related Investment and ending the last day of the calendar month in which such
Investment Date occurred; and

 

(b)           thereafter, each calendar month;

 

provided, however, that on and after the Facility Termination Date, the Agent
may, from time to time and in its sole discretion, select any shorter or longer
Discount Accrual Period for any Portion of Capital (including a period of one
day).

 

“Discount Reserve” at any time means the sum of (i) the Termination Discount at
such time, and (ii) the then accrued and unpaid Discount.

 

“Dividends” means any dividend or distribution (in cash or obligations) on any
of the Seller’s membership or other equity interests or any warrants, options or
other rights with respect to any of the Seller’s membership or other equity
interests.

 

“Eligible Dilution” means, for any Calculation Period, the sum of all Variable
Dilutions occurring during the Calculation Period except to the extent that such
credits have been applied to any Obligor in excess of the amount of any Net
Outstanding Balances owed on Eligible Receivables for any such Obligor.

 

“Eligible Receivables” means, at any time, Receivables:

 

(i)              the Obligor of which is a resident of (a) the United States,
(b) Canada (excluding the province of Quebec) or (c) solely with respect to
Receivables originated

 

I-9

--------------------------------------------------------------------------------


 

by Convotherm or Garland, any other country with a long-term sovereign debt
rating of “A” or higher by S&P;

 

(ii)             the Obligor of which is not, nor has at any time during the
life of such Receivable been, subject to any bankruptcy, insolvency or any other
action, circumstance or proceeding of the type described in paragraph (g) of
Exhibit V to the Agreement;

 

(iii)            the Obligor of which is not an Affiliate of Manitowoc;

 

(iv)            which are denominated and payable in U.S. dollars in the United
States, or solely in the case of Receivables transferred to the Cayman Seller
pursuant to (a) the Canadian Purchase and Sale Agreement, are denominated in
Canadian Dollars or U.S. Dollars and (b) the Euro Purchase and Sale Agreement,
are denominated in Euros;

 

(v)             which have a stated maturity; and the invoice relating thereto
has been sent to the related Obligor;

 

(vi)            which arise under a Contract which is in full force and effect
and which is a legal, valid and binding obligation of the related Obligor,
enforceable against such Obligor in accordance with its terms and which contains
an obligation to pay a specified amount of money, and, without limiting the
foregoing, such Receivables (A) constitute legal, valid, binding and irrevocable
payment obligations of the related Obligor, enforceable against such Obligor in
accordance with their terms and (B) have not been terminated (according to the
Applicable Servicer’s records) and whose termination is not pending;

 

(vii)           which were created in compliance with all laws, rulings and
regulations applicable to the transactions under which such Receivables were
generated;

 

(viii)          which conform with all applicable laws, rulings and regulations
in effect; which are not the subject of or to any dispute, offset, hold back
defense, Adverse Claim, counterclaim, warranty claim or other claim or defense
(including as a result of any liability of the applicable Originator to any such
Obligor that is also a supplier to such Originator); and which do not arise from
the sale of inventory which is subject to any Adverse Claim (it being understood
that only the portion of any Receivable equal to the amount of any such dispute,
offset, hold back defense, Adverse Claim, counterclaim, warranty claim or other
claim or defense shall be deemed not to satisfy this clause (viii));

 

(ix)            which were created in accordance with, and which comply with,
the requirements of the Credit and Collection Policy;

 

(x)             which arise from the sale and delivery of goods or services in
the ordinary course of business of the Crane Business or the Foodservice
Business of an Originator;

 

(xi)            which do not require the consent of the related Obligor to be
sold, transferred or assigned, under the related Contract or otherwise, and the
Contract relating thereto does not contain any provision that restricts the
ability of the Purchaser or the

 

I-10

--------------------------------------------------------------------------------


 

Agent to exercise rights thereunder or under the Transaction Documents, except
in each case as consented to or waived by the related Obligor pursuant to a
written consent or waiver in form and in substance satisfactory to the Agent;

 

(xii)                                 which have not been modified, extended,
renegotiated or restructured since their creation in any way not provided for in
the Credit and Collection Policy;

 

(xiii)                              (A) except as “Eligible Receivables” is used
in the Purchase and Sale Agreements, in which the U.S. Seller (in the case of
any Receivable other than a Canadian Receivable or a Euro Receivable) or the
Cayman Seller (in the case of any Canadian Receivable or a Euro Receivable) owns
good and valid title, free and clear of any Adverse Claim, and which are freely
assignable by such Seller, and (B) as “Eligible Receivables” is used in the
Purchase and Sale Agreements, in which the applicable Originator owns good and
valid title, free and clear of any Adverse Claim, and which are freely
assignable by such Originator;

 

(xiv)                             for which the Purchaser shall have a valid and
enforceable first priority perfected ownership or security interest therein and
in the Related Security and Collections with respect thereto, in each case free
and clear of any Adverse Claim;

 

(xv)                                (i) except in the case of Canadian
Receivables or Euro Receivables, which constitute accounts as defined in the
UCC, and which are not evidenced by instruments or chattel paper as defined in
the UCC, (ii) solely in the case of Canadian Receivables, which constitute
accounts as defined in the PPSA, and which are not evidenced by instruments or
chattel paper as defined in the PPSA, and (iii) solely in the case of Euro
Receivables, which are not evidenced or otherwise payable by chattel paper, a
promissory note, a bill of exchange or other instrument (other than a cheque);

 

(xvi)                             which are neither Defaulted Receivables nor
Delinquent Receivables;

 

(xvii)                          which are not Receivables in any Parent Obligor
Pool where the aggregate Outstanding Balance of all Defaulted Receivables in
such Parent Obligor Pool exceeds thirty-five percent (35%) of the aggregate
Outstanding Balance of all Receivables in such Parent Obligor Pool;

 

(xviii)                       which, in the case of a Receivable subject to the
laws of a jurisdiction within the U.S., are accounts receivable representing all
or part of the sales price of merchandise, insurance or services within the
meaning of Section 3(c)(5) of the Investment Company Act of 1940, as amended,
and are “eligible assets” as defined in Rule 3a-7 under such Act;

 

(xix)                             the Originator of which (A) is not in default
in any material respect under the terms of the related Contract from which such
Receivable arose, (B) is wholly-owned by Manitowoc and (C) is not Manitowoc FSG
Holdings, Inc.;

 

(xx)                                that represent amounts earned and payable by
the related Obligor and that are not subject to the performance of additional
services or to the delivery of additional goods by the Originator thereof;

 

I-11

--------------------------------------------------------------------------------


 

(xxi)                             which have not been disqualified by the Agent
or the Purchaser for any other reason;

 

(xxii)                          for which the Obligor has been directed to make
all payments to (A) a Lock-Box Account which is subject to a Lock-Box Agreement
or, in case of the Obligors of Euro Receivables, which is subject to an Account
Pledge Agreement or (B) an Excluded Account;

 

(xxiii)                       which are not “bill and hold” Receivables, unless
(A) the applicable Originator has received a letter from the applicable Obligor
identifying the goods relating to such Receivables and stating that such Obligor
accepts such goods, (B) such goods have been placed in a gated area on the
premises of such Originator that does not contain any goods owned by such
Originator and (C) such Originator has fulfilled all of its obligations under
the applicable Contract with respect to such goods and such Receivables (and,
without limiting the generality of the foregoing, such Originator has no
delivery obligation with respect to such goods);

 

(xxiv)                      which are not payable in installments;

 

(xxv)                         for which the related goods have been shipped to
the applicable Obligor and for which the related services have been performed;

 

(xxvi)                      which are governed by German law in the case of Euro
Receivables;

 

(xxvii)                   with respect to Receivables which are subject to the
Euro Purchase and Sale Agreement, Receivables that are not subject to a current
account agreement (kontokorrentgebundene Forderung) within the meaning of
section 355 of the German Commercial Code (Handelsgesetzbuch);

 

(xxviii)                which arise out of a related Contract the terms of which
do not expressly permit the relevant Obligor to exercise any right of set-off
with respect thereto; and

 

(xxix)                      which are not Excluded Receivables.

 

“Eligible Sales” means, for any Calculation Period, the sum of the Net
Outstanding Balances of all Pool Receivables that were originated during or
prior to the Calculation Period and were Eligible Receivables at any time during
the Calculation Period but were not Eligible Receivables during any previous
Calculation Period.

 

“Eligible Unapplied Cash and Credits” means the sum of (i) all cash and non-cash
credits not applied to any Obligor, and the sum of (ii) for each Obligor, the
smaller of (a) the sum of all cash and non-cash credits applied to such Obligor
but not yet applied to any particular Receivable, or (b) the sum of the Net
Outstanding Balance of all Eligible Receivables for which such Obligor is the
Obligor.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the regulations

 

I-12

--------------------------------------------------------------------------------


 

thereunder, in each case as in effect from time to time.  References to sections
of ERISA also refer to any successor sections.

 

“ERISA Affiliate” means with respect to any Person, at any time, each trade or
business (whether or not incorporated) that would, at the time, be treated
together with such Person as a single employer under Section 4001 of ERISA or
Sections 414(b), (c), (m) or (o) of the Code.

 

“Euro” or “€” means the official lawful currency of the eurozone.

 

“Euro Capital” means Capital initially funded by the Purchaser in Euro.

 

“Euro Limit” means fifteen million Euros (€15,000,000).

 

“Eurodollar Rate” means, for any day, an interest rate per annum determined by
Agent pursuant to the following formula:

 

Eurodollar Rate

=

LIBOR

 

 

 

1.00 - Eurodollar Reserve Percentage

 

 

“Eurodollar Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day applicable to member banks under regulations issued from time to time by the
Federal Reserve Board for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to “Eurocurrency” funding (currently referred to as “Eurocurrency
liabilities”).  The Eurodollar Rate for each applicable Portion of Capital shall
be adjusted automatically as of the effective date of any change in the
Eurodollar Reserve Percentage.

 

“Euro Purchase and Sale Agreement” means the European Purchase and Sale
Agreement, dated as of September 27, 2011, among Convotherm, as an Originator,
the various other Originators that may from time to time become a party thereto,
and the Cayman Seller, as the same may be modified, supplemented, amended and
amended and restated from time to time in accordance with its terms and this
Agreement.

 

“Euro Receivable” means a Receivable (a) that is denominated and payable in
Euros, (b) the Obligor of which is a resident of a Permitted EU Country or
(c) that is governed by German law.

 

“Excess Concentration” means, (i) for the Largest Group D Parent Obligor Pool,
the amount by which the sum of the Net Outstanding Balances, or portions
thereof, of the Eligible Receivables in such Largest Group D Parent Obligor Pool
exceeds an amount equal to:  (a) three multiplied by the Base Concentration
Limit, multiplied by (b) the Outstanding Balance of all Eligible Receivables
then in the Receivables Pool and (ii) for any other Parent Obligor Pool, the
amount by which the sum of the Net Outstanding Balances, or portions thereof, of
the Eligible Receivables in such Parent Obligor Pool exceeds an amount equal
to:  (a) the Concentration Percentage for such Parent Obligor multiplied by
(b) the Outstanding Balance of all Eligible Receivables then in the Receivables
Pool.

 

I-13

--------------------------------------------------------------------------------


 

“Excluded Account” means each account, lock-box or post office box listed on
Schedule VIII hereto; provided, however, that any such account, lock-box or post
office box shall cease to be an “Excluded Account” on the date, if any,
specified in a Lock-Box Notice Request with respect to such account, lock-box or
post office box if a Lock-Box Agreement has not been entered into with respect
to such account, lock-box or post office by such date in accordance with clause
(bb) of Exhibit IV; provided, further, however, that any such account, lock-box
or post office box shall immediately be deemed to be added to Schedule II hereto
(and cease to be an “Excluded Account”) on the date a Lock-Box Agreement is
entered into with respect to such account, lock-box or post office box in
accordance with clause (bb) of Exhibit IV hereto.

 

“Excluded Account Collections” means Collections received in or deposited in an
Excluded Account.

 

“Excluded Receivable” means a Receivable (a) the Obligor of which is a resident
of Quebec, Canada, (b) (x) other than those originated by Convotherm or Garland,
the Obligor of which is a resident of any country other than the United States
or Canada and (y) solely with respect to those originated by either Convotherm
or Garland, the Obligor of which is a resident of any country other than one
with a long-term sovereign rating of “A” or higher by S&P or (c) the Obligor of
which is the United States Federal Government; provided that the determination
as to whether a Receivable is an Excluded Receivable shall be made only at the
time that such Receivable was transferred to the applicable Seller pursuant to
the applicable Purchase and Sale Agreement.

 

“Existing Agreement” has the meaning set forth in the preamble to the Agreement.

 

“Existing Agreement Outstanding Amounts” has the meaning set forth in the
preamble to the Agreement.

 

“Facility Termination Date” means the earliest of (a) September 25, 2015,
(b) the declaration or occurrence of the Facility Termination Date pursuant to
Section 2.2 of the Agreement and (c) the Purchase and Sale Termination Date
under any Purchase and Sale Agreement.

 

“Federal Funds Rate” means, for any period, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective)”.  If on any relevant day such rate is not yet published in
H.15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotation”) for such day under the caption “Federal Funds Effective Rate.”  If
on any relevant day the appropriate rate for such previous day is not yet
published in either H.15(519) or the Composite 3:30 p.m. Quotations, the rate
for such day will be the arithmetic mean as determined by the Agent of the rates
for the last transaction in overnight Federal funds arranged prior to 9:00 a.m.
(New York time) on that day by each of three leading brokers of Federal funds
transactions in New York City selected by the Agent.

 

I-14

--------------------------------------------------------------------------------


 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

 

“Fee Letter” has the meaning set forth in Section 1.7 of the Agreement.

 

“Finacity” means Finacity Corporation, a Delaware corporation.

 

“Final Payout Date” means the date following the Facility Termination Date on
which (i) the Investment Limit has been reduced to zero ($0), (ii) no Capital or
Discount remains outstanding and (iii) all other amounts then due and payable by
the Originators, the Sellers, Manitowoc or the Servicers to the Purchaser, the
Agent or any other Purchaser Party under the Transaction Documents (including,
without limitation, all Existing Agreement Outstanding Amounts) have been paid
in full.

 

“Foodservice Business” means the Foodservice business segment as described in
Part 1, Item I of Form 10-K filed by Manitowoc with the United States Securities
and Exchange Commission for the fiscal year ended December 31, 2011.

 

“Foreign Branch” has the meaning set forth in Section 1.2(b) of the Agreement.

 

“Foreign Capital Reserve” means, for any date of determination, ten percent
(10%) of the U.S. Dollar Equivalent of the amount of all Capital that is
denominated in currencies other than U.S. Dollars (including, without
limitation, CAD Capital and Euro Capital).

 

“GAAP” means generally accepted accounting principles in the United States.

 

“Garland” has the meaning set forth in the preamble.

 

“German Accounts” means the Lock-Box Accounts identified as “German Accounts” on
Schedule II hereto, in each case, so long as such Lock-Box Account is subject to
German law.

 

“German Collection Account” means each Collection Account maintained in the name
of the Cayman Seller, so long as such Collection Account is subject to German
law.

 

“German Insolvency Event” means, with respect to any German Servicer or German
Originator, the occurrence of any event described in clause (g) of the
definition of “Termination Event” set forth in Exhibit V with respect to such
Person.

 

“German Originator” means Convotherm and any other Originator incorporated or
organized as a company under the laws of Germany

 

“German Servicer” means Convotherm and any other Servicer incorporated or
organized as a company under the laws of Germany.

 

“Governmental Authority” means any nation or government, any state, municipal or
other political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any body or entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any court or arbitrator, and any

 

I-15

--------------------------------------------------------------------------------


 

accounting board or authority (whether or not a part of government) which is
responsible for the establishment or interpretation of national or international
accounting principles, in each case whether foreign or domestic.  Without
limiting the foregoing, Governmental Authority shall include any Person owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.

 

“Group A Obligor” means any Obligor that has a short-term rating of at least:
(a) “A-1” by S&P, or if such Obligor does not have a short-term rating from
S&P,  a rating of “AA-” or better by S&P on its long-term senior unsecured and
uncredit-enhanced debt securities, and (b) “P-1” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, “Aa3”or better by Moody’s on its
long-term senior unsecured and uncredit-enhanced debt securities; provided that
if an Obligor is not rated by both S&P and Moody’s, then such Obligor shall be
deemed to be a Group D Obligor.

 

“Group B Obligor” means any Obligor that is not a Group A Obligor, and has a
short-term rating of at least:  (a) “A-2” by S&P, or if such Obligor does not
have a short-term rating from S&P, a rating of “A-” or better by S&P on its
long-term senior unsecured and uncredit-enhanced debt securities, and (b) “P-2”
by Moody’s, or if such Obligor does not have a short-term rating from Moody’s,
“A3” or better by Moody’s on its long-term senior unsecured and
uncredit-enhanced debt securities; provided that if an Obligor is not rated by
both S&P and Moody’s, then such Obligor shall be deemed to be a Group D Obligor.

 

“Group C Obligor” means any Obligor that is neither a Group A Obligor nor a
Group B Obligor, and has a short-term rating of at least:  (a) “A-3” by S&P, or
if such Obligor does not have a short-term rating from S&P, a rating of “BBB-”
or better by S&P on its long-term senior unsecured and uncredit-enhanced debt
securities, and (b) “P-3” by Moody’s, or if such Obligor does not have a
short-term rating from Moody’s, “Baa3” or better by Moody’s on its long-term
senior unsecured and uncredit-enhanced debt securities; provided that if an
Obligor is not rated by both S&P and Moody’s, then such Obligor shall be deemed
to be a Group D Obligor.

 

“Group D Obligor” means any Obligor that is not a Group A Obligor, nor a Group B
Obligor, nor a Group C Obligor.

 

“Hedge Agreements” means all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies, in each case entered into in connection with this Agreement or
any other Transaction Document.

 

“Indemnified Amounts” has the meaning set forth in Section 3.1 of the Agreement.

 

“Indemnified Party” has the meaning set forth in Section 3.1 of the Agreement.

 

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidations, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors or the commencement of negotiations with any one or more of its
creditors with a view to the general

 

I-16

--------------------------------------------------------------------------------


 

readjustment or rescheduling of its indebtedness or, for any of the reasons set
out in §§ 17 to 19 (inclusive) of the German Insolvency Code (Insolvenzordnung);
in each case, undertaken under the federal laws of the United States of America,
Canada, Germany or any other country (including, without limitation, the
Bankruptcy Code), state or provincial law or any other foreign law.

 

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
date hereof, among Manitowoc, the Originators, the Sellers, the Agent and
JPMorgan Chase Bank, N.A., as the same may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Investment” has the meaning set forth in Section 1.4(a) of the Agreement.

 

“Investment Date” means the date on which an Investment or a Reinvestment is
made pursuant to the Agreement.

 

“Investment Limit” means $150,000,000, as such amount may be reduced pursuant to
Section 1.1(b) of the Agreement.  References to the unused portion of the
Investment Limit means, at any time, the Investment Limit minus the aggregate
then outstanding Capital.

 

“Investment Notice” has the meaning set forth in Section 1.2(a) of the
Agreement.

 

“Joinder Agreement” means any joinder agreement entered into by a Seller and
another Person, pursuant to which such Person becomes a party to a Purchase and
Sale Agreement as an Originator thereunder in accordance with the applicable
terms of such Purchase and Sale Agreement.

 

“Largest Group D Parent Obligor Pool” means, at any time, all Receivables then
in the Receivables Pool owed by any of the Parent Obligors with respect to the
three largest Group D Obligors (that are not Special Obligors) based on
Outstanding Balance of Receivables or any Affiliate Obligor of any such Parent
Obligor.

 

“LIBOR” means, for any day for any Capital denominated in any Approved Currency,
an interest rate per annum equal to:

 

(a)                                 in the case of U.S. Capital, the one-month
Eurodollar rate for U.S. dollar deposits as reported on the Reuters Screen
LIBOR01 Page or any other page that may replace such page from time to time for
the purpose of displaying offered rates of leading banks for London interbank
deposits in United States dollars, as of 11:00 a.m. (London time) on such day,
or if such day is not a Business Day, then the immediately preceding Business
Day (or if not so reported, then as determined by the Agent from another
recognized source for interbank quotation), in each case, changing when and as
such rate changes;

 

(b)                                 in the case of CAD Capital, the average rate
which appears on the display designated as the “CDOR Page” on the Reuters
Monitor Money Rate Service (or such other page as may replace the CDOR Page on
that service for the purpose of displaying Canadian Dollar bankers’ acceptance
rates or as may be used to display average rates,

 

I-17

--------------------------------------------------------------------------------


 

any such replacement page to be acceptable to the Agent, in its reasonable
discretion) at or about 10:30 a.m. (Toronto time), or so soon thereafter as is
practicable, on such day in respect of Canadian Dollar bankers’ acceptances
having a term equal to one-month, or if such day is not a Business Day, then the
immediately preceding Business Day.  If such average rate does not appear on
such page, but such rates for particular financial institutions appear on such
page unaveraged, the rate shall be determined by the Agent on such date using
such rates displayed on such page in the same manner as such average rate
currently is determined on such page.  If such rate or rates do not appear on
such page, the rate shall be determined on the basis of the arithmetic average,
rounded to the nearest multiple of 0.01%, of the bid rates quoted by the
principal Toronto office of each of four major Canadian Schedule I chartered
banks selected by the Agent as of 10:30 a.m. (Toronto time) on such day in
respect of Canadian Dollar bankers’ acceptances having a term equal to
one-month.  For the purposes hereof, a bankers’ acceptance means a draft in
Canadian Dollars drawn by a corporation, accepted by a Canadian chartered bank
and issued for value to an investor; and

 

(c)                                  in the case of Euro Capital, either the
one-month Eurodollar rate for Euro deposits as reported on the Reuters Screen
EURIBOR-01 Page or any other page that may replace such page from time to time
for the purpose of displaying offered rates of leading banks for London
interbank deposits in Euros, as of 11:00 a.m. (Brussels time) on such day, or if
such day is not a Business Day, then the immediately preceding Business Day (or
if not so reported, then as determined by the Agent from another recognized
source for interbank quotation), in each case, changing when and as such rate
changes.

 

“Lien” means, with respect to any Property, any mortgage, lien, pledge, claim,
charge, security interest or encumbrance of any kind, any other type of
preferential arrangement in respect of such Property having the effect of a
security interest or any filing consented to by any Person of any financing
statement under the UCC or any other similar notice of Lien under any similar
notice or recording statute of any Governmental Authority consented to by any
Person, including any easement, right-of-way or other encumbrance on title to
real property, and any agreement to give any of the foregoing.

 

“Lock-Box Account” means each account maintained at a bank or other financial
institution for the purpose of receiving Collections.

 

“Lock-Box Agreement” means, with respect to any Lock-Box Account, an agreement,
in form and substance satisfactory to the Agent, among an Originator, a Seller,
the applicable Lock-Box Bank, the Agent, and such other Persons as may be
acceptable to the Agent, as the same may be amended, supplemented, amended and
restated, or otherwise modified from time to time in accordance with the
Agreement and with the consent of the Agent, which agreement establishes the
Agent’s control (and right to assume exclusive control) of such Lock-Box Account
and funds on deposit therein.

 

“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts.

 

I-18

--------------------------------------------------------------------------------


 

“Loss Horizon” means the number four (4) (or such other number reasonably
determined by the Agent from time to time following any audit performed pursuant
to clause (h) of Exhibit IV and/or any other time in consultation with the
Sellers or the Servicers, in each case determined based upon the performance of
the Receivables Pool).

 

“Loss Horizon Lookback Period” means, for any day, the Calculation Period
preceding the Calculation Period containing the Cutoff Date by a number, equal
to the Loss Horizon, of Calculation Periods.

 

“Loss Horizon Ratio” means, for any Settlement Date (and any subsequent date
until the following Settlement Date), the result of (i) the Eligible Sales
during the Default Horizon Calculation Period, divided by (ii) the Net Eligible
Pool Balance as of such date.

 

“Loss Reserve Percentage” means, on any Settlement Date (and any subsequent date
until the following Settlement Date), the result of (i) the Loss Reserve Stress
Factor times (ii) the highest average of the Default Ratios for any three
consecutive Calculation Periods from among the twelve most recent such averages
prior to such Settlement Date, multiplied by (iii) the Loss Horizon Ratio.

 

“Loss Reserve Stress Factor” means the number two (2).

 

“M&T” means Manufacturers and Traders Trust Company.

 

“M&T Account” means an account of Grove U.S. L.L.C. held at M&T and identified
in Schedule II to the Agreement.

 

“M&T Account Collections” means Collections received in or deposited in the M&T
Account.

 

“Manitowoc” has the meaning set forth in the preamble to the Agreement.

 

“Material Adverse Effect” means, with respect to any event or circumstance and
any Person, a material adverse effect on:

 

(a)                                 the business, operations, assets, financial
condition or other condition of any Seller, Originator or Servicer;

 

(b)                                 the ability of any Seller, Originator or
Servicer (if such Servicer is Manitowoc or an Affiliate of Manitowoc) to perform
its obligations under the Transaction Documents to which it is a party or the
performance of any such obligations;

 

(c)                                  the validity or enforceability of any
portion of, or collectibility of amounts payable under, the Agreement or any
other Transaction Document;

 

(d)                                 the rights and remedies of the Purchaser,
the Agent or any of their respective Affiliates under the Agreement or any other
Transaction Document;

 

I-19

--------------------------------------------------------------------------------


 

(e)                                  the status, existence, perfection, priority
or enforceability of any Seller’s or the Purchaser’s interest in the Pool
Receivables, Contracts, or Related Security; or

 

(f)                                   the validity, enforceability or
collectibility of a material portion of the Pool Receivables.

 

“Monthly Report” means a report, in substantially the form of Annex C hereto,
furnished by the Servicer to the Agent pursuant to paragraph (l)(iii) and
(l)(iv) of Exhibit IV to the Agreement.

 

“Monthly Reporting Date” means the Business Day immediately following the
14th calendar day of each calendar month.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Net Eligible Pool” means, on any date of calculation, a set, determined by the
Servicers, of Eligible Receivables (or portions thereof) then in the Receivables
Pool, provided that such set has (a) no Excess Concentrations and (b) other than
Special Term Receivables, no Receivables then due more than sixty (60) days
thereafter.

 

“Net Eligible Pool Balance” means, at any time, (a) the sum of the Net
Outstanding Balances of the Receivables in the Net Eligible Pool, minus (b) the
sum of (i) Eligible Unapplied Cash and Credits, (ii) the amount by which (A) the
sum of the Net Outstanding Balances of the Receivables in the Net Eligible Pool
having due dates that have been adjusted and that have been outstanding for more
than ninety (90) days from their original due dates, exceeds (B) an amount equal
to five percent (5%) of the Net Outstanding Balances of the Receivables in the
Net Eligible Pool, (iii) the amount by which (A) the sum of the Net Outstanding
Balances of the Receivables in the Net Eligible Pool for which the Obligors are
Governmental Authorities (excluding the United States Federal Government),
exceeds (B) an amount equal to five percent (5%) of the Net Outstanding Balances
of the Receivables in the Net Eligible Pool, (iv) the amount by which (A) the
sum of the Net Outstanding Balances of the Special Term Receivables, exceeds
(B) an amount equal to one and one-half percent (1.5%) of the Net Outstanding
Balances of the Receivables in the Net Eligible Pool and (v) the amount by which
(A) the sum of the Net Outstanding Balances of the Specified Receivables,
exceeds (B) an amount equal to five percent (5.0%) of the Net Outstanding
Balances of the Receivables in the Net Eligible Pool.

 

“Net Investment Limit” means the excess, if any, of (a) the lesser of
(i) Investment Limit and (ii) the Net Eligible Pool Balance, over (b) the
Foreign Capital Reserve.  References to the unused portion of the Net Investment
Limit means, at any time, the Net Investment Limit minus the aggregate then
outstanding Capital.

 

“Net Outstanding Balance” means, for any Receivable, at any time, (i) the
Outstanding Balance of such Receivable reduced by the amount of any and all
available, unused discounts or credits relating to such Receivable, provided
that the result is greater than zero, or (ii) zero, otherwise.

 

“Obligations” means, with respect to any Seller, all such Seller’s obligations
hereunder and under the other Transaction Documents (including, without
limitation, any payment

 

I-20

--------------------------------------------------------------------------------


 

obligations (including in respect of Discount, Capital, fees, costs, expenses
and indemnities), representations, warranties and covenants).

 

“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.

 

“OFAC”  means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Originators” means each of the Persons from time to time party to a Purchase
and Sale Agreement as “Originators” (including Persons that become a party to a
Purchase and Sale Agreement as “Originators” pursuant to a Joinder Agreement).

 

“Other Seller” means (i) with respect to the U.S. Seller, the Cayman Seller, and
(ii) with respect to the Cayman Seller, the U.S. Seller.

 

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

 

“PPSA” means the Personal Property Security Act (Ontario).

 

“Parent Obligor” means any Obligor so designated by the Servicers; provided that
each Obligor must be either a Parent Obligor or an Affiliate Obligor but not
both.

 

“Parent Obligor Pool” means, for any Parent Obligor, all Receivables in the
Receivables Pool owed either by such Parent Obligor or by any Affiliate Obligor
of such Parent Obligor.

 

“Paydown Date” has the meaning set forth in Section 1.6(f) of the Agreement.

 

“Paydown Notice” has the meaning set forth in Section 1.6(f) of the Agreement.

 

“Permitted EU Country” means, at any time, any country that is then a member of
the European Union.

 

“Performance Guaranty” means that certain Performance Guaranty, dated as of the
date hereof, executed and delivered by Manitowoc in favor of the Purchaser and
the Agent (on behalf of itself and the other Purchaser Parties), as the same may
be amended, restated, supplemented or otherwise modified from time to time.

 

“Permitted Investments” means with respect to any of the funds in the Lock-Box
Accounts or the Collection Account which are invested, (a) certificates of
deposit that are not represented by instruments, have a maturity of one week or
less and are issued by a Collection Account Bank (with respect to the investment
of funds in a Collection Account) or Wells, in either case issued by an
institution having a deposit rating of A/A-1 or better by S&P and A2/P-1 or
better by Moody’s, (b) direct obligations of the United States of America, or of
any agency thereof, or obligations guaranteed as to principal and interest by
the United States of America, or by any agency thereof, in either case maturing
not more than sixty (60) days from the date of acquisition thereof by such
Person, (c) time deposits, certificates of deposit or bankers’ acceptances
(including Eurodollar deposits) issued by any bank or trust company organized

 

I-21

--------------------------------------------------------------------------------


 

under the laws of the United States of America or any state thereof and having
capital, surplus and undivided profits of at least five hundred million dollars
($500,000,000) and a deposit rating of A/A-1 or better by S&P and A2/P-1 or
better by Moody’s, (d) commercial paper rated A-1 or better by S&P and P-1 or
better by Moody’s maturing not more than sixty (60) days from the date of
acquisition thereof by such Person, (e) repurchase obligations with a term of
not more than thirty (30) days for underlying securities of the types described
in clause (c) above, (f) securities with maturities of sixty (60) days or less
from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, and rated at least A by S&P and A by
Moody’s, or (g) money market mutual funds that invest primarily in the foregoing
items, such funds coming from an institution having a rating no lower than A-1
by S&P and P-1 by Moody’s.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Pool Assets” has the meaning set forth in Section 1.4(e) of the Agreement.

 

“Pool Receivable” means a Receivable in the Receivables Pool.

 

“Portion of Capital” means each portion of the Capital pursuant to which the
Discount with respect thereto is calculated by reference to a different interest
rate.

 

“Property” means any right, title or interest in or to property or assets of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including ownership interests of any Person.

 

“Purchase and Sale Agreement” means each of the U.S. Purchase and Sale
Agreement, the Canadian Purchase and Sale Agreement and the Euro Purchase and
Sale Agreement.

 

“Purchase and Sale Termination Date” has the meaning set forth in the applicable
Purchase and Sale Agreement.

 

“Purchased Assets” has the meaning set forth in Section 1.3(a) of the Agreement.

 

“Purchased Assets Coverage Percentage” means, at any time, a fraction, expressed
as a percentage and calculated pursuant to the following formula:

 

 

C + TR + DR + SFR + UFR

 

 

NEPB + AC

 

 

where:

 

C

=

the Aggregate Capital outstanding at such time.

 

 

 

TR

=

the Total Reserve as of two (2) Business Days prior to the date of computation.

 

I-22

--------------------------------------------------------------------------------


 

DR

=

the Discount Reserve at such time.

 

 

 

SFR

=

the Servicing Fee Reserve at such time.

 

 

 

UFR

=

the Unused Fee Reserve at such time.

 

 

 

NEPB

=

the Net Eligible Pool Balance as of two (2) Business Days prior to the date of
computation.

 

 

 

AC

=

Cash in the Collection Account as of the close of business two (2) Business Days
prior to the date of computation, solely to the extent that such cash, if
representing Collections, has been applied to reduce the Net Eligible Pool
Balance included in such calculation.

 

The Purchased Assets Coverage Percentage shall be determined from time to time
pursuant to the provisions of Section 1.5 of the Agreement.

 

“Purchaser” has the meaning set forth in the preamble to the Agreement.

 

“Purchaser Parties” means, collectively, the Agent, the Purchaser, the Affected
Persons and the Indemnified Parties.

 

“Purchaser’s Account” means the applicable account set forth on Schedule VI, or
such other account as may be so designated in writing by the Agent to the
Sellers and the Servicers.

 

“Receivable” means any indebtedness and other obligations owed to an Originator
or a Seller or any right of any Originator or a Seller to payment from or on
behalf of an Obligor, whether constituting an account, chattel paper, instrument
or general intangible, arising in connection with the sale of goods or the
rendering of services by any Originator relating to the cranes and related
products business or the foodservice and related products business of such
Originator, and includes, without limitation, the obligation to pay any finance
charges, fees and other charges and any value added taxes or sales taxes with
respect thereto; provided, however, that any right of Garland to payment from an
Obligor, arising in connection with the sale of goods or the rendering of
services by Garland to such Obligor, that has been directed by or on behalf of
Garland to make such payment in Canadian dollars by way of a credit card shall
not constitute a “Receivable”.  Indebtedness and other obligations arising from
any one transaction, including, without limitation, indebtedness and other
obligations represented by an individual invoice or agreement, shall constitute
a Receivable separate from a Receivable consisting of the indebtedness and other
obligations arising from any other transaction.

 

“Receivables Pool” means at any time all of the then outstanding Receivables in
which a Seller has an interest.

 

“Reinvestment” has the meaning set forth in Section 1.4(b) of the Agreement.

 

“Related Rights” is defined in Section 1.1 of each Purchase and Sale Agreement.

 

“Related Security” means, with respect to any Receivable:

 

I-23

--------------------------------------------------------------------------------


 

(a)                                 all of any Seller’s and any Originator’s
interest in any goods (including returned goods), and documentation or title
evidencing the shipment or storage of any goods (including returned goods),
relating to any sale giving rise to such Receivable;

 

(b)                                 all other security interests or liens and
property subject thereto from time to time purporting to secure payment of such
Receivable, whether pursuant to the Contract related to such Receivable or
otherwise, together with all UCC financing statements or similar filings
relating thereto or PPSA registered assignments and/or any other financing
statements, verification statements, registrations of charge or similar filings
relating thereto, as applicable;

 

(c)                                  all guaranties, indemnities, insurance and
other agreements (including the related Contract) or arrangements of whatever
character from time to time supporting or securing payment of such Receivable or
otherwise relating to such Receivable whether pursuant to the Contract related
to such Receivable or otherwise; and

 

(d)                                 all proceeds of the foregoing.

 

“Remaining Maturity” means, for any day, for any Receivable in the Receivables
Pool, (i) if such Receivable is a Defaulted Receivable, the number zero, or
(ii) otherwise, the lesser of (a) the number of days until such Receivable would
become a Defaulted Receivable if it remained unpaid and (b) one hundred fifty
(150).

 

“Requirement of Law” means as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

 

“Responsible Officer” means the Chief Executive Officer of a Seller or a
Servicer, as the case may be, or the President of a Seller or a Servicer, as the
case may be, or the managing director (Geschäftsführer) in case of a German
Originator or German Servicer or, with respect to financial matters, the Chief
Financial Officer of Manitowoc, any Vice President-Finance or Treasurer (or an
equivalent officer); it being understood, that for purposes of this definition
if a Seller or Servicer, as applicable, does not have or no longer has an
officer with one of the titles set forth above, a “Responsible Officer” for
purposes of this Agreement and the other Transaction Documents shall be the
officer or officers of such Seller or Servicer, as applicable, designated to
perform the duties of the officers described above.

 

“Sanctioned Country”  means a country subject to a sanctions program identified
on the list maintained by OFAC and available at:
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

 

“Sanctioned Person”  means (i) A person named on the list of “Specially
Designated Nationals” or “Blocked Persons” maintained by OFAC available at:
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time or (ii) (A) an agency of the
government of a Sanctioned Country,

 

I-24

--------------------------------------------------------------------------------


 

(B) an organization controlled by a Sanctioned Country, or (C) a person resident
in a Sanctioned Country, to the extent subject to a sanctions program
administered by OFAC.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard and Poor’s Financial
Services LLC business.

 

“Sellers” has the meaning set forth in the preamble to the Agreement.

 

“Servicer” means each Person appointed as such pursuant to Section 4.1 of the
Agreement.

 

“Servicer Default” means any of the following:

 

(a)                                 any Servicer shall fail to make when due any
payment or deposit to be made by it under the Agreement or any other Transaction
Document and such failure shall continue unremedied for two Business Days; or

 

(b)                                 Manitowoc (or any Affiliate thereof) shall
fail to transfer to any successor Servicer when required any rights, pursuant to
the Agreement, which Manitowoc (or such Affiliate) then has as Servicer; or

 

(c)                                  any representation or warranty or
certification made or deemed made by any Servicer (or any of its officers) under
or in connection with the Agreement or any other Transaction Document or any
information or report delivered by any Servicer pursuant to the Agreement shall
prove to have been incorrect or untrue in any material respect when made or
deemed made or delivered; or

 

(d)                                 any Servicer shall fail to perform or
observe any of the covenants set forth in clause (s) (Financial Covenants) of
Exhibit IV to the Agreement; or

 

(e)                                  any Servicer shall fail to perform or
observe any other term, covenant or agreement contained in the Agreement or any
other Transaction Document on its part to be performed or observed and any such
failure shall remain unremedied for thirty (30) days after any Servicer has
notice or knowledge thereof (or, with respect to a failure to deliver the
Monthly Report pursuant to the Agreement or the Daily Report pursuant to
Section 4.2(b) of the Agreement, such failure shall remain unremedied for two
(2) Business Days); or

 

(f)                                   any Servicer shall fail to pay any
principal of or premium or interest on any of its Debt which is outstanding in a
principal amount of at least ten million dollars ($10,000,000) in the aggregate
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement, mortgage,
indenture or instrument relating to such Debt; or any other event shall occur or
condition shall exist under any agreement, mortgage, indenture or instrument
relating to any such Debt and shall continue after the applicable grace period,
if any, specified in such agreement, mortgage, indenture or instrument, if the
effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Debt; or

 

I-25

--------------------------------------------------------------------------------


 

any such Debt shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment), redeemed, purchased
or defeased, or an offer to repay, redeem, purchase or defease such Debt shall
be required to be made, in each case prior to the stated maturity thereof; or

 

(g)                                  any Servicer shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally as such debts become due (Zahlungsunfähigkeit), is
threatened with insolvency (drohende Zahlungsunfähigkeit) or is overindebted
(überschuldet), or shall make a general assignment for the benefit of creditors
or commences negotiations with any one or more of its creditors with a view to
the general readjustment or rescheduling of its indebtedness or, for any of the
reasons set out in §§ 17 to 19 (inclusive) of the German Insolvency Code
(Insolvenzordnung); or any proceeding shall be instituted by or against any
Servicer seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, receivership, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
insolvency administrator, custodian or other similar official for it or for any
substantial part of its property or with respect to the German Servicer (i) the
commencement of insolvency proceedings (Eröffnung des Insolvenzverfahrens)
pursuant to the provisions of the German Insolvency Code (Insolvenzordnung), or
(ii) the ordering by the insolvency court of a general prohibition of disposal
(allgemeines Verfügungsverbot) or the order by the insolvency court that such
German Servicer may only dispose of its assets with the consent of a preliminary
insolvency administrator pursuant to Section 21 para. 2 No. 2 of the German
Insolvency Code (Insolvenzordnung) and, in the case of any such proceeding
instituted against it (but not instituted by it), either (a) such proceeding
shall remain undismissed or unstayed for a period of sixty (60) days, or (b) in
any such proceeding, there is entered an order for relief against, or there is
appointed a receiver, trustee, insolvency administrator, custodian or other
similar official for, it or for any substantial part of its property; or any
Servicer shall take any corporate action to authorize any of the actions set
forth above in this paragraph (i); or

 

(h)                                 in the judgment of the Agent, there shall
have occurred a material adverse change in (x) the ability of any Servicer to
adequately service the Receivables or (y) the ability of the Purchaser to
enforce or otherwise realize upon its interest in the Receivables, the Related
Security or the Collections.

 

“Servicing Fee” means the fee referred to in Section 4.6 of the Agreement.

 

“Servicing Fee Reserve” at any time means the sum of (i) the unpaid Servicing
Fee accrued to such time, plus (ii) an amount equal to (a) the aggregate
Outstanding Balance of Pool Receivables at the time of computation multiplied by
(b) the product of (x) one percent (1%) and (y) a fraction having two (2) times
the Days Sales Outstanding as its numerator and three hundred sixty (360) as its
denominator.

 

“Settlement Date” means the second (2nd) Business Day following each Monthly
Reporting Date.

 

I-26

--------------------------------------------------------------------------------


 

“Solvent” means, with respect to any Person at any time, a condition under
which:

 

(ii)                                        the fair value and present fair
saleable value of such Person’s total assets is, on the date of determination,
greater than such Person’s total liabilities (including contingent and
unliquidated liabilities) at such time;

 

(iii)                                     the fair value and present fair
saleable value of such Person’s assets is greater than the amount that will be
required to pay such Person’s probable liability on its existing debts as they
become absolute and matured (“debts,” for this purpose, includes all legal
liabilities, whether matured or unmatured, liquidated or unliquidated, absolute,
fixed, or contingent);

 

(iv)                                    such Person is and shall continue to be
able to pay all of its liabilities as such liabilities mature; and

 

(v)                                       such Person does not have unreasonably
small capital with which to engage in its current and in its anticipated
business.

 

For purposes of this definition:

 

(A)                               the amount of a Person’s contingent or
unliquidated liabilities at any time shall be that amount which, in light of all
the facts and circumstances then existing, represents the amount which can
reasonably be expected to become an actual or matured liability;

 

(B)                               the “fair value” of an asset shall be the
amount which may be realized within a reasonable time either through collection
or sale of such asset at its regular market value;

 

(C)                               the “regular market value” of an asset shall
be the amount which a capable and diligent business person could obtain for such
asset from an interested buyer who is willing to Purchase such asset under
ordinary selling conditions; and

 

(D)                               the “present fair saleable value” of an asset
means the amount which can be obtained if such asset is sold with reasonable
promptness in an arm’s-length transaction in an existing and not theoretical
market.

 

“Special Obligor” means an Obligor that is both (i) set forth on Schedule V to
this Agreement and (ii) other than with respect to H&E Equipment Services, Inc.,
has its long-term senior unsecured and uncredit-enhanced debt securities rated
at least “BBB-” by S&P or “Baa3” by Moody’s.

 

“Special Obligor Concentration Percentage” means the percentage set forth
opposite the name of such Special Obligor on Schedule V to this Agreement.

 

“Special Term Receivable” means, as of any date of determination, each of
(i) any Receivable then due more than sixty (60) days but not more than one
hundred twenty (120) days thereafter and (ii) any Specified Receivable.

 

I-27

--------------------------------------------------------------------------------


 

“Specified Law” means (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act (the “Dodd-Frank Act”), (ii) the BASEL Accord, and (iii) any
existing or future rules, regulations, guidance, interpretations or directives
promulgated or issued relating to the Dodd-Frank Act or the BASEL Accord
(whether or not having the force of law).

 

“Specified Receivable” means, as of any date of determination, any Receivable
(i) the Obligor of which is set forth on Schedule IX to this Agreement,
(ii) then due more than sixty (60) days but not more than three hundred sixty
(360) days thereafter and (iii) which was created on or prior to December 31,
2011.

 

“Spike Factor” means on any Settlement Date (and any subsequent date until the
following Settlement Date), the product of (i) the excess, if any, of (a) the
arithmetic average Dilution Ratio for any three consecutive Calculation Periods
during the twelve most recent Calculation Periods over (b) the arithmetic
average of the Dilution Ratios for such twelve Calculation Periods, times
(ii)(a) the highest arithmetic average Dilution Ratio for any three consecutive
Calculation Periods during the twelve most recent Calculation Periods, divided
by (b) the arithmetic average of the Dilution Ratios for such twelve Calculation
Periods.

 

“Spot Rate” means on any day, for the purpose of determining the U.S. Dollar
Equivalent of any Approved Currency, the rate determined by Agent to be the rate
quoted by Agent acting in such capacity as the spot rate for the purchase by
Agent of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. (New York time) on the date
two Business Days prior to the date as of which the foreign exchange computation
is made; provided, that Agent may obtain such spot rate from another financial
institution designated by Agent if Agent acting in such capacity does not have
as of the date of determination a spot buying rate for any such currency.

 

“Sub-Servicer” shall have the meaning set forth in Section 4.1(d) of the
Agreement.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person. 
Unless the context clearly requires otherwise, all references to any Subsidiary
means a Subsidiary of Manitowoc.

 

“Tangible Net Worth” means, with respect to any Person, the net worth of such
Person after subtracting therefrom the aggregate amount of such Person’s
intangible assets, including, without limitation, goodwill, franchises,
licenses, patents, trademarks, trade names, copyrights, service marks and brand
names.

 

“TARGET 2 Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET 2) payment system which utilizes a
single shared

 

I-28

--------------------------------------------------------------------------------


 

platform which was launched on November 19, 2007 (or, if such payment system
ceases to be operative, such other payment system (if any) determined by Agent
to be a suitable replacement) is open for the settlement of payments in Euro.

 

“Tax” or “Taxes” means any and all present or future taxes (including value
added and sales taxes), levies, imposts, duties, deductions, withholdings or
other charges (including any fines, penalties or interest) imposed by any
Governmental Authority.

 

“Termination Date” means the earlier of (i) the Business Day which the Sellers
jointly so designate by notice to the Agent at least thirty (30) days in advance
and (ii) the Facility Termination Date.

 

“Termination Day” means (i) each day on which the conditions set forth in
Section 2 of Exhibit II to the Agreement are not satisfied and (ii) each day
which occurs on or after the Termination Date.

 

“Termination Discount” means, on any date of determination, an amount determined
pursuant to the following formula:

 

 

 

C x {(COF x 1.50) + UFR} x (2 x DSO/360)

 

Where:

 

C

=

the Aggregate Capital outstanding on such date

 

 

 

AD

=

the U.S. Dollar Equivalent of the aggregate amount of Discount that accrues on
all outstanding Capital on such date

 

 

 

COF

=

AD x 360

 

 

      C

 

 

 

DSO

=

Days Sales Outstanding on such date

 

 

 

UFR

=

the “Used Fee Rate” (as defined in the Fee Letter on such date)

 

“Termination Event” has the meaning specified in Exhibit V to the Agreement.

 

“Total Reserve” means, (a) the Total Reserve Percentage multiplied by (b) the
Net Eligible Pool Balance.

 

“Total Reserve Percentage” means the greater of (i) the sum of (a) the Loss
Reserve Percentage and (b) the Dilution Reserve Percentage or (ii) the sum of
(a) the Base Concentration Limit multiplied by three and (b) the Dilution
Component.

 

“Transaction Documents” means the Agreement, the Fee Letter, the Purchase and
Sale Agreements, each Company Note, the Performance Guaranty, the U.S. Seller
Guaranty Agreement, the Lock-Box Agreements, the Collection Account Agreements,
the Account Pledge Agreements, the Intercreditor Agreement, the Bond
Administration Agreement, each Joinder

 

I-29

--------------------------------------------------------------------------------


 

Agreement and all other certificates, instruments, UCC financing statements,
PPSA registered assignments and/or financing statements, verification statements
or similar filings, reports, notices, agreements and documents executed or
delivered under or in connection with the Agreement, in each case as the same
may be amended, amended and restated, supplemented or otherwise modified from
time to time in accordance with the Agreement.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

 

“United States Federal Government” means the government of the United States of
America, and any body or entity exercising executive, legislative, judicial,
regulatory or administrative functions of the government of the United States of
America. For avoidance of doubt, this definition includes, without limitation,
agencies of the government of the United States of America that are subject to
the Federal Assignment of Claims Act.

 

“Unmatured Purchase and Sale Termination Event” means any event which, with the
giving of notice or lapse of time, or both, would become a Purchase and Sale
Termination Event.

 

“Unmatured Termination Event” means an event which, with the giving of notice or
lapse of time, or both, would constitute a Termination Event.

 

“Unused Fee” has the meaning set forth in the Fee Letter.

 

“Unused Fee Rate” has the meaning set forth in the Fee Letter.

 

“Unused Fee Reserve” means on any date of determination, an amount equal to the
product of (a) the Unused Fee Rate, times (b) two (2) times the Days Sales
Outstanding at such time, times (c) the result of (1) the Investment Limit at
such time minus (2) the Aggregate Capital at such time, divided by (d) three
hundred sixty (360).

 

“U.S. Capital” means Capital initially funded by the Purchaser in U.S. Dollars.

 

“U.S. Dollar” or “$” means lawful currency of the United States of America.

 

“U.S. Dollar Equivalent” means, at any date on which a specified amount
denominated in an Approved Currency for which a determination thereof is to be
made, (a) such amount, with respect to any amount denominated in U.S. Dollars
and (b) the U.S. Dollar equivalent of such specified amount of such Approved
Currency determined by reference to the Spot Rate determined as of such date.

 

“U.S. Purchase and Sale Agreement” means the Second Amended and Restated
Purchase and Sale Agreement, dated as of June 30, 2010, among various
Originators and the U.S. Seller, as the same may be modified, supplemented,
amended and amended and restated from time to time in accordance with its terms
and this Agreement.

 

“U.S. Seller” has the meaning set forth in the preamble.

 

I-30

--------------------------------------------------------------------------------


 

“U.S. Seller Guaranty Agreement” means that certain Guaranty Agreement, dated as
of September 27, 2011, made by the U.S. Seller in favor of Convotherm, as the
same may be amended, supplemented or otherwise modified from time to time.

 

“Used Fee” has the meaning set forth in the Fee Letter.

 

“Used Fee Rate” has the meaning set forth in the Fee Letter.

 

“Variable Dilution” means any Dilution other than Contractual Dilution.

 

“Wells” has the meaning set forth in the preamble.

 

Other Terms.  All accounting terms not specifically defined herein shall be
construed in accordance with GAAP.  All terms used in Article 9 of the UCC in
the State of New York, and not specifically defined herein, are used herein as
defined in such Article 9.  All terms used in the PPSA, and not specifically
defined herein, are used herein as defined in the PPSA.  Unless the context
otherwise requires, “or” means “and/or,” and “including” (and with correlative
meaning “include” and “includes”) means including without limiting the
generality of any description preceding such term.

 

I-31

--------------------------------------------------------------------------------


 

EXHIBIT II

 

CONDITIONS OF INVESTMENTS AND REINVESTMENTS

 

1.                                      Conditions Precedent to Effectiveness of
this Agreement.  This Agreement shall become effective as of the Closing Date,
contemporaneously with effectiveness of the Assignment Agreement, provided that
the Agent shall have received on or before the Closing Date, each in form and
substance (including the date thereof) satisfactory to the Agent:

 

(a)                                 Counterparts of the Agreement, the Fee
Letter, the Performance Guaranty, the Canadian Purchase and Sale Agreement, the
Euro Purchase and Sale Agreement, the U.S. Purchase and Sale Agreement, the
Lock-Box Agreements, the Assignment Agreement, the Collection Account
Agreements, the Account Pledge Agreements, the Intercreditor Agreement and the
other Transaction Documents, signed by the parties thereto.

 

(b)                                 Certified copies of (i) the resolutions of
the Board of Directors (or the shareholders, as applicable) of each Seller,
Servicer and Originator authorizing the execution, delivery, and performance by
such Seller, Servicer or Originator, as the case may be, of the Transaction
Documents to which they are a party, (ii) all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement and the other Transaction Documents and (iii) the certificate of
incorporation, by-laws or articles of association (Satzung) (or other
constituent documents) of each Seller, Servicer and Originator.

 

(c)                                  A certificate of the Secretary or Assistant
Secretary (or the managing director(s) (Geschäftsführer), as applicable) of each
Seller, Servicer and Originator certifying the names and true signatures of its
officers authorized to sign the Agreement and the other Transaction Documents to
which it is a party.  Until the Agent receives a subsequent incumbency
certificate from a Seller, Servicer or Originator in form and substance
satisfactory to the Agent, the Agent shall be entitled to rely on the last such
certificate delivered to it by such Seller, Servicer or Originator, as the case
may be.

 

(d)                                 Good standing certificates (or solvency
certificates by the managing director(s) (Geschäftsführer), as applicable) with
respect to each Seller, Originator and Servicer issued by the Secretaries of
State (or comparable office) of the jurisdiction of such Person’s organization.

 

(e)                                  Financing statements or amendments thereto
(or any equivalent filings or recordings in the relevant jurisdiction) duly
filed on or before the Closing Date under the UCC, PPSA or the equivalent (if
any) of all jurisdictions that the Agent may deem necessary or desirable in
order to perfect the interests of the Purchaser contemplated by the Agreement
and other Transaction Documents.

 

(f)                                   UCC financing statements, amendments
thereto or termination statements, if any, necessary to release or assign to the
Purchaser all ownership interests, security interests and other rights of any
Person in the Receivables, Contracts or Related Security previously granted by
any Seller or Originator.

 

(g)                                  Completed UCC requests for information,
dated on or before the Closing Date, listing all effective financing statements
filed in the jurisdictions referred to in subsection (e)

 

II-1

--------------------------------------------------------------------------------


 

above that name the Cayman Seller or the U.S. Seller as debtor, together with
copies of such other financing statements (none of which shall cover any
Receivables, Contracts or Related Security), and similar search reports with
respect to federal tax liens and liens of the Pension Benefit Guaranty
Corporation in such jurisdictions as the Agent may request, showing no such
liens on any of the Receivables, Contracts or Related Security.

 

(h)                                 Favorable opinions or reliance letters of
Quarles & Brady LLP, Borden Ladner Gervais LLC, Noerr LLP and Conyers Dill &
Pearman, in form and substance acceptable to the Agent, as to corporate,
enforceability, UCC and such other matters (including absence of conflict with
the Credit Agreement) as the Agent may reasonably request.

 

(i)                                     Favorable opinions or reliance letters
of Noerr LLP, Torys LLP and Conyers Dill & Pearman, in form and substance
acceptable to the Agent, as to true sale and non-consolidation matters, as the
Agent may reasonably request.

 

(j)                                    A pro-forma Monthly Report.

 

(k)                                 Any amounts payable on or prior to the
Closing Date under, and in accordance with the terms of, the Fee Letter shall
have been paid in full.

 

(l)                                     In the event that any lender, purchaser
or agent under any debt or purchase facility to which an Originator or the
Servicer is a party must consent to the execution, delivery or performance of
the Transaction Documents by such Originator or such Servicer, or to the
consummation of any of the transactions contemplated thereby, evidence that such
consent has been obtained.

 

(m)                             Internal credit approval of Wells with respect
to the transactions contemplated hereby.

 

(n)                                 Receipt by the Agent of the most recent
audit (the “Field Exam”) of the performance of the Sellers, the Servicers and
the Originators hereunder and under each of the related Transaction Documents
performed by Protivity Inc. (“Protivity”) and confirmation from Protivity to the
effect that the Agent and the Purchaser shall be entitled to rely upon the Field
Exam.

 

(o)                                 Such other approvals, opinions or documents
as the Agent may reasonably request.

 

2.                                      Conditions Precedent to All Investments
and Reinvestments.  Each Investment (including the initial Investment, but
excluding the deemed Investment made as of the Closing Date pursuant to
Section 1.3(a)) and each Reinvestment shall be subject to the further conditions
precedent that:

 

(a)                                 in the case of each Investment, the Agent
shall have received, by the time of such Investment, in form and substance
satisfactory to the Agent, (x) a completed Monthly Report with respect to the
period ending on the close of business on the Business Day immediately preceding
the date of the related Investment Notice and a completed Monthly Report with
respect to the calendar month ended immediately prior to such Investment, and
(y) all other

 

II-2

--------------------------------------------------------------------------------


 

reports and information required to be delivered under this Agreement by the
Sellers or the Servicers; and

 

(b)                                 on the date of such Investment or
Reinvestment, as the case may be, and both immediately before and immediately
after giving effect thereto, the following statements shall be true (and
acceptance of the proceeds of such Investment or Reinvestment shall be deemed a
representation and warranty by each Seller that such statements are then true):

 

(i)                                     the representations and warranties
contained in Exhibit III and Exhibit VI to the Agreement are true and correct on
and as of the date of such Investment or Reinvestment as though made on and as
of such date;

 

(ii)                                  each Originator, Servicer and Seller has
performed and observed all terms, covenants and agreements contained in this
Agreement or any other Transaction Document on its part to be performed or
observed (including, without limitation, the delivery of each completed Daily
Report required hereunder);

 

(iii)                               without limiting the foregoing, no event has
occurred and is continuing, or would result from such Investment or Reinvestment
or from the application of proceeds therefrom, that constitutes a Termination
Event or an Unmatured Termination Event;

 

(iv)                              without limiting the foregoing or
Section 1.1(a):

 

A.                                    (I) the Aggregate Capital will not exceed
the Investment Limit and (II) solely with respect to (x) any Investment and
(y) the first Reinvestment occurring on or after each Settlement Date, the
Aggregate Capital would exceed the Net Investment Limit;

 

B.                                    the Purchased Assets Coverage Percentage
will not exceed 100%;

 

C.                                    solely with respect to (A) any Investment
and (B) the first Reinvestment occurring on or after each Settlement Date, the
U.S. Capital will not exceed the aggregate Net Outstanding Balance of all
Eligible Receivables denominated in U.S. Dollars that are then included in the
Receivables Pool;

 

D.                                    solely with respect to (A) any Investment
and (B) the first Reinvestment occurring on or after each Settlement Date, the
CAD Capital will not exceed the aggregate Net Outstanding Balance of all
Eligible Receivables denominated in Canadian Dollars that are then included in
the Receivables Pool;

 

E.                                     solely with respect to (A) any Investment
and (B) the first Reinvestment occurring on or after each Settlement Date, the
Euro Capital will not exceed the aggregate Net Outstanding Balance of all
Eligible Receivables denominated in Euro that are then included in the
Receivables Pool;

 

F.                                      the Euro Capital will not exceed the
Euro Limit; and

 

G.                                    the CAD Capital will not exceed the CAD
Limit;

 

II-3

--------------------------------------------------------------------------------


 

(v)                                 without limiting the foregoing, the Internal
Revenue Service has not filed notice of a lien pursuant to Section 6323 of the
Internal Revenue Code with regard to any asset of any Seller or Originator, and
the Pension Benefit Guaranty Corporation has not filed any notice of a lien
pursuant to Section 4068 of ERISA with regard to any assets of any Seller or
Originator, unless, in either case, such lien shall have been released prior to
the date of such Investment or Reinvestment; and

 

(vi)                              the Facility Termination Date has not
occurred.

 

II-4

--------------------------------------------------------------------------------


 

EXHIBIT III

 

REPRESENTATIONS AND WARRANTIES

 

1.                                      Representations and Warranties of the
Seller.  Each Seller represents and warrants as follows:

 

(a)                                 The U.S. Seller is a limited liability
company duly formed, validly existing and in good standing under the laws of the
State of Nevada, and is duly qualified to do business, and is in good standing,
as a foreign limited liability company in every jurisdiction where the nature of
its business requires it to be so qualified if any failure to be so qualified
would be reasonably likely to have a Material Adverse Effect.   The Cayman
Seller is an exempted company with limited liability duly formed, validly
existing and in good standing under the laws of the Cayman Islands, and is duly
qualified to do business, and is in good standing, as a foreign limited
liability company in every jurisdiction where the nature of its business
requires it to be so qualified if any failure to be so qualified would be
reasonably likely to have a Material Adverse Effect.

 

(b)                                 The execution, delivery and performance by
such Seller of the Agreement and the other Transaction Documents to which it is
a party, including such Seller’s use of the proceeds of Investments,
Reinvestments and the Deferred Purchase Price, (i) are within such Seller’s
corporate or organizational powers, (ii) have been duly authorized by all
necessary corporate or organizational action on the part of such Seller,
(iii) do not contravene or result in a default under or conflict with (1) such
Seller’s articles of organization, limited liability company agreement,
operating agreement, bylaws or similar organizational documents, (2) any law,
rule or regulation applicable to such Seller, (3) any contractual restriction
binding on or affecting such Seller or its property or (4) any order, writ,
judgment, award, injunction or decree binding on or affecting such Seller or its
property unless, in each case,  such contravention, default or conflict could
not reasonably be expected to have a Material Adverse Effect, and (iv) do not
result in or require the creation of any Adverse Claim upon or with respect to
any of its properties.  The Agreement and the other Transaction Documents to
which it is a party have been duly executed and delivered by such Seller.

 

(c)                                  No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority or other
Person is required for the due execution, delivery and performance by such
Seller of the Agreement or any other Transaction Document to which it is a party
other than those previously obtained or UCC filings.

 

(d)                                 Each of the Agreement and the other
Transaction Documents to which it is a party constitutes the legal, valid and
binding obligation of such Seller enforceable against such Seller in accordance
with its terms except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.

 

(e)                                  The U.S. Seller (in the case of all
Receivables other than Euro Receivables and Canadian Receivables) or the Cayman
Seller (in the case of Euro Receivables and Canadian Receivable) is the legal
and beneficial owner of, and has good and marketable title to the

 

III-1

--------------------------------------------------------------------------------


 

Receivables purporting to be in the Receivables Pool and all Related Security
with respect thereto, free and clear of any Adverse Claim. Upon each Investment
or Reinvestment under the Agreement (including, without limitation, the deemed
Investment occurring on the Closing Date pursuant to Section 1.3(a)), the
Purchaser shall acquire a valid and enforceable perfected ownership or security
interest in each Pool Receivable then existing or thereafter arising, and in the
Related Security and Collections and other proceeds with respect thereto, free
and clear of any Adverse Claim.  The Agreement creates a valid ownership or
security interest in favor of the Purchaser in the Pool Assets, and the
Purchaser has a first priority perfected ownership or security interest in the
Pool Assets, free and clear of any Adverse Claims.  No effective financing
statement or other instrument similar in effect covering any Contract or any
Pool Receivable or the Related Security or Collections with respect thereto or
any Lock-Box Account is on file in any recording office, except those filed in
favor of such Seller and the Purchaser pursuant to this Agreement and the other
Transaction Documents.  No Adverse Claim on any Contract or any Pool Receivable
or the Related Security or Collections with respect thereto or any Lock-Box
Account is recorded on the Cayman Seller’s register of mortgages and charges.

 

(f)                                   Each Monthly Report, Daily Report,
information, exhibit, financial statement, document, book, record or report
furnished or to be furnished at any time by or on behalf of such Seller to the
Agent or the Purchaser in connection with the Agreement is or will be accurate
in all material respects as of its date or as of the date so furnished, and no
such item contains or will contain any untrue statement of a material fact.

 

(g)                                  The principal place of business and chief
executive office (as such terms are used in the UCC) of such Seller and the
office where such Seller keeps its records concerning the Receivables are
located at the address referred to in Section 1(b) of Exhibit IV.

 

(h)                                 The names and addresses of all the Lock-Box
Banks, together with the account numbers of the Lock-Box Accounts at such
Lock-Box Banks and any lock-boxes or post office boxes relating to such Lock-Box
Accounts, are specified in Schedules II and VIII to the Agreement (except as
otherwise consented by the Agent in accordance with clause (i) of Exhibit IV to
the Agreement) and all such Lock-Box Accounts, lock-boxes and post office boxes
(other than the Excluded Accounts) are subject to Lock-Box Agreements or Account
Pledge Agreements in case of the German Accounts.  All Obligors have been
directed to make all payments with respect to each Contract to such a Lock-Box
Account or to such a lock-box or post office box.

 

(i)                                     Such Seller is not in violation of any
law, rule or regulation or of any order of any court, arbitrator or Governmental
Authority that could be reasonably be expected to have a Material Adverse
Effect.

 

(j)                                    No proceeds of any purchase or
reinvestment will be used by such Seller for any purpose that violates any
applicable law, rule or regulation, including, without limitation, Regulations
T, U or X of the Federal Reserve Board.

 

(k)                                 Each Receivable included in the calculation
of the Net Eligible Pool Balance is an Eligible Receivable as of the date of
such calculation.

 

III-2

--------------------------------------------------------------------------------


 

(l)                                     No event has occurred and is continuing,
or would result from any Investment or Reinvestment or from the application of
the proceeds therefrom, which constitutes a Termination Event or an Unmatured
Termination Event.

 

(m)                             Such Seller has complied in all material
respects with the Credit and Collection Policy with regard to each Pool
Receivable.

 

(n)                                 Such Seller has complied with all of the
terms, covenants and agreements contained in the Agreement and the other
Transaction Documents.

 

(o)                                 Such Seller’s complete corporate name is set
forth in the preamble to the Agreement, and such Seller does not use and has not
during the last five (5) years used any other corporate name, trade name,
doing-business name or fictitious name, and except for names first used after
the Closing Date and set forth in a notice delivered to the Agent pursuant to
Section 1(l)(vii) of Exhibit IV.

 

(p)                                 Such Seller has filed or caused to be filed
all U.S. federal income tax returns and all other returns, statements, forms and
reports for Taxes, domestic or foreign (including, without limitation, under the
laws of the Cayman Islands), required to be filed by it and has paid all Taxes
payable by it which have become due or any assessments made against it or any of
its Property and all other Taxes, fees or other charges imposed on it or any of
its Property by any Governmental Authority (other than those the amount or
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with generally
accepted accounting principles have been provided on the books of such Seller).

 

(q)                                 Such Seller is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

(r)                                    The consolidated balance sheet of
Manitowoc as at June 30, 2012, a copy of which has been furnished to the Agent,
fairly presents the financial condition of Manitowoc in all material respects,
as at such date, and since the date of such balance sheet, there has been no
material adverse change in the financial condition of such Seller or Manitowoc
or the ability of any Seller, Servicer or Originator to perform its material
obligations under the Agreement or the other Transaction Documents to which it
is a party or the collectibility of the Pool Receivables, or which affects the
legality, validity or enforceability of the Agreement or the other Transaction
Documents.

 

(s)                                   There is no pending action, suit or
proceeding and, to such Seller’s knowledge, no threatened action, suit or
proceeding, affecting such Seller, the Servicer or any Originator before any
Governmental Authority or arbitrator which could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect or which
questions the validity of any of the transactions contemplated by any
Transaction Document.

 

(t)                                    The facts and assumptions relating to
such Seller set forth in the opinions rendered by Quarles & Brady LLP, Borden
Ladner Gervais LLC, Noerr LLP and Conyers Dill & Pearman pursuant to Exhibit II
to the Agreement and relating to true sale and non-consolidation

 

III-3

--------------------------------------------------------------------------------


 

matters, and in the officer’s certificates referred to in such opinions, are
true and correct in all material respects.

 

(u)                                 The U.S. Seller’s federal tax identification
number is 20-3841459.

 

(v)                                 Such Seller is not in default under any of
its contractual obligations.

 

(w)                               Such Seller is not a Sanctioned Person.  To
such Seller’s knowledge, no Obligor was a Sanctioned Person at the time of
origination of any Pool Receivable owing by such Obligor.  Such Seller and its
Affiliates:   (i) have less than 15% of their assets in Sanctioned Countries;
and (ii) derive less than 15% of their operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Countries.  Neither such
Seller nor any of its respective Subsidiaries engages in activities related to
Sanctioned Countries except for such activities as are (A) specifically or
generally licensed by OFAC, or (B) otherwise in compliance with OFAC’s sanctions
regulations.

 

(x)                                 Such Seller is not required to account to
any Governmental Authority for any value added or similar Tax in respect of the
sale by it of any Receivable and no withholding or other Tax is deductible or
payable on any payment made by an Obligor with respect to any Receivable.

 

2.                                      Representations and Warranties of the
Servicer.  Each Servicer represents and warrants as follows:

 

(a)                                 Servicer is a corporation (in the case of
Manitowoc), a corporation (in the case of Garland) and a limited liability
company (GmbH) (in the case of Convotherm), duly incorporated, organized or
amalgamated, validly existing and in active status under the laws of the State
of Wisconsin (in the case of Manitowoc), the Province of Ontario (in the case of
Garland) and the Federal Republic of Germany (in the case of Convotherm).  Such
Servicer is duly qualified to do business, and is in good standing, as a foreign
corporation in every jurisdiction where the nature of its business requires it
to be so qualified unless any failure to be so qualified would not have a
Material Adverse Effect.

 

(b)                                 The execution, delivery and performance by
such Servicer of the Agreement and the other Transaction Documents to which it
is a party, (i) are within such Servicer’s corporate or organizational powers,
(ii) have been duly authorized by all necessary corporate or organizational
action on the part of such Servicer, (iii) do not contravene or result in a
default under or conflict with (1) the Servicer’s charter or by-laws (or other
organizational documents of such Servicer serving a similar purpose), (2) any
law, rule or regulation applicable to such Servicer, (3) any contractual
restriction binding on or affecting such Servicer or its property or (4) any
order, writ, judgment, award, injunction or decree binding on or affecting such
Servicer or its property, unless in each case such continuation, default or
conflict could not reasonably be expected to have a Material Adverse Effect, and
(iv) with respect to such Servicer, do not result in or require the creation of
any Adverse Claim upon or with respect to any of its properties.  Without
limiting the foregoing, the transactions contemplated by the Transaction
Documents constitute a “Permitted Securitization” (as that term is defined in
the Credit Agreement). The

 

III-4

--------------------------------------------------------------------------------


 

Agreement and the other Transaction Documents to which it is a party have been
duly executed and delivered by such Servicer.

 

(c)                                  No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority or other
Person is required for the due execution, delivery and performance by such
Servicer of the Agreement or any other Transaction Document to which it is a
party, other than those previously obtained.

 

(d)                                 Each of the Agreement and the other
Transaction Documents to which it is a party constitutes the legal, valid and
binding obligation of such Servicer enforceable against such Servicer in
accordance with its terms except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditor’s rights generally and by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.

 

(e)                                  The consolidated balance sheets of
Manitowoc and its subsidiaries as at June 30, 2012, a copy of which has been
furnished to the Agent, fairly presents the financial condition of such Servicer
and Manitowoc and its other subsidiaries in all material respects, as at such
date, and since June 30, 2012, no event has occurred that has had, or could be
reasonably expected to have, a Material Adverse Effect.

 

(f)                                   There is no pending action or proceeding
and, to such Servicer’s knowledge, no threatened action or proceeding, affecting
such Servicer before any Governmental Authority or arbitrator which could
reasonably be expected to have a Material Adverse Effect.

 

(g)                                  Such Servicer has complied in all material
respects with the Credit and Collection Policy with regard to each Pool
Receivable.

 

(h)                                 Each Monthly Report, Daily Report,
information, exhibit, financial statement, document, book, record or report
furnished or to be furnished at any time by or on behalf of such Servicer to the
Agent in connection with the Agreement is or will be accurate in all material
respects as of its date or (except as otherwise disclosed to the Agent at such
time) as of the date so furnished, and no such item contains or will contain any
untrue statement of a material fact.

 

(i)                                     Such Servicer is not in violation of any
law, rule or regulation or of any order of any court, arbitrator or Governmental
Authority that could reasonably be expected to have a Material Adverse Effect.

 

(j)                                    Each Receivable included in the
calculation of the Net Eligible Pool Balance is an Eligible Receivable as of the
date of such calculation.

 

(k)                                 No event has occurred and is continuing, or
would result from an Investment, Reinvestment or payment of the Deferred
Purchase Price or from the application of proceeds therefrom, which constitutes
a Termination Event or an Unmatured Termination Event.

 

(l)                                     The U.S. Seller (in the case of all
Receivables other than Euro Receivables and Canadian Receivables) or the Cayman
Seller (in the case of Euro Receivables and Canadian Receivable) is the legal
and beneficial owner of, and has good and marketable title to the

 

III-5

--------------------------------------------------------------------------------


 

Receivables purporting to be in the Receivables Pool and all Related Security
with respect thereto, free and clear of any Adverse Claim. Upon each Investment
or Reinvestment under the Agreement (including, without limitation, the deemed
investment occurring on the Closing Date pursuant to Section 1.3(a)), the
Purchaser shall acquire a valid and enforceable perfected ownership or security
interest in each Pool Receivable then existing or thereafter arising, and in the
Related Security and Collections and other proceeds with respect thereto, free
and clear of any Adverse Claim.  The Agreement creates a valid ownership or
security interest in favor of the Purchaser in the Pool Assets, and the
Purchaser has a first priority perfected ownership or security interest in the
Pool Assets, free and clear of any Adverse Claims.  No effective financing
statement or other instrument similar in effect covering any Contract or any
Pool Receivable or the Related Security or Collections with respect thereto or
any Lock-Box Account is on file in any recording office, except those filed in
favor of the Seller and the Purchaser pursuant to this Agreement and the other
Transaction Documents.  No Adverse Claim on any Contract or any Pool Receivable
or the Related Security or Collections with respect thereto or any Lock-Box
Account is recorded on the Cayman Seller’s register of mortgages and charges.

 

(m)                             The names and addresses of all the Lock-Box
Banks, together with the account numbers of the Lock-Box Accounts at such
Lock-Box Banks and the numbers of any lock-boxes or post office boxes relating
to such Lock-Box Accounts, are specified in Schedules II and VIII to the
Agreement (except as otherwise consented by the Agent in accordance with clause
(i) of Exhibit IV to the Agreement) and all such Lock-Box Accounts and all such
lock-boxes and post office boxes (other than the Excluded Accounts) are subject
to Lock-Box Agreements or Account Pledge Agreements in case of German Accounts. 
All Obligors have been directed to make all payments with respect to each
Contract to such a Lock-Box Account or to such a lock-box or post office box.

 

(n)                                 Such Servicer has filed or caused to be
filed all federal income tax returns and all other returns, statements, forms
and reports for Taxes, domestic or foreign, required to be filed by it
(including, without limitation, under the laws of the United States of America,
Canada or Germany, as applicable, or of any state, province or territory
thereof) and has paid all Taxes payable by it which have become due or any
assessments made against it or any of its Property and all other Taxes, fees or
other charges imposed on it or any of its Property by any Governmental Authority
other than: (i) those the amount or validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of such
Servicer; and (ii) in the case of taxes (“designated taxes”) other than income
or similar taxes, if the failure to pay such designated taxes could not
reasonably be expected to result in a Material Adverse Effect.

 

(o)                                 The facts and assumptions relating to the
Servicer set forth in the opinions rendered by Quarles & Brady LLP, Borden
Ladner Gervais LLC, Noerr LLP, Torys LLP and Conyers Dill & Pearman pursuant to
Exhibit II to the Agreement and relating to true sale and non-consolidation
matters, and in the officer’s certificates referred to in such opinions, are
true and correct.

 

(p)                                 The Servicer is not a Sanctioned Person.  To
the Servicer’s knowledge, no Obligor was a Sanctioned Person at the time of
origination of any Pool Receivable owing by such Obligor.  The Servicer and its
Affiliates:   (i) have less than 15% of their assets in

 

III-6

--------------------------------------------------------------------------------


 

Sanctioned Countries; and (ii) derive less than 15% of their operating income
from investments in, or transactions with Sanctioned Persons or Sanctioned
Countries.  Neither the Servicer nor any of its Subsidiaries engages in
activities related to Sanctioned Countries except for such activities as are
(A) specifically or generally licensed by OFAC, or (B) otherwise in compliance
with OFAC’s sanctions regulations.

 

III-7

--------------------------------------------------------------------------------


 

EXHIBIT IV

 

COVENANTS

 

1.                                      Covenants of the Sellers and Servicers. 
Until the Final Payout Date:

 

(a)                                 Compliance with Laws, Etc.  Each Seller and
Servicer shall comply in all material respects with all applicable laws, rules,
regulations and orders, and preserve and maintain its company or corporate
existence, rights, franchises, qualifications, and privileges except to the
extent that the failure so to comply with such laws, rules and regulations or
the failure so to preserve and maintain such existence, rights, franchises,
qualifications, and privileges would not adversely affect the collectibility of
the Receivables or the enforceability of any related Contract or materially
adversely affect the ability of any Seller or Servicer to perform its
obligations under any related Contract or under the Agreement or any other
Transaction Document.

 

(b)                                 Offices, Records and Books of Account, Etc. 
Each Seller (i) shall keep its principal place of business, chief executive
office and state of formation (as such terms are used in the UCC) and the office
where it keeps its records concerning the Receivables at the address of such
Seller set forth under its name on Schedule I to the Agreement or, upon at least
thirty (30) days’ prior written notice of a proposed change to the Agent, at any
other locations in jurisdictions where all actions reasonably requested by the
Agent to protect and perfect the interest of the Purchaser in the Receivables
and related items (including the Pool Assets) of the Agreement have been taken
and completed and (ii) shall provide the Agent with at least sixty (60) days’
written notice prior to making any change in (A) such Seller’s name or making
any other change in such Seller’s identity or company structure (including a
merger) or (B) such Seller’s jurisdiction of formation.  Each notice to the
Agent pursuant to this sentence shall set forth the applicable change and the
effective date thereof.  The Sellers and the Servicers also will maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Receivables and related
Contracts in the event of the destruction of the originals thereof), and keep
and maintain all documents, books, records, computer tapes and disks and other
information reasonably necessary or advisable for the collection of all
Receivables in the ordinary course of business (including, without limitation,
records adequate to permit the daily identification of each Receivable and all
Collections of and adjustments to each Receivable).  Without limiting the
foregoing, each Servicer shall maintain adequate computer and other systems in
order to service the Receivables.

 

(c)                                  Performance and Compliance with Contracts
and Credit and Collection Policy.  Each Seller and Servicer shall, at its
expense, timely and fully perform and comply with all material provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Receivables, and timely and fully comply in all material respects
with the Credit and Collection Policy with regard to each Receivable and the
related Contract.

 

(d)                                 Ownership Interest, Etc.  Each Seller shall,
at its expense, take all action necessary or desirable to establish and maintain
a valid and enforceable ownership or security interest in the Pool Receivables
and the Related Security and Collections and other proceeds with respect
thereto, and a first priority perfected ownership or security interest in the
Pool Assets, in each case free and clear of any Adverse Claim, in favor of the
Purchaser, including, without

 

IV-1

--------------------------------------------------------------------------------


 

limitation, taking such action to perfect, protect or more fully evidence the
interest of the Purchaser under the Agreement as the Purchaser, through the
Agent, may request.

 

(e)                                  Sales, Liens, Etc.  Except for retransfers
of Pool Receivables to the Originators in accordance with the Purchase and Sale
Agreements, no Seller or Servicer shall sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim upon or with respect to, any Pool Asset (including any Seller’s interest
in any Receivable, Related Security or Collections, or upon or with respect to
any account to which any Collections of any Receivables are sent) or assign any
right to receive income in respect of any items contemplated by this paragraph
(e).

 

(f)                                   Extension or Amendment of Receivables. 
Except as provided in the Agreement and the Credit and Collection Policy, no
Seller or Servicer shall extend the maturity or adjust the Outstanding Balance
or otherwise modify the terms of any Pool Receivable in any material respect, or
amend, modify or waive in any material respect any term or condition of any
related Contract.

 

(g)                                  Change in Business or Credit and Collection
Policy.  No Seller or Servicer shall make any material change in the character
of its business, or make any change in the Credit and Collection Policy that
would adversely affect the collectibility of the Receivables Pool or the
enforceability of any related Contract or materially adversely affect the
ability of any Seller or Servicer to perform its obligations under any related
Contract or under the Agreement.  No Seller or Servicer shall make any material
change in the Credit and Collection Policy without the prior written consent of
the Agent.

 

(h)                                 Audits.  Each Seller and Servicer shall, at
its own expense and at any time and from time to time (but, so long as no
Termination Event or Unmatured Termination Event has occurred and is continuing,
not more than once during any calendar year relating to the Crane Business of
the Originators and not more than once during any calendar year relating to the
Foodservice Business of the Originators), during regular business hours, upon
reasonable advance notice as requested by the Agent, permit the Agent, or its
agents or representatives, (i) to examine and make copies of and abstracts from
all books, records and documents (including, without limitation, computer tapes
and disks) in the possession or under the control of such Seller or Servicer
relating to Receivables and the Related Security, including, without limitation,
the related Contracts and (ii) to visit the offices and properties of such
Seller or Servicer for the purpose of examining such materials described in
clause (i) above, and to discuss matters relating to Receivables and the Related
Security or the Sellers’ or the Servicers’ performance hereunder or under the
Contracts with any of the officers, employees, agents or contractors of such
Seller or Servicer having knowledge of such matters; provided, however, that if
in connection with the performance of any such audit conducted pursuant to this
Section, the Agent is notified of any event or circumstance that (I) in the
Agent’s reasonable determination has caused, or is reasonably likely to cause, a
Material Adverse Effect or (II) the Agent reasonably believes has resulted in
(A) a breach of any term, condition or agreement of the Agreement or any other
Transaction Document or (B) any Termination Event or Unmatured Termination
Event, in any case, the Agent, or its agents or representatives, shall be
permitted to take additional actions of the type permitted under clauses (i) and
(ii) above at the expense of the Sellers and the Servicers.

 

IV-2

--------------------------------------------------------------------------------


 

(i)                                     Change in Lock-Box Banks, Lock-Box
Accounts and Payment Instructions to Obligors.  No Seller or Servicer shall add
or terminate any bank as a Lock-Box Bank or any account as a Lock-Box Account
from those listed in Schedules II and VIII to the Agreement, or make any change
in its instructions to Obligors regarding payments to be made to any Seller or
Servicer or payments to be made to any Lock-Box Account (or related lock-box or
post office box), unless the Agent shall have consented thereto in writing and
the Agent shall have received copies of all agreements and documents (including
without limitation Lock-Box Agreements and the Account Pledge Agreement in case
of Euro Receivables) that it may request in connection therewith.

 

(j)                                    Lock-Box Accounts; Lock-Boxes; Post
Office Boxes.  The Sellers or the Servicers shall: (i) instruct all Obligors of
Pool Receivables to make payments of Receivables only to (A) one or more
Excluded Accounts or (B) one or more Lock-Box Accounts subject to Lock-Box
Agreements and or an Account Pledge Agreement in case of German Accounts or to
lock-boxes or post office boxes subject to Lock-Box Agreements or an Account
Pledge Agreement in case of German Accounts to which only Lock-Box Banks have
access (and shall instruct the Lock-Box Banks to cause all items and amounts
relating to such Receivables received in such lock-boxes or post office boxes to
be removed and deposited into such Lock-Box Account on a daily basis); and
(ii) deposit, or cause to be deposited, any Collections of Pool Receivables
received by the Seller or the Servicer into Lock-Box Accounts subject to
Lock-Box Agreements or an Account Pledge Agreement in case of German Accounts
not later than one Business Day (or, in the case of amounts received by the
Seller or Servicer after 3:00 p.m. on any Business Day, the second Business Day
following such receipt) after receipt thereof.  Notwithstanding the foregoing,
the Sellers and the Servicers shall promptly, from time to time, instruct all
Obligors of Pool Receivables that have made payments of Receivables to one or
more Excluded Accounts to redirect such payments to one or more Lock-Box
Accounts subject to Lock-Box Agreements, if during any calendar month amounts
received in respect of payments of Receivables in such Excluded Accounts exceed
$250,000.  No Seller or Servicer will deposit or otherwise credit, or cause or
permit to be so deposited or credited, to any Lock-Box Account cash or cash
proceeds other than Collections of Pool Receivables.

 

(k)                                 Marking of Records.  At its expense, each
Seller (or a Servicer on its behalf) shall mark its master data processing
records relating to Pool Receivables and related Contracts, with a legend or
other notation evidencing that the Pool Receivables and related Contracts have
been pledged or assigned, as applicable, and the Purchased Assets have been sold
and assigned, in each case, to the Purchaser in accordance with the Agreement.

 

(l)                                     Reporting Requirements.  The Sellers or
the Servicers shall provide to the Agent (in multiple copies, if requested by
the Agent) the following:

 

(i)                                     as soon as available and in any event
within sixty (60) days after the end of the first three quarters of each fiscal
year of the Sellers and Manitowoc (separately for each), consolidated balance
sheets of the Sellers and Manitowoc, respectively, and (in the case of
Manitowoc) its subsidiaries as of the end of such quarter and statements of
operations, cash flows and shareholders’ equity of the Sellers and Manitowoc,
respectively, and (in the case of Manitowoc) its subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, certified by

 

IV-3

--------------------------------------------------------------------------------


 

the chief financial officer of the Sellers and Manitowoc as applicable, which
certificate shall state that said consolidated financial statements fairly
present the consolidated financial condition, results or operations and cash
flows of such Person in accordance with GAAP, as of the end of, and for, such
period (subject to normal year-end audit adjustments), as applicable;

 

(ii)                                  as soon as available and in any event
within one hundred twenty (120) days after the end of each fiscal year of the
Sellers and Manitowoc (separately for each), consolidated statements of
operations, cash flows and stockholder’ equity of Sellers and Manitowoc,
respectively, and (in the case of Manitowoc) its subsidiaries for such year and
the related consolidated balance sheets of Sellers and Manitowoc, respectively,
and (in the case of Manitowoc) its subsidiaries as at the end of such year,
accompanied by an opinion of independent certified public accountants of
recognized national standing, which opinion shall state that said consolidated
financial statements fairly present the consolidated financial conditions,
results or operations and cash flows of Sellers and Manitowoc as applicable and
(in the case of Manitowoc) its subsidiaries as at the end of, and for, such
fiscal year in accordance with GAAP;

 

(iii)                               on each Monday of each calendar week (or if
such day is not a Business Day, the next succeeding Business Day), a report,
substantially in the form of the Monthly Report described in the next paragraph,
summarizing the Receivables activity pertinent to the transactions contemplated
by the Transaction Documents since the last such report;

 

(iv)                              as soon as available and in any event not
later than the Monthly Reporting Date, a Monthly Report as of the calendar month
ended immediately prior to such Monthly Reporting Date;

 

(v)                                 as soon as possible and in any event within
two Business Days after an officer of any Seller or any Servicer obtains
knowledge of the occurrence of a Termination Event or Unmatured Termination
Event, a statement of a Responsible Officer of such Seller or such Servicer
setting forth details of such Termination Event or event and the action that the
Sellers and/or Servicers have taken and propose to take with respect thereto;

 

(vi)                              promptly after the filing or receiving
thereof, copies of all reports and notices that any Seller or any Affiliate
files under ERISA with the Internal Revenue Service or the Pension Benefit
Guaranty Corporation or the U.S. Department of Labor or that any Seller or any
Affiliate receives from any of the foregoing or from any multiemployer plan
(within the meaning of Section 4001(a)(3) of ERISA) to which any Seller or any
Affiliate is or was, within the preceding five years, a contributing employer;

 

(vii)                           at least sixty (60) days prior to any change in
any Seller’s name, jurisdiction of formation or any other change requiring the
amendment of a UCC financing statement or PPSA registered assignments and/or
financing statements, verification statements or similar filings, as applicable,
in order to maintain the perfection

 

IV-4

--------------------------------------------------------------------------------


 

of an ownership and security interest, a notice setting forth such changes and
the effective date thereof;

 

(viii)                        such other information respecting the Receivables
or the condition or operations, financial or otherwise, of any Seller, any
Servicer or any of their respective Affiliates as the Agent may from time to
time reasonably request, including any information available to any Seller or
Servicer as the Purchaser or the Agent may reasonably require in order to assist
such Person in complying with the requirements of Article 122a(4) and (5) of the
CRD as may be applicable to such Person;

 

(ix)                              promptly after a Responsible Officer of any
Seller or Servicer obtains notice or knowledge thereof, notice of any
litigation, investigation or proceeding which would be reasonably expected to
have a material adverse effect on the business, operations, assets, financial
condition or other condition of any Seller, Originator or Servicer; and

 

(x)                                 promptly after a Responsible Officer of any
Seller or Servicer obtains notice or knowledge thereof, notice of a material
adverse change in the business, operations, assets, financial condition or other
condition of any Seller, Originator or Servicer.

 

(m)                             Separate Existence. Each Seller and Servicer
hereby acknowledges that the Purchaser and the Agent are entering into the
transactions contemplated by the Agreement and the Transaction Documents in
reliance upon each Seller’s identity as a legal entity separate from each
Servicer, Manitowoc and each Originator.  Therefore, each Seller and Servicer
shall at all times take all reasonable steps to continue each Seller’s identity
as a separate legal entity and to make it apparent to third Persons that such
Seller is an entity with assets and liabilities distinct from those of any
Servicer, Manitowoc, any Originator and any other Person, and is not a division
of any Servicer, Manitowoc, any Originator and any other Person.  Without
limiting the generality of the foregoing and in addition to and consistent with
the covenant set forth in paragraph (a) of this Exhibit IV, each Seller and
Servicer shall take such actions as shall be required in order that:

 

(i)                                     Each Seller will be a limited purpose
company whose sole activities are restricted in its limited liability company
agreement (or its other organizational documents serving a similar purpose) to
purchasing Receivables from the Originators, entering into agreements for the
servicing of such Receivables, selling and pledging or assigning, as applicable,
such Receivables (and related Pool Assets) as contemplated by the Agreement and
conducting such other activities as it deems necessary or appropriate to carry
out its primary purpose;

 

(ii)                                  Not less than one member of each Seller’s
Board of Directors (the “Independent Director”) shall be an individual who
(A) has (1) prior experience as an Independent Director for a corporation or
limited liability company whose organizational documents required the unanimous
consent of all Independent Directors thereof before such entity could consent to
the institution of bankruptcy or insolvency proceedings against it or could file
a petition seeking relief under any applicable federal or state law

 

IV-5

--------------------------------------------------------------------------------


 

relating to bankruptcy and (2) at least three years of employment experience and
is currently employed with one or more entities that provide, in the ordinary
course of their respective businesses, advisory, management or placement
services to issuers of securitization or structured finance instruments,
agreements or securities and who are not (except as members of a Seller’s Board
of Directors) direct, indirect or beneficial stockholders, officers, directors,
employees, affiliates, associates, customers or suppliers of any Seller,
Manitowoc or any Originator or any of their respective Affiliates (B) is not,
and has not been for a period of five years prior to his or her appointment as
an Independent Director of such Seller: (1) a director, officer, employee,
partner, manager, attorney, supplier or customer of Manitowoc or any Affiliate
thereof, (2) a stockholder (whether direct, indirect or beneficial), associate,
advisor or supplier of Manitowoc or any Affiliate thereof, (3) a person related
to any person referred to in clauses (1) or (2) above, (4) a person or other
entity controlling or under common control with any such stockholder, partner,
manager, customer, supplier, employee, officer or director or (5) a trustee,
conservator or receiver for any member of Manitowoc or any Affiliate thereof (it
being understood that, as used in this definition, “control” means the
possession directly or indirectly of the power to direct or cause the direction
of management policies or activities of a person or entity whether through
ownership of voting securities, by contract or otherwise); provided, however,
that an individual shall not be deemed to be ineligible to be an Independent
Director solely because such individual serves or has served in the capacity of
an “independent director” or similar capacity for special purpose entities
formed by Manitowoc or any of its Affiliates and (C) is agreed to by the Agent. 
The limited liability company agreement (or other organizational documents
serving a similar purpose) of each Seller shall provide (i) that such Seller’s
Board of Directors shall not approve, or take any other action to cause the
commencement of a voluntary case or other proceeding with respect to such Seller
under any applicable bankruptcy, insolvency, reorganization, debt arrangement,
dissolution or other similar law, or the appointment of or taking possession by,
a receiver, liquidator, assignee, trustee, custodian, or other similar official
for such Seller unless in each case the Independent Director shall approve the
taking of such action in writing prior to the taking of such action, (ii) for
the same definition of “Independent Director” as used herein and (iii) that the
provisions required by clauses (i) and (ii) above cannot be amended without the
prior written consent of each Independent Director and the Agent.  The
Independent Director’s fiduciary duty shall be to such Seller (and its
creditors) and not to such Seller’s members or other equityholders in respect of
any decision of the type described in the preceding sentence.  In the event an
Independent Director resigns or otherwise ceases to be a director of a Seller,
there shall be selected a replacement Independent Director who (x) shall not be
an individual within the proscriptions of the first sentence of this
subparagraph (ii) or any individual who has any other type of professional
relationship with such Seller, Manitowoc or any Originator or any of their
respective Affiliates or any management personnel of any such Person or
Affiliate and (y) shall be acceptable to the Agent;

 

(iii)                               No Independent Director shall at any time
serve as a trustee in bankruptcy for any Originator or any Affiliate thereof;

 

(iv)                              Any employee, consultant or agent of any
Seller will be compensated from such Seller’s own bank accounts for services
provided to such Seller except as provided

 

IV-6

--------------------------------------------------------------------------------


 

herein in respect of the Servicing Fee.  No Seller will engage any agents other
than a servicer for the Receivables, which servicer will be fully compensated
for its services to such Seller by payment of the Servicing Fee;

 

(v)                                 No Seller will incur any material indirect
or overhead expenses for items shared between such Seller and the Originators or
any Affiliate thereof which are not reflected in the Servicing Fee or otherwise
appropriately allocated between such Persons based on usage in accordance with
the next sentence.  To the extent, if any, that any Seller and the Originators
or any Affiliate thereof share items of expenses not reflected in the Servicing
Fee, such as legal, auditing and other professional services, such expenses will
be allocated to the extent practical on the basis of actual use or the value of
services rendered, and otherwise on a basis reasonably related to the actual use
or the value of services rendered, it being understood that Manitowoc shall pay
all expenses relating to the preparation, negotiation, execution and delivery of
the Transaction Documents, including, without limitation, legal and other fees;

 

(vi)                              No Seller’s operating expenses will be paid by
any Originator or any Affiliate thereof unless such Seller shall have agreed in
writing with such Person promptly to reimburse such Person for any such
payments;

 

(vii)                           Each Seller will have its own separate mailing
address and stationery;

 

(viii)                        Each Seller’s books and records will be maintained
separately from those of the Servicers, Manitowoc and the Originators or any
respective Affiliate thereof;

 

(ix)                              Any financial statements of any Servicer,
Manitowoc, any Originator or any respective Affiliate thereof which are
consolidated to include a Seller will contain detailed notes clearly stating
that such Seller is a separate corporate entity and has sold and assigned
ownership interests in such Seller’s accounts receivable;

 

(x)                                 Each Seller’s assets will be maintained in a
manner that identifies and segregates them from those of the Servicers,
Manitowoc, the Originators and any of their respective Affiliates;

 

(xi)                              Each Seller will strictly observe limited
liability company formalities in its dealings with the Servicers, Manitowoc, the
Originators and any respective Affiliate thereof, and funds or other assets of
the Seller will not be commingled with those of the Servicers, Manitowoc, the
Originators or any respective Affiliate thereof.  No Seller shall maintain joint
bank accounts or other depository accounts to which the Servicers, Manitowoc,
the Originators or any respective Affiliate thereof (other than Manitowoc or any
Affiliate thereof in their capacities as Servicers) has independent access.  No
Seller’s funds will at any time be pooled with any funds of the Servicers,
Manitowoc, the Originators or any respective Affiliate thereof;

 

(xii)                           Each Seller shall pay to the Originators the
marginal increase (or, in the absence of such increase, the market amount of its
portion) of the premium payable with respect to any insurance policy that covers
such Seller and any Affiliate thereof, but such Seller shall not, directly or
indirectly, be named or enter into an agreement to be named,

 

IV-7

--------------------------------------------------------------------------------


 

as a direct or contingent beneficiary or loss payee, under any such insurance
policy, with respect to any amounts payable due to occurrences or events related
to the Servicers, Manitowoc, the Originators or any respective Affiliate
thereof; and

 

(xiii)                        Each Seller will maintain arm’s length
relationships with the Servicers, Manitowoc, the Originators and any respective
Affiliate thereof and, except as contemplated by the Transaction Documents, will
have no other dealings, contractual, financial or otherwise, among themselves. 
Any Originator or any Affiliate thereof that renders or otherwise furnishes
services to any Seller will be compensated by such Seller at market rates for
such services.  No Seller, Originator or any Affiliate thereof will be or will
hold itself out to be responsible for the debts of the other or the decisions or
actions respecting the daily business and affairs of the other.

 

Each Seller shall cause the facts and assumptions relating to such Seller, and
each Servicer shall cause the facts and assumptions relating to such Servicer,
in each case set forth in the opinions rendered by Quarles & Brady LLP, Borden
Ladner Gervais LLC, Noerr LLP and Conyers Dill & Pearman pursuant to Exhibit II
to the Agreement and relating to true sale and non-consolidation matters, and in
the officer’s certificates referred to in such opinions, to remain true and
correct in all material respects at all times.

 

(n)                                 Mergers, Acquisitions, Sales, etc.

 

(i)                                     No Seller shall:

 

(A)                               be a party to any merger or consolidation, or
directly or indirectly purchase or otherwise acquire, whether in one or a series
of transactions, all or substantially all of the assets or any stock of any
class of, or any partnership or joint venture interest or equity interest in,
any other Person, or sell, transfer, assign, convey or lease any of its property
and assets (including, without limitation, any Pool Receivable or any interest
therein) other than pursuant to this Agreement;

 

(B)                               acquire Receivables from any Person other than
an Originator (and all such Receivables shall be acquired pursuant to the
Purchase and Sale Agreement);

 

(C)                               make, incur or suffer to exist an investment
in, equity contribution to, loan, credit or advance to, or payment obligation in
respect of the deferred purchase price of property from, any other Person,
except for obligations incurred pursuant to the Transaction Documents;

 

(D)                               create any direct or indirect Subsidiary or
otherwise acquire direct or indirect ownership of any equity interests in any
other Person; or

 

(E)                                issue any membership or equity interest any
Person, or take any other action, that would cause a Change in Control.

 

(ii)                                  No Servicer shall not be a party to any
merger or consolidation or sell, transfer, assign, convey or lease all or
substantially all of its property or assets.

 

IV-8

--------------------------------------------------------------------------------


 

(o)           Restricted Payments.

 

(i)            General Restriction.  Except in accordance with subparagraph
(ii) below, no Seller shall (A) purchase or redeem any of its membership or
other equity interests, (B) declare or pay any dividend or set aside any funds
for any such purpose, (C) prepay, purchase or redeem any subordinated
indebtedness of the Sellers, (D) lend or advance any funds or (E) repay any
loans or advances to, for or from any Originator.  Actions of the type described
in this clause (i) are herein collectively called “Restricted Payments”.

 

(ii)           Types of Permitted Payments.  Subject to the limitations set
forth in clause (iii) below, each Seller may make Restricted Payments so long as
such Restricted Payments are made only to the Originators and only in one or
more of the following ways:

 

(A)          such Seller may make cash payments (including prepayments) on the
Company Notes in accordance with their terms; and

 

(B)          if no amounts are then outstanding under the Company Notes, such
Seller may declare and pay Dividends.

 

(iii)          Specific Restrictions.  Each Seller may make Restricted Payments
only out of Collections paid or released to such Seller pursuant to Section 1.6
of the Agreement.  Furthermore, no Seller shall pay, make or declare any
Restricted Payment (including any Dividend) if, after giving effect thereto, any
Termination Event or Unmatured Termination Event shall have occurred and be
continuing.

 

(p)           Use of Seller’s Share of Collections.  Each Seller shall apply the
Collections that are available to such Seller in accordance with the Agreement
to make payments in the following order of priority:  first, the payment of its
expenses (including, without limitation, the obligations payable to the
Purchaser, the Agent and the other Purchaser Parties under the Transaction
Documents), second, the payment of accrued and unpaid interest on the Company
Notes, third, the payment of the outstanding principal amount of the Company
Notes, and fourth, other legal and valid company purposes.

 

(q)           Amendments to Certain Documents.

 

(i)            No Seller or Servicer shall terminate, amend, supplement, amend
and restate, or otherwise modify (or add any Person as a party to) any Purchase
and Sale Agreement, the U.S. Seller Guaranty Agreement, the Company Notes, any
other document executed under any Purchase and Sale Agreement, the U.S. Seller
Guaranty Agreement, any Collection Account Agreement, any Lock-Box Agreement or
Account Pledge Agreement or such Seller’s articles of organization or limited
liability company agreement (or similar organizational documents serving a
similar purpose) or any other Transaction Document to which it is a party,
except (A) in accordance with the terms of such document, instrument or
agreement and (B) with the advance written consent of the Agent.

 

IV-9

--------------------------------------------------------------------------------


 

(ii)           No Seller or Servicer shall enter into or otherwise become bound
by any agreement, instrument, document or other arrangement that restricts its
right to amend, supplement, amend and restate or otherwise modify, or to extend
or renew, or to waive any right under, this Agreement or any other Transaction
Document.

 

(iii)          No Seller or Servicer shall terminate, amend, supplement, amend
and restate, or otherwise modify (or add any Person as a party to) the Bond
Administration Agreement or otherwise vary, modify or assign (or consent to any
of the foregoing) any obligations of Finacity under the Bond Administration
Agreement or otherwise with respect to this Agreement or any other Transaction
Documents, in each case, without the advance written consent of the Agent in its
sole discretion.

 

(r)            Incurrence of Indebtedness.  No Seller shall (i) create, incur or
permit to exist, any Debt (or any Buy-Back Obligations, as defined in the Credit
Agreement) or (ii) cause or permit to be issued for its account any letters of
credit or bankers’ acceptances, except for indebtedness incurred pursuant to the
Company Notes or incurred pursuant to or in connection with the Agreement or
otherwise permitted by the Agreement.

 

(s)            Financial Covenants.

 

(i)            [Reserved].

 

(ii)           Maximum Consolidated Senior Secured Leverage Ratio. Manitowoc
shall cause the Consolidated Senior Secured Leverage Ratio at all times during
the fiscal quarters of Manitowoc set forth below to be less than the ratio set
forth opposite such fiscal quarter below:

 

Fiscal Quarter Ending

 

Ratio

 

 

 

June 30, 2012

 

3.50:1.00

September 30, 2012

 

3.50:1.00

December 31, 2012

 

3.50:1.00

March 31, 2013

 

3.50:1.00

 

 

 

June 30, 2013

 

3.25:1.00

September 30, 2013

 

3.25:1.00

December 31, 2013

 

3.25:1.00

March 31, 2014

 

3.25:1.00

 

 

 

June 30, 2014

 

3.25:1.00

September 30, 2014

 

3.25:1.00

December 31, 2014,

 

3.00:1.00

and thereafter

 

 

 

(iii)          Minimum Consolidated Interest Coverage Ratio.  Manitowoc shall
not permit the Consolidated Interest Coverage Ratio for any fiscal quarter of
Manitowoc set forth below to be less than or equal to the ratio set forth
opposite such fiscal quarter below:

 

IV-10

--------------------------------------------------------------------------------


 

Fiscal Quarter Ending

 

Ratio

 

 

 

June 30, 2012

 

1.875:1.00

September 30, 2012

 

2.00:1.00

December 31, 2012

 

2.00:1.00

March 31, 2013

 

2.25:1.00

 

 

 

June 30, 2013

 

2.25:1.00

September 30, 2013

 

2.50:1.00

December 31, 2013

 

2.50:1.00

March 31, 2014

 

2.75:1.00

 

 

 

June 30, 2014

 

2.75:1.00

September 30, 2014

 

2.75:1.00

December 31, 2014,

 

3.00:1.00

and thereafter

 

 

 

(t)            Additional Financing Statements; Performance by the Agent.  Each
Seller hereby authorizes the Agent or the Agent’s designee (which may be counsel
for the Sellers or counsel for the Agent) to file one or more UCC financing or
continuation statements on or after the Closing Date, and amendments thereto and
assignments thereof, relative to all or any of the Pool Receivables and the
Related Security (and the other Pool Assets) whether now existing or hereafter
arising.  Without limiting the foregoing, each Seller hereby authorizes the
Agent to file any financing statement that (i) indicates the property or
collateral covered thereby (x) as all assets of such Seller or words of similar
effect, regardless of whether any particular asset in the collateral falls
within the scope of Article 9 of the UCC of the jurisdiction in which such
financing statement is filed, or (y) as being of an equal or lesser scope or
with greater detail, and (ii) contains any other information permitted or
required by Article 9 of the UCC of the jurisdiction in which such financing
statement is filed regarding the sufficiency or filing office acceptance of any
financing statement, including whether such Seller is an organization, the type
of organization and any organizational identification number issued to such
Seller.  If any Seller fails to perform any of its agreements or obligations
under the Agreement or any other Transaction Documents, the Agent or its
designee may (but shall not be required to) itself perform, or cause performance
of, such agreement or obligation, and the expenses of the Agent or its designee
incurred in connection therewith shall be payable by such Seller as provided in
Section 5.4 of the Agreement.

 

(u)           Commercial Tort Claims.  Each Seller and Servicer shall promptly,
and in any event within two (2) Business Days after the same is acquired by such
Seller or Servicer, notify the Agent of any commercial tort claim (as defined in
the UCC) acquired by a Seller and, unless otherwise consented by the Agent, such
Seller shall enter into a supplement to the Agreement granting to the Purchaser
a security interest in such commercial tort claim.

 

(v)           Risk Retention.    Each Seller shall (i) on an ongoing basis
retain a net economic interest in the Pool Receivables assigned or pledged by
such Seller to the Purchaser hereunder in an amount at least equal to 5% of the
aggregate Outstanding Balance of such Pool Receivables at such time in
accordance with Paragraph 1 of Article 122a of the CRD, (ii) not

 

IV-11

--------------------------------------------------------------------------------


 

change the manner in which it retains such net economic interest since the
Closing Date, except to the extent permitted under such Paragraph 1 and
(iii) not enter into any credit risk mitigation, short position or any other
hedge with respect to such net economic interest, except to the extent permitted
under such Paragraph 1.

 

(w)          No Petition Agreement by Servicers.  Each Servicer hereby agrees
that it will not institute, or join any other Person in instituting, against any
Seller any Insolvency Proceeding for at least two years and one day following
the Final Payout Date.  Each Servicer further agrees that notwithstanding any
provisions contained in the Agreement to the contrary, the Sellers shall not,
and shall not be obligated to, pay any amount in respect of any Servicing Fee or
otherwise to such Servicer pursuant to the Agreement unless the applicable
Seller has received funds which are available therefore pursuant to Section 1.6
of the Agreement.  Any amount which any Seller does not pay pursuant to the
operation of the preceding sentence shall not constitute a claim against or
corporate obligation of such Seller for any such insufficiency unless and until
the provisions of the foregoing sentence are satisfied.  The agreements in this
clause shall survive any termination of the Agreement.

 

(x)           No Petition Agreement by Sellers.  Each Seller hereby agrees that
it will not institute, or join any other Person in instituting, against the
Other Seller any Insolvency Proceeding for at least two years and one day
following the Final Payout Date.  The agreements in this clause shall survive
any termination of the Agreement.

 

(y)           Certain Tax Matters regarding the Cayman Seller.  None of the
Servicers or the Cayman Seller will take any action or omit to take any action
that could, individually or in the aggregate, reasonably likely cause Cayman
Seller to be treated as engaged in the conduct of a trade or business in the
United States for U.S. federal income tax purposes or otherwise be subject to
U.S. federal, state, or local income or franchise tax.

 

(z)           Certain Tax Matters regarding the U.S. Seller.  None of the
Servicers or the U.S. Seller will take any action or omit to take any action
that could, individually or in the aggregate, reasonably likely cause U.S.
Seller to be subject to any tax measured by gross or net income, or the
substantial equivalent thereof.

 

(aa)         OFAC.  No Seller will use any proceeds of any Receivable or any
Investment under the Agreement to fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person or a
Sanctioned Country.

 

(bb)         Lock-Box Agreements.  Upon receipt of a request from the Agent (in
its sole discretion) (a “Lock-Box Notice Request”) the U.S. Seller and the
Servicers (if requested) shall promptly enter into one or more Lock-Box
Agreements, as specified in such Lock-Box Notice Request, covering the Excluded
Accounts with the applicable Lock-Box Bank.  The U.S. Seller and the Servicers
(if requested) shall enter into such Lock-Box Agreement in accordance with the
applicable Lock-Box Notice Request no later than the date, if any, specified in
such Lock-Box Notice Request, and shall delivered fully executed copies thereof
to the Agent promptly following execution thereof.

 

IV-12

--------------------------------------------------------------------------------


 

(cc)         Further Assurances.  Each Seller and Servicer (i) shall provide, at
its own expense, such cooperation, information and assistance, and prepare and
supply the Agent with such data regarding the Receivables and the performance by
each Seller and each Servicer of their respective obligations under the
Agreement and each of the other Transaction Documents, as may be reasonably
requested by the Agent from time to time and (ii) hereby authorizes and hereby
agrees from time to time, at its own expense, promptly to execute (if necessary)
and deliver all further instruments and documents, and to take all further
actions, that may be necessary or desirable, or that the Agent may reasonably
request, to perfect, protect or more fully evidence the purchases made under the
Agreement and/or security interest granted pursuant to the Agreement or any
other Transaction Document, or to enable the Agent (on behalf of the Purchaser)
to exercise and enforce the Purchasers’ rights and remedies under the Agreement
and any other Transaction Document.

 

(dd)         Post-Closing Covenant.  Each of the parties hereto hereby
acknowledges and agrees that an Obligor may have a right to setoff its payment
obligations with respect to Receivables owed by such Obligor (any such amount,
the “Specified Setoff Amounts”), against certain obligations owed by an
Originator to such Obligor related to other Receivables of such Obligor.  Each
of the Sellers and the Servicers shall use all reasonable efforts to identify
and quantify such Specified Setoff Amounts that may exist from time to time and
to report such Specified Setoff Amounts on each report no later than the Monthly
Report required to be delivered on January 11, 2013; it being understood that
from and after the date that such amounts are first reported in a Monthly Report
(or are required to be reported therein), no Specified Setoff Amounts shall be
included in the Net Eligible Pool Balance.

 

(ee)         Additional Post-Closing Covenant. No later than 15 Business Days
following the date hereof, the Cayman Seller and the Servicers shall deliver (or
cause to be delivered) to the Agent (x) fully executed acknowledgements executed
by each of Sparkasse Weilheim and Deutsche Bank AG confirming their receipt of
the Account Pledge Agreements with respect to the German Accounts maintained
with Sparkasse Weilheim and Deutsche Bank AG set forth on Schedule II to this
Agreement, in form and substance satisfactory to the Agent and (y) a fully
executed acknowledgement executed by Deutsche Bank AG confirming its receipt of
the Account Pledge Agreement with respect to the German Collection Account set
forth on Schedule II to this Agreement, in form and substance satisfactory to
the Agent.

 

IV-13

--------------------------------------------------------------------------------


 

EXHIBIT V

 

TERMINATION EVENTS

 

Each of the following shall be a “Termination Event”:

 

(a)           any Servicer, Originator or Seller shall fail to make when due any
payment or deposit to be made by it under the Agreement or any other Transaction
Document and such failure shall continue unremedied for two (2) Business Days;
or

 

(b)           Manitowoc (or any Affiliate thereof) shall fail to transfer to any
successor Servicer when required any rights, pursuant to the Agreement, which
Manitowoc (or such Affiliate) then has as Servicer; or

 

(c)           any representation or warranty or certification made or deemed
made by any Seller, Originator or Servicer (or any of their respective officers)
under or in connection with the Agreement or any other Transaction Document or
any information or report delivered by any Seller or Servicer pursuant to the
Agreement shall prove to have been incorrect or untrue in any material respect
when made or deemed made or delivered; or

 

(d)           any Seller, Originator or Servicer shall fail to perform or
observe any other term, covenant or agreement contained in the Agreement or any
other Transaction Document on its part to be performed or observed, or any
Seller shall fail to enforce any rights under any Transaction Document against
any Originator or shall give up any such rights, and any such failure (or such
giving up) shall remain unremedied for ten (10) Business Days after such Seller,
Originator or Servicer, as applicable, has notice or knowledge thereof (or, with
respect to a failure to deliver a Monthly Report or Daily Report pursuant to the
Agreement, such failure shall remain unremedied for two (2) Business Days); or

 

(e)           any Seller, Originator or Servicer shall fail to pay any principal
of or premium or interest on any of its Debt (or Buy-Back Obligations, as
defined in the Credit Agreement) which is outstanding in a principal amount of
at least (x) in the case of any Originator or Servicer, ten million dollars
($10,000,000) or, in the case of one or both of the Sellers (together in the
aggregate), ten thousand dollars ($10,000), in any case, in the aggregate when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement, mortgage,
indenture or instrument relating to such Debt; or any other event shall occur or
condition shall exist under any agreement, mortgage, indenture or instrument
relating to any such Debt and shall continue after the applicable grace period,
if any, specified in such agreement, mortgage, indenture or instrument, if the
effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Debt; or any such Debt shall be declared
to be due and payable, or required to be prepaid (other than by a regularly
scheduled required prepayment), redeemed, purchased or defeased, or an offer to
repay, redeem, purchase or defease such Debt shall be required to be made, in
each case prior to the stated maturity thereof; or

 

(f)            the Agreement or any Investment or Reinvestment pursuant to the
Agreement (including, without limitation, the deemed Investment occurring on the
Closing Date pursuant to

 

V-1

--------------------------------------------------------------------------------


 

Section 1.3(a) of the Agreement) shall for any reason (other than pursuant to
the terms hereof) (i) cease to create, or cease to be, a valid and enforceable
perfected ownership or security interest in each Pool Receivable and the Related
Security and Collections and other proceeds with respect thereto, free and clear
of any Adverse Claim or (ii) cease to create with respect to the Pool Assets, or
the interest of the Purchaser with respect to the Pool Assets shall cease to be,
a valid and enforceable first priority perfected ownership or security interest,
free and clear of any Adverse Claim; or

 

(g)           any Seller, Manitowoc, any Originator, any Servicer that is an
Affiliate of Manitowoc or any other Subsidiary of Manitowoc or any Originator
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally as such debts become due
(Zahlungsunfähigkeit), is threatened with insolvency (drohende
Zahlungsunfähigkeit) or, solely with respect to any German Originator, any
German Servicer or any such Affiliate organized under German law or whose chief
executive office or principal place of business is in Germany, is “overindebted”
(überschuldet; provided that “overindebted” in this case is used with a meaning
equivalent to, and not broader than, überschuldet), or shall make a general
assignment for the benefit of creditors or commences negotiations with any one
or more of its creditors with a view to the general readjustment or rescheduling
of its indebtedness or, for any of the reasons set out in §§ 17 to 19
(inclusive) of the German Insolvency Code (Insolvenzordnung); or any proceeding
shall be instituted by or against any Seller, Manitowoc, any Originator or any
such Servicer seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, receivership, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
insolvency administrator, custodian or other similar official for it or for any
substantial part of its property or with respect to any German Servicer or
German Originator (i) the commencement of insolvency proceedings (Eröffnung des
Insolvenzverfahrens) pursuant to the provisions of the German Insolvency Code
(Insolvenzordnung), or (ii) the ordering by the insolvency court of a general
prohibition of disposal (allgemeines Verfügungsverbot) or the order by the
insolvency court that such German Servicer or German Originator may only dispose
of its assets with the consent of a preliminary insolvency administrator
pursuant to Section 21 para. 2 No. 2 of the German Insolvency Code
(Insolvenzordnung) and, in the case of any such proceeding instituted against it
(but not instituted by it), either (a) such proceeding shall remain undismissed
or unstayed for a period of sixty (60) days, or (b) in any such proceeding,
there is entered an order for relief against, or there is appointed a receiver,
trustee, insolvency administrator, custodian or other similar official for, it
or for any substantial part of its property) or any Seller, Manitowoc, any
Originator or any such Servicer shall take any corporate action to authorize any
of the actions set forth above in this paragraph (g); or

 

(h)           as of the last day of any calendar month, the arithmetic average
for the most recent three calendar months of (A) the Default Ratios shall exceed
five and one-half percent (5.5%), or (B) the Dilution Ratios shall exceed eight
percent (8.0%); or

 

(i)            the Purchased Assets Coverage Percentage shall exceed one hundred
percent (100%) and such condition shall continue unremedied for more than two
(2) consecutive Business Days; or

 

V-2

--------------------------------------------------------------------------------


 

(j)            a Change in Control shall occur with respect to Manitowoc or any
Seller; or

 

(k)           the Internal Revenue Service shall file notice of a lien pursuant
to Section 6323 of the Internal Revenue Code with regard to any assets of any
Seller or any Originator and such lien or any other lien filed thereunder shall
not have been released within ten (10) Business Days, or the Pension Benefit
Guaranty Corporation shall file notice of a lien pursuant to Section 4068 of
ERISA with regard to any of the assets of any Seller or any Originator and such
lien shall not have been released within five (5) Business Days; or

 

(l)            a Servicer Default shall occur; or

 

(m)          a Purchase and Sale Termination Event shall occur; or

 

(n)           one or more judgments for the payment of money in an aggregate
amount in excess of ten million dollars ($10,000,000) shall be rendered against
Manitowoc, any Subsidiary of Manitowoc or any combination thereof (or in excess
of ten thousand dollars ($10,000) shall be rendered against one or both Sellers,
together in the aggregate) and the same shall remain undischarged for a period
of thirty (30) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of Manitowoc or any Subsidiary of Manitowoc or the Sellers
to enforce any such judgment; or

 

(o)           the “Receivables Indebtedness” (as such term is defined in the
Credit Agreement, as the Credit Agreement may be amended, amended and restated,
supplemented, or otherwise modified from time to time) exceeds the amount
thereof permitted under the Credit Agreement (as the Credit Agreement may be
amended, amended and restated, supplemented, or otherwise modified from time to
time); or

 

(p)           the aggregate uncollected amount of accounts receivable sold
pursuant to “Permitted Securitizations” and “Factoring Agreements” (as such
terms in quotation marks are defined in the Credit Agreement, as the Credit
Agreement may be amended, amended and restated, supplemented or otherwise
modified from time to time) exceeds the amount thereof permitted under the
Credit Agreement (as the Credit Agreement may be amended, amended and restated,
supplemented or otherwise modified from time to time); or

 

(q)           the net worth of the U.S. Seller is less than five million U.S.
Dollars ($5,000,000), or the net worth of the Cayman Seller is less than one
million U.S. Dollars ($1,000,000); or

 

(r)            a Material Adverse Effect shall occur; or

 

(s)            any Originator for any reason ceases to transfer, or is legally
unable to transfer, Receivables to any Seller under any Purchase and Sale
Agreement to which such Originator and such Seller are a party, or any Seller
ceases to acquire Receivables from the Originators.

 

V-3

--------------------------------------------------------------------------------


 

EXHIBIT VI

 

SUPPLEMENTAL REPRESENTATIONS, WARRANTIES AND COVENANTS

 

In addition to the representations, warranties and covenants contained in
Exhibits III and IV of the Agreement, to induce the Purchaser and the Agent to
enter into the Agreement and, in the case of the Purchaser, to make Investments
and Reinvestments, each Seller hereby represents, warrants, and covenants as
follows:

 

A.            The Receivables.

 

1.                                      The Agreement creates a valid and
continuing ownership or security interest (as defined in the applicable UCC) in
the Pool Receivables in favor of the Purchaser, which ownership or security
interest is prior to all other Adverse Claims, and is enforceable as such as
against creditors of and purchasers from such Seller.

 

2.                                      (x) The Pool Receivables transferred to
a Seller pursuant to the U.S. Purchase and Sale Agreement constitute “accounts”
within the meaning of the applicable UCC, (y) the Pool Receivables transferred
to a Seller pursuant to the Canadian Purchase and Sale Agreement (and any Pool
Receivables transferred to the U.S. Seller by Garland prior to the Closing Date)
constitute “accounts” within the meaning of the PPSA and (z)  the Pool
Receivables transferred to a Seller pursuant to the Euro Purchase and Sale
Agreement are not evidenced or otherwise payable by chattel paper, a promissory
note, a bill of exchange or other instrument (other than a cheque).

 

3.                                      The U.S. Seller (in the case of all
Receivables other than Euro Receivables and Canadian Receivables) or the Cayman
Seller (in the case of Euro Receivables and Canadian Receivable) owns and has
good and marketable title to the Pool Receivables free and clear of any Adverse
Claim.

 

4.                                      The applicable Seller has caused (and
will cause each Originator to cause), within ten days after the first transfer
of Receivables by such Originator to such Seller, the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the sale and contribution
of the Receivables from each applicable Originator to such Seller pursuant to
the applicable Purchase and Sale Agreement, and the ownership and security
interests transferred and granted by such Seller to the Purchaser under the
Agreement.  During the period from the Closing Date to the Final Payout Date,
the Cayman Seller shall cause the Purchaser’s ownership and security interest in
the Purchased Assets to be recorded on the Cayman Seller’s register of mortgages
and charges maintained at the Cayman Seller’s registered office in the Cayman
Islands.

 

B.                                    The Lock-Box Accounts and the Collection
Account.

 

1.                                      Each of the Lock-Box Accounts and
Collection Accounts (other than any German Accounts or the German Collection
Account) constitute “deposit accounts” within the meaning of the applicable UCC.

 

VI-1

--------------------------------------------------------------------------------


 

2.                                      The Sellers (or in the case of (i) any
German Account, a Seller or a German Originator or (ii) any Excluded Account, a
Seller or an Originator) (individually or together) own and have good and
marketable title to the Lock-Box Accounts and Collection Accounts free and clear
of any Adverse Claim.

 

3.                                      The Sellers (individually or together)
have delivered to the Purchaser a fully executed Lock-Box Agreement relating to
each Lock-Box Account (other than the Excluded Accounts) (or, with respect to
each German Account, an Account Pledge Agreement) and a fully executed
Collection Account Agreement relating to each Collection Account (or, with
respect to the German Collection Account, an Account Pledge Agreement), in each
case, pursuant to which the applicable Lock-Box Bank and/or Collection Account
Bank, as the case may be, has agreed, following notice from the Agent, to comply
with all instructions originated by the Agent (on behalf of the Purchaser)
directing the disposition of funds in such Lock-Box Account or Collection
Account, as the case may be, without further consent by any Seller or Servicer.

 

4.                                      Each Seller (or the applicable German
Originator in the case of any German Account) has established procedures such
that any Permitted Investments purchased with funds (other than funds remitted
to such Seller in accordance with Section 1.6 of this Agreement) withdrawn from
the Lock-Box Accounts and/or the Collection Account will be either (i) credited
to a “securities account” (within the meaning of the applicable UCC) over which
the Purchaser will have a first priority perfected security interest,
(ii) purchased in the name of the Purchaser, or (iii) held in another manner
sufficient to establish the Purchaser’s first priority perfected security
interest over such Permitted Investments.

 

C.                                    Priority.

 

1.                                      Other than the transfer of the
Receivables to the Sellers and the Purchaser under the Purchase and Sale
Agreements and the Agreement, respectively, and/or the ownership or security
interest transferred or granted to the Sellers and the Purchaser pursuant to the
Purchase and Sale Agreements and this Agreement, respectively, no Seller or
Originator has pledged, assigned, sold, granted a security interest in, or
otherwise conveyed any of the Pool Receivables, any Lock-Box Account, any
related lock-box or post office box, any Collection Account or any subaccount
thereof, except for any such pledge, grant or other conveyance which has been
released or terminated.  No Seller or Originator has authorized the filing of,
or is aware of any financing statements against any Seller or Originator that
include a description of Receivables or any Lock-Box Account, any Collection
Account or any subaccount thereof, other than any financing statement
(i) relating to the sale thereof by the Originators to the Sellers under the
Purchase and Sale Agreements, (ii) relating to the ownership or security
interest granted to the Purchaser under the Agreement, or (iii) that has been
released or terminated.

 

2.                                      Neither Seller is aware of any judgment,
ERISA or tax lien filings against either any Seller or Originator.

 

3.                                      Neither the Lock-Box Accounts nor the
Collection Accounts are in the name of any Person other than a Seller, the
Purchaser or, with respect to (i) any German Account, a

 

VI-2

--------------------------------------------------------------------------------


 

German Originator or (ii) any Excluded Account, an Originator.  No Seller,
Originator or Servicer has consented to any bank maintaining such accounts to
comply with instructions of any Person other than the Purchaser or the Agent on
its behalf, or with respect to any Excluded Account, any Originator.

 

4.                                       Notwithstanding any other provision of
the Agreement or any other Transaction Document, the representations contained
in this Exhibit VI shall survive, continue, and remain in full force and effect
in each case until the Final Payout Date.

 

5.                                       [Reserved].

 

6.                                       In order to evidence the interests of
the Purchaser under the Agreement, each Servicer shall, from time to time take
such action, or execute and deliver such instruments (other than filing
financing statements) as may be necessary or advisable (including, without
limitation, such actions as are reasonably requested by the Purchaser or the
Agent) to maintain and perfect, as a first-priority interest, the Purchaser’s
ownership or security interest in the Pool Receivables, Related Security and
Collections with respect thereto.  Each Servicer shall, from time to time and
within the time limits established by law, prepare and present to the Agent for
the Agent’s authorization and approval all financing statements, amendments,
continuations or initial financing statements in lieu of a continuation
statement, or other filings necessary to continue, maintain and perfect the
Purchaser’s ownership or security interest as a first-priority interest.  The
Agent’s approval of such filings shall authorize the applicable Servicer to file
such financing statements under the UCC or PPSA registered assignments and/or
financing statements, verification statements or similar filings, as applicable,
without the signature of any Seller, any Originator or the Purchaser where
allowed by applicable law. Notwithstanding anything else in the Transaction
Documents to the contrary, no Servicer shall have any authority to file a
termination, partial termination, release, partial release, or any amendment
that deletes the name of a debtor or excludes collateral of any such financing
statements, without the prior written consent of the Agent.

 

VI-3

--------------------------------------------------------------------------------


 

ANNEX A

 

FORM OF INVESTMENT NOTICE

 

[Date]

 

Wells Fargo Bank, N.A.

6 Concourse Parkway

Suite 1450

Atlanta, Georgia 30328

Attention:  Ryan Tozier

 

Wells Fargo Bank, N.A., London Branch

5th Floor, Bow Bells House

1 Bread Street

London EC4M 9BE

Attention:  Tania Saldanha

 

Re:                               Manitowoc Funding, LLC / Manitowoc Cayman
Islands Funding Ltd. — Investment Notice

 

Ladies and Gentlemen:

 

Please refer to the Fourth Amended and Restated Receivables Purchase Agreement
dated as of September 26, 2012 (as amended, amended and restated, supplemented
or otherwise modified from time to time, the “Agreement”) among Manitowoc
Funding, LLC (the “U.S. Seller”) and Manitowoc Cayman Islands Funding Ltd. (the
“Cayman Seller”), as Sellers, The Manitowoc Company, Inc., Garland Commercial
Ranges Limited and Convotherm Elektrogeräte GmbH, as initial Servicers, Wells
Fargo Bank, N.A., as Agent and as Purchaser.  Capitalized terms defined in the
Agreement and used herein without definition have the meanings set forth in the
Agreement.

 

Pursuant to Section 1.2(a) of the Agreement:

 

1.                                       The Seller(s) identified on the
signature page hereto hereby gives notice to the Agent of a proposed Investment
with the requested amount of Capital and Investment Date below:

 

(a)

U.S. Seller:

 

 

 

 

 

Amount of Capital:

$[                  ]

 

 

 

 

Investment Date:

[                  ]

 

 

 

(b)

Cayman Seller:

 

 

 

 

 

Amount of Capital:

$[                  ]

 

 

 

 

Amount of Capital:

€[                  ]

 

 

 

 

Amount of Capital:

CAD[                  ]

 

A-1

--------------------------------------------------------------------------------


 

 

Investment Date:

[                  ]

 

2.                                       The Seller(s) identified on the
signature page hereto hereby represents and warrants that:

 

(a)                                  The Net Outstanding Balances of the
Receivables in the Net Eligible Pool is $[                  ].

 

(b)                                 The Eligible Unapplied Cash and Credits is
$[                  ].

 

(c)                                  The Net Eligible Pool Balance is
$[                  ].

 

(d)                                 Immediately after giving effect to such
requested Investment the following statements will be true and correct:

 

(i)                                     (A) The Aggregate Capital will be
$[              ], (B) the Net Investment Limit will be $[              ], and
(C) the Aggregate Capital will not exceed the Net Investment Limit.

 

(ii)                                  (A) The Purchased Assets Coverage
Percentage will be [      ]%, and (B) the Purchased Assets Coverage Percentage
will not exceed 100%.

 

(iii)                               (A) The U.S. Capital will be
$[              ], (B) the Net Outstanding Balance of all Eligible Receivables
denominated in U.S. Dollars that are then included in the Receivables Pool will
be $[              ], and (C) the U.S. Capital will not exceed the Net
Outstanding Balance of all Eligible Receivables denominated in U.S. Dollars that
are then included in the Receivables Pool.

 

(iv)                              (A) The CAD Capital will be CAD
[              ], (B) the Net Outstanding Balance of all Eligible Receivables
denominated in Canadian Dollars that are then included in the Receivables Pool
will be CAD [              ], and (C) the CAD Capital will not exceed the Net
Outstanding Balance of all Eligible Receivables denominated in Canadian Dollars
that are then included in the Receivables Pool.

 

(v)                                 (A) The EURO Capital will be
€[              ], (B) the Net Outstanding Balance of all Eligible Receivables
denominated in Euros that are then included in the Receivables Pool will be
€[              ], and (C) the Euro Capital will not exceed the Net Outstanding
Balance of all Eligible Receivables denominated in Euros that are then included
in the Receivables Pool.

 

3.                                       The Seller(s) identified on the
signature page hereto hereby direct the Agent to wire transfer the Capital of
such requested Investment to the following account(s):

 

[—Insert Wiring Instructions—]

 

A-2

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

MANITOWOC FUNDING, LLC, as a Seller

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

MANITOWOC CAYMAN ISLANDS FUNDING LTD., as a Seller

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

A-3

--------------------------------------------------------------------------------


 

ANNEX B

 

FORM OF MONTHLY REPORT

 

(Attached)

 

B-1

--------------------------------------------------------------------------------


 

ANNEX C

 

FORM OF PAYDOWN NOTICE

 

[Date]

 

Wells Fargo Bank, N.A.

6 Concourse Parkway

Suite 1450

Atlanta, Georgia 30328

Attention:  Ryan Tozier

 

Wells Fargo Bank, N.A.

5th Floor, Bow Bells House

1 Bread Street

London EC4M 9BE

Attention:  Tania Saldanha

 

Re:                               Manitowoc Funding, LLC / Manitowoc Cayman
Islands Funding Ltd. — Paydown Notice

 

Ladies and Gentlemen:

 

Please refer to the Fourth Amended and Restated Receivables Purchase Agreement
dated as of September 26, 2012 (as amended, amended and restated, supplemented
or otherwise modified from time to time, the “Agreement”) among Manitowoc
Funding, LLC (the “U.S. Seller”) and Manitowoc Cayman Islands Funding Ltd. (the
“Cayman Seller”), as Sellers, The Manitowoc Company, Inc., Garland Commercial
Ranges Limited and Convotherm Elektrogeräte GmbH, as initial Servicers, Wells
Fargo Bank, N.A., as Agent and as Purchaser.  Capitalized terms defined in the
Agreement and used herein without definition have the meanings set forth in the
Agreement.

 

This letter constitutes a Paydown Notice pursuant to Section 1.2(f) of the
Agreement.

 

1.                                       The Seller(s) identified on the
signature page hereto hereby gives notice to the Agent of a proposed reduction
in the Aggregate Capital in the amount and on the Paydown Date set forth below:

 

(a)

U.S. Seller:

 

 

 

 

 

Amount of Capital:

$[                  ]

 

 

 

 

Paydown Date(1):

[                  ]

 

 

 

(b)

Cayman Seller:

 

 

 

 

 

Amount of Capital:

$[                  ]

 

--------------------------------------------------------------------------------

(1)  Notice must be given at least one (1) Business Day prior to the requested
Paydown Date for a reduction of U.S. Capital and three (3) Business Days prior
to the requested Paydown Date for the reduction of Capital of any other Approved
Currency.

 

C-1

--------------------------------------------------------------------------------


 

 

Amount of Capital:

€[                  ]

 

 

 

 

Amount of Capital:

CAD[                  ]

 

 

 

 

Paydown Date(2):

[                  ]

 

2.                                       After giving effect to the above
requested reduction in the Aggregate Capital, the Aggregate Capital will be
$[              ], the U.S. Capital will be $[            ], the CAD Capital
will be CAD[            ] and the EURO Capital will be €[              ].

 

--------------------------------------------------------------------------------

(2)  Notice must be given at least one (1) Business Day prior to the requested
Paydown Date for a reduction of U.S. Capital and three (3) Business Days prior
to the requested Paydown Date for the reduction of Capital of any other Approved
Currency.

 

C-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Paydown Notice to be
executed by its duly authorized officer as of the date first above written.

 

 

Very truly yours,

 

 

 

 

 

MANITOWOC FUNDING, LLC, as a Seller

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

MANITOWOC CAYMAN ISLANDS FUNDING LTD., as a Seller

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

C-3

--------------------------------------------------------------------------------